


Exhibit 10.1
MULTIFAMILY LOAN AND SECURITY AGREEMENT
(NON-RECOURSE)
BY AND BETWEEN
RRE BEAR CREEK HOLDINGS, LLC, a Delaware limited liability company
AND
BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited liability company
DATED AS OF
June 4, 2014





--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE 1 - DEFINITIONS; SUMMARY OF MORTGAGE LOAN TERMS
1
Section 1.01
Defined Terms.
1
Section 1.02
Schedules, Exhibits, and Attachments Incorporated.
1
ARTICLE 2 - GENERAL MORTGAGE LOAN TERMS
2
Section 2.01
Mortgage Loan Origination and Security.
2
(a)
Making of Mortgage Loan.
2
(b)
Security for Mortgage Loan.
2
(c)
Protective Advances.
2
Section 2.02
Payments on Mortgage Loan.
2
(a)
Debt Service Payments.
2
(b)
Capitalization of Accrued But Unpaid Interest.
3
(c)
Late Charges.
3
(d)
Default Rate.
4
(e)
Address for Payments.
5
(f)
Application of Payments.
5
Section 2.03
Lockout/Prepayment.
5
(a)
Prepayment; Prepayment Lockout; Prepayment Premium.
5
(b)
Voluntary Prepayment in Full.
6
(c)
Acceleration of Mortgage Loan.
6
(d)
Application of Collateral.
7
(e)
Casualty and Condemnation.
7
(f)
No Effect on Payment Obligations.
7
(g)
Loss Resulting from Prepayment.
7
ARTICLE 3 - PERSONAL LIABILITY
8
Section 3.01
Non-Recourse Mortgage Loan; Exceptions.
8
Section 3.02
Personal Liability of Borrower (Exceptions to Non-Recourse Provision).
8
(a)
Personal Liability Based on Lender’s Loss.
8
(b)
Full Personal Liability for Mortgage Loan.
9
Section 3.03
Personal Liability for Indemnity Obligations.
10
Section 3.04
Lender’s Right to Forego Rights Against Mortgaged Property.
10
ARTICLE 4 - BORROWER STATUS
10
Section 4.01
Representations and Warranties.
10
(a)
Due Organization and Qualification.
10
(b)
Location.
10
(c)
Power and Authority.
11
(d)
Due Authorization.
11
(e)
Valid and Binding Obligations.
11
(f)
Effect of Mortgage Loan on Borrower’s Financial Condition.
11
(g)
Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.
11
(h)
Borrower Single Asset Status.
12
(i)
No Bankruptcies or Judgments.
13
(j)
No Litigation.
14

Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page i
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------






(k)
Payment of Taxes, Assessments, and Other Charges.
14
(l)
Not a Foreign Person.
14
(m)
ERISA.
15
(n)
Default Under Other Obligations.
15
(o)
Prohibited Person.
15
(p)
No Contravention.
15
(q)
Lockbox Arrangement.
15
Section 4.02
Covenants.
16
(a)
Maintenance of Existence; Organizational Documents.
16
(b)
Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.
16
(c)
Payment of Taxes, Assessments, and Other Charges.
17
(d)
Borrower Single Asset Status.
17
(e)
ERISA.
18
(f)
Notice of Litigation or Insolvency.
18
(g)
Payment of Costs, Fees, and Expenses.
19
(h)
Restrictions on Distributions.
19
(i)
Lockbox Arrangement.
19
ARTICLE 5 - THE MORTGAGE LOAN
20
Section 5.01
Representations and Warranties.
20
(a)
Receipt and Review of Loan Documents.
20
(b)
No Default.
20
(c)
No Defenses.
20
(d)
Loan Document Taxes.
20
Section 5.02
Covenants.
20
(a)
Ratification of Covenants; Estoppels; Certifications.
20
(b)
Further Assurances.
21
(c)
Sale of Mortgage Loan.
21
(d)
Limitations on Further Acts of Borrower.
22
(e)
Financing Statements; Record Searches.
22
(f)
Loan Document Taxes.
23
ARTICLE 6 - PROPERTY USE, PRESERVATION, AND MAINTENANCE
23
Section 6.01
Representations and Warranties.
23
(a)
Compliance with Law; Permits and Licenses.
23
(b)
Property Characteristics.
24
(c)
Property Ownership.
24
(d)
Condition of the Mortgaged Property.
24
(e)
Personal Property.
24
Section 6.02
Covenants
24
(a)
Use of Property.
24
(b)
Property Maintenance.
25
(c)
Property Preservation.
26
(d)
Property Inspections.
27
(e)
Compliance with Laws.
27

Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page ii
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




Section 6.03
Mortgage Loan Administration Matters Regarding the Property.
28
(a)
Property Management.
28
(b)
Subordination of Fees to Affiliated Property Managers.
28
(c)
Physical Needs Assessment.
28
ARTICLE 7 - LEASES AND RENTS
28
Section 7.01
Representations and Warranties.
28
(a)
Prior Assignment of Rents.
29
(b)
Prepaid Rents.
29
Section 7.02
Covenants.
29
(a)
Leases.
29
(b)
Commercial Leases.
30
(c)
Payment of Rents.
31
(d)
Assignment of Rents.
31
(e)
Further Assignments of Leases and Rents.
31
(f)
Options to Purchase by Tenants.
31
Section 7.03
Mortgage Loan Administration Regarding Leases and Rents.
31
(a)
Material Commercial Lease Requirements.
31
(b)
Residential Lease Form.
32
ARTICLE 8 - BOOKS AND RECORDS; FINANCIAL REPORTING
32
Section 8.01
Representations and Warranties.
32
(a)
Financial Information.
32
(b)
No Change in Facts or Circumstances.
32
Section 8.02
Covenants.
32
(a)
Obligation to Maintain Accurate Books and Records.
32
(b)
Items to Furnish to Lender.
33
(c)
Audited Financials.
35
(d)
Delivery of Books and Records.
35
Section 8.03
Mortgage Loan Administration Matters Regarding Books and Records and Financial
Reporting.
35
(a)
Lender’s Right to Obtain Audited Books and Records.
35
(b)
Credit Reports; Credit Score.
36
ARTICLE 9 - INSURANCE
36
Section 9.01
Representations and Warranties.
36
(a)
Compliance with Insurance Requirements.
36
(b)
Property Condition.
36
Section 9.02
Covenants.
37
(a)
Insurance Requirements.
37
(b)
Delivery of Policies, Renewals, Notices, and Proceeds.
37
Section 9.03
Mortgage Loan Administration Matters Regarding Insurance
38
(a)
Lender’s Ongoing Insurance Requirements.
38
(b)
Application of Proceeds on Event of Loss.
38
(c)
Payment Obligations Unaffected.
40
(d)
Foreclosure Sale.
41
(e)
Appointment of Lender as Attorney-In-Fact.
41

Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page iii
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




ARTICLE 10 - CONDEMNATION
41
Section 10.01
Representations and Warranties.
41
(a)
Prior Condemnation Action.
41
(b)
Pending Condemnation Actions.
41
Section 10.02
Covenants.
41
(a)
Notice of Condemnation.
41
(b)
Condemnation Proceeds.
42
Section 10.03
Mortgage Loan Administration Matters Regarding Condemnation.
42
(a)
Application of Condemnation Awards.
42
(b)
Payment Obligations Unaffected.
42
(c)
Appointment of Lender as Attorney-In-Fact.
42
(d)
Preservation of Mortgaged Property.
42
ARTICLE 11 - LIENS, TRANSFERS, AND ASSUMPTIONS
43
Section 11.01
Representations and Warranties.
43
(a)
No Labor or Materialmen’s Claims.
43
(b)
No Other Interests.
43
Section 11.02
Covenants.
43
(a)
Liens; Encumbrances.
43
(b)
Transfers.
44
(c)
No Other Indebtedness and Mezzanine Financing.
46
Section 11.03
Mortgage Loan Administration Matters Regarding Liens, Transfers, and Assumptions
46
(a)
Assumption of Mortgage Loan.
46
(b)
Transfers to Key Principal-Owned Affiliates or Guarantor-Owned Affiliates.
47
(c)
Estate Planning.
48
(d)
Termination or Revocation of Trust.
48
(e)
Death of Key Principal or Guarantor; Transfer Due to Death.
49
(f)
Bankruptcy of Guarantor.
50
(g)
Further Conditions to Transfers and Assumption.
51
ARTICLE 12 - IMPOSITIONS
52
Section 12.01
Representations and Warranties.
52
(a)
Payment of Taxes, Assessments, and Other Charges.
52
Section 12.02
Covenants.
52
(a)
Imposition Deposits, Taxes, and Other Charges.
52
Section 12.03
Mortgage Loan Administration Matters Regarding Impositions.
53
(a)
Maintenance of Records by Lender.
53
(b)
Imposition Accounts.
53
(c)
Payment of Impositions; Sufficiency of Imposition Deposits.
53
(d)
Imposition Deposits Upon Event of Default.
54
(e)
Contesting Impositions.
54
(f)
Release to Borrower.
54







Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page iv
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




ARTICLE 13 - REPLACEMENT RESERVE AND REPAIRS
55
Section 13.01
Covenants.
55
(a)
Initial Deposits to Replacement Reserve Account and Repairs Escrow Account.
55
(b)
Monthly Replacement Reserve Deposits.
55
(c)
Payment for Replacements and Repairs.
55
(d)
Assignment of Contracts for Replacements and Repairs.
55
(e)
Indemnification.
55
(f)
Amendments to Loan Documents.
56
(g)
Administrative Fees and Expenses.
56
Section 13.02
Mortgage Loan Administration Matters Regarding Reserves.
56
(a)
Accounts, Deposits, and Disbursements.
56
(b)
Approvals of Contracts; Assignment of Claims.
62
(c)
Delays and Workmanship.
63
(d)
Appointment of Lender as Attorney-In-Fact.
63
(e)
No Lender Obligation.
63
(f)
No Lender Warranty.
64
ARTICLE 14 - DEFAULTS/REMEDIES
64
Section 14.01
Events of Default.
64
(a)
Automatic Events of Default.
64
(b)
Events of Default Subject to a Specified Cure Period.
65
(c)
Events of Default Subject to Extended Cure Period.
65
Section 14.02
Remedies.
66
(a)
Acceleration; Foreclosure.
66
(b)
Loss of Right to Disbursements from Collateral Accounts.
66
(c)
Remedies Cumulative.
67
Section 14.03
Additional Lender Rights; Forbearance.
67
(a)
No Effect Upon Obligations.
67
(b)
No Waiver of Rights or Remedies.
68
(c)
Appointment of Lender as Attorney-In-Fact.
68
(d)
Borrower Waivers.
69
Section 14.04
Waiver of Marshaling.
70
ARTICLE 15 - MISCELLANEOUS
70
Section 15.01
Governing Law; Consent to Jurisdiction and Venue.
70
(a)
Governing Law.
70
(b)
Venue.
70
Section 15.02
Notice.
70
(a)
Process of Serving Notice.
70
(b)
Change of Address.
71
(c)
Default Method of Notice.
71
(d)
Receipt of Notices.
71
Section 15.03
Successors and Assigns Bound; Sale of Mortgage Loan.
71
(a)
Binding Agreement.
71
(b)
Sale of Mortgage Loan; Change of Servicer.
71



Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page v
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




Section 15.04
Counterparts.
72
Section 15.05
Joint and Several (or Solidary) Liability.
72
Section 15.06
Relationship of Parties; No Third Party Beneficiary.
72
(a)
Solely Creditor and Debtor.
72
(b)
No Third Party Beneficiaries.
72
Section 15.07
Severability; Entire Agreement; Amendments.
72
Section 15.08
Construction.
73
Section 15.09
Mortgage Loan Servicing.
73
Section 15.10
Disclosure of Information.
74
Section 15.11
Waiver; Conflict.
74
Section 15.12
No Reliance.
74
Section 15.13
Subrogation.
74
Section 15.14
Counting of Days.
75
Section 15.15
Revival and Reinstatement of Indebtedness.
75
Section 15.16
Time is of the Essence.
75
Section 15.17
Final Agreement.
75
Section 15.18
WAIVER OF TRIAL BY JURY.
75































































Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page vi
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------






SCHEDULES & EXHIBITS
Schedules
Schedule 1
Definitions Schedule (required)
Form 6101.SARM
Schedule 2
Summary of Loan Terms (required)
Form 6102.SARM
Schedule 2
Addenda to Schedule 2 - Summary of Loan Terms (Conversion Option - SARM Loan)
Form 6102.06
Schedule 3
Interest Rate Type Provisions (required)
Form 6103.SARM
Schedule 4
Prepayment Premium Schedule (required)
Form 6104.11
Schedule 5
Required Replacement Schedule (required)
Form 6001.NR
Schedule 6
Required Repair Schedule (required)
Form 6001.NR
Schedule 7
Exceptions to Representations and Warranties Schedule (required)
Form 6001.NR

Exhibits
Exhibit 1
Modifications to Multifamily Loan and Security Agreement - Conversion Option -
SARM Loan
Form 6225







































































Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page vii
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------






Bear Creek Apartments


MULTIFAMILY LOAN AND SECURITY AGREEMENT
(Non-Recourse)
This MULTIFAMILY LOAN AND SECURITY AGREEMENT (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”) is
made as of the Effective Date (as hereinafter defined) by and between RRE BEAR
CREEK HOLDINGS, LLC, a Delaware limited liability company (“Borrower”), and
BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited liability company
(“Lender”).
RECITALS:
WHEREAS, Borrower desires to obtain the Mortgage Loan (as hereinafter defined)
from Lender to be secured by the Mortgaged Property (as hereinafter defined);
and
WHEREAS, Lender is willing to make the Mortgage Loan on the terms and conditions
contained in this Loan Agreement and in the other Loan Documents (as hereinafter
defined);
NOW, THEREFORE, in consideration of the making of the Mortgage Loan by Lender
and other good and valuable consideration, the receipt and adequacy of which are
hereby conclusively acknowledged, the parties hereby covenant, agree, represent,
and warrant as follows:
AGREEMENTS:
ARTICLE 1 - DEFINITIONS; SUMMARY OF MORTGAGE
LOAN TERMS
Section 1.01    Defined Terms.
Capitalized terms not otherwise defined in the body of this Loan Agreement shall
have the meanings set forth in the Definitions Schedule attached as Schedule 1
to this Loan Agreement.
Section 1.02    Schedules, Exhibits, and Attachments Incorporated.
The schedules, exhibits, and any other addenda or attachments are incorporated
fully into this Loan Agreement by this reference and each constitutes a
substantive part of this Loan Agreement.
















Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 1
Article 1
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




ARTICLE 2 - GENERAL MORTGAGE LOAN TERMS
Section 2.01    Mortgage Loan Origination and Security.
(a)    Making of Mortgage Loan.
Subject to the terms and conditions of this Loan Agreement and the other Loan
Documents, Lender hereby makes the Mortgage Loan to Borrower, and Borrower
hereby accepts the Mortgage Loan from Lender. Borrower covenants and agrees that
it shall:
(1)    pay the Indebtedness, including the Prepayment Premium, if any (whether
in connection with any voluntary prepayment or in connection with an
acceleration by Lender of the Indebtedness), in accordance with the terms of
this Loan Agreement and the other Loan Documents; and
(2)    perform, observe, and comply with this Loan Agreement and all other
provisions of the other Loan Documents.
(b)    Security for Mortgage Loan.
The Mortgage Loan is made pursuant to this Loan Agreement, is evidenced by the
Note, and is secured by the Security Instrument, this Loan Agreement, and the
other Loan Documents that are expressly stated to be security for the Mortgage
Loan.
(c)    Protective Advances.
As provided in the Security Instrument, Lender may take such actions or disburse
such funds as Lender reasonably deems necessary to perform the obligations of
Borrower under this Loan Agreement and the other Loan Documents and to protect
Lender’s interest in the Mortgaged Property.
Section 2.02    Payments on Mortgage Loan.
(a)    Debt Service Payments.
(1)    Short Month Interest.
If the date the Mortgage Loan proceeds are disbursed is any day other than the
first day of the month, interest for the period beginning on the disbursement
date and ending on and including the last day of the month in which the
disbursement occurs shall be payable by Borrower on the date the Mortgage Loan
proceeds are disbursed. In the event that the disbursement date is not the same
as the Effective Date, then:
(A)    the disbursement date and the Effective Date must be in the same month,
and
(B)    the Effective Date shall not be the first day of the month.
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 2
Article 2
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




(2)    Interest Accrual and Computation.
Except as provided in Section 2.02(a)(1), interest shall be paid in arrears.
Interest shall accrue as provided in the Schedule of Interest Rate Type
Provisions and shall be computed in accordance with the Interest Accrual Method.
If the Interest Accrual Method is “Actual/360,” Borrower acknowledges and agrees
that the amount allocated to interest for each month will vary depending on the
actual number of calendar days during such month.
(3)    Monthly Debt Service Payments.
Consecutive monthly debt service installments (comprised of either interest only
or principal and interest, depending on the Amortization Type), each in the
amount of the applicable Monthly Debt Service Payment, shall be due and payable
on the First Payment Date, and on each Payment Date thereafter until the
Maturity Date, at which time all Indebtedness shall be due. Any regularly
scheduled Monthly Debt Service Payment that is received by Lender before the
applicable Payment Date shall be deemed to have been received on such Payment
Date solely for the purpose of calculating interest due. All payments made by
Borrower under this Loan Agreement shall be made without set-off, counterclaim,
or other defense.
(4)    Payment at Maturity.
The unpaid principal balance of the Mortgage Loan, any Accrued Interest thereon
and all other Indebtedness shall be due and payable on the Maturity Date.
(5)    Interest Rate Type.
See the Schedule of Interest Rate Type Provisions for additional provisions, if
any, specific to the Interest Rate Type.
(b)    Capitalization of Accrued But Unpaid Interest.
Any accrued and unpaid interest on the Mortgage Loan remaining past due for
thirty (30) days or more may, at Lender’s election, be added to and become part
of the unpaid principal balance of the Mortgage Loan.
(c)    Late Charges.
(1)    If any Monthly Debt Service Payment due hereunder is not received by
Lender within ten (10) days (or fifteen (15) days for any Mortgaged Property
located in Mississippi or North Carolina to comply with applicable law) after
the applicable Payment Date, or any amount payable under this Loan Agreement
(other than the payment due on the Maturity Date for repayment of the Mortgage
Loan in full) or any other Loan Document is not received by Lender within
ten (10) days (or fifteen (15) days for any Mortgaged Property located in
Mississippi or North Carolina to comply with applicable law) after the date such
amount is due, inclusive of the date on which such amount is due, Borrower shall
pay to Lender, immediately without demand by Lender, the Late Charge.
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 3
Article 2
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




The Late Charge is payable in addition to, and not in lieu of, any interest
payable at the Default Rate pursuant to Section 2.02(d).
(2)    Borrower acknowledges and agrees that:
(A)    its failure to make timely payments will cause Lender to incur additional
expenses in servicing and processing the Mortgage Loan;
(B)    it is extremely difficult and impractical to determine those additional
expenses;
(C)    Lender is entitled to be compensated for such additional expenses; and
(D)    the Late Charge represents a fair and reasonable estimate, taking into
account all circumstances existing on the date hereof, of the additional
expenses Lender will incur by reason of any such late payment.
(d)    Default Rate.
(1)    Default interest shall be paid as follows:
(A)    If any amount due in respect of the Mortgage Loan (other than amounts due
on the Maturity Date) remains past due for thirty (30) days or more, interest on
such unpaid amount(s) shall accrue from the date payment is due at the Default
Rate and shall be payable upon demand by Lender.
(B)    If any Indebtedness due is not paid in full on the Maturity Date, then
interest shall accrue at the Default Rate on all such unpaid amounts from the
Maturity Date until fully paid and shall be payable upon demand by Lender.
Absent a demand by Lender, any such amounts shall be payable by Borrower in the
same manner as provided for the payment of Monthly Debt Service Payments. To the
extent permitted by applicable law, interest shall also accrue at the Default
Rate on any judgment obtained by Lender against Borrower in connection with the
Mortgage Loan.
(2)    Borrower acknowledges and agrees that:
(A)    its failure to make timely payments will cause Lender to incur additional
expenses in servicing and processing the Mortgage Loan; and
(B)    in connection with any failure to timely pay all amounts due in respect
of the Mortgage Loan on the Maturity Date, or during the time that any amount
due in respect of the Mortgage Loan is delinquent for more than thirty (30)
days:
(i)    Lender’s risk of nonpayment of the Mortgage Loan will be materially
increased;
(ii)    Lender’s ability to meet its other obligations and to take advantage of
other investment opportunities will be adversely impacted;
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 4
Article 2
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(iii)    Lender will incur additional costs and expenses arising from its loss
of the use of the amounts due;
(iv)    it is extremely difficult and impractical to determine such additional
costs and expenses;
(v)    Lender is entitled to be compensated for such additional risks, costs,
and expenses; and
(vi)    the increase from the Interest Rate to the Default Rate represents a
fair and reasonable estimate of the additional risks, costs, and expenses Lender
will incur by reason of Borrower’s delinquent payment and the additional
compensation Lender is entitled to receive for the increased risks of nonpayment
associated with a delinquency on the Mortgage Loan (taking into account all
circumstances existing on the Effective Date).
(e)    Address for Payments.
All payments due pursuant to the Loan Documents shall be payable at Lender’s
Payment Address, or such other place and in such manner as may be designated
from time to time by written notice to Borrower by Lender.
(f)    Application of Payments.
If at any time Lender receives, from Borrower or otherwise, any amount in
respect of the Indebtedness that is less than all amounts due and payable at
such time, then Lender may apply such payment to amounts then due and payable in
any manner and in any order determined by Lender or hold in suspense and not
apply such amount at Lender’s election. Neither Lender’s acceptance of an amount
that is less than all amounts then due and payable, nor Lender’s application of,
or suspension of the application of, such payment, shall constitute or be deemed
to constitute either a waiver of the unpaid amounts or an accord and
satisfaction. Notwithstanding the application of any such amount to the
Indebtedness, Borrower’s obligations under this Loan Agreement and the other
Loan Documents shall remain unchanged.
Section 2.03    Lockout/Prepayment.
(a)    Prepayment; Prepayment Lockout; Prepayment Premium.
(1)    Borrower shall not make a voluntary full or partial prepayment on the
Mortgage Loan during any Prepayment Lockout Period nor shall Borrower make a
voluntary partial prepayment at any time. Except as expressly provided in this
Loan Agreement (including as provided in the Prepayment Premium Schedule), a
Prepayment Premium calculated in accordance with the Prepayment Premium Schedule
shall be payable in connection with any prepayment of the Mortgage Loan.
(2)    If a Prepayment Lockout Period applies to the Mortgage Loan, and during
such Prepayment Lockout Period Lender accelerates the unpaid principal balance
of the Mortgage Loan or otherwise applies collateral held by Lender to the
repayment of any portion of the unpaid principal balance of the Mortgage Loan,
the Prepayment Premium shall be due and payable and equal to the amount obtained
by multiplying the percentage indicated (if at all) in the Prepayment Premium
Schedule by the amount of principal being prepaid at the time of such
acceleration or application.
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 5
Article 2
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(b)    Voluntary Prepayment in Full.
At any time after the expiration of any Prepayment Lockout Period, Borrower may
voluntarily prepay the Mortgage Loan in full on a Permitted Prepayment Date so
long as:
(1)    Borrower delivers to Lender a Prepayment Notice specifying the Intended
Prepayment Date not more than sixty (60) days, but not less than thirty (30)
days (if given via U.S. Postal Service) or twenty (20) days (if given via
facsimile, e-mail, or overnight courier) prior to such Intended Prepayment Date;
and
(2)    Borrower pays to Lender an amount equal to the sum of:
(A)    the entire unpaid principal balance of the Mortgage Loan; plus
(B)    all Accrued Interest (calculated through the last day of the month in
which the prepayment occurs); plus
(C)    the Prepayment Premium; plus
(D)    all other Indebtedness.
In connection with any such voluntary prepayment, Borrower acknowledges and
agrees that interest shall always be calculated and paid through the last day of
the month in which the prepayment occurs (even if the Permitted Prepayment Date
for such month is not the last day of such month, or if Lender approves
prepayment on an Intended Prepayment Date that is not a Permitted Prepayment
Date). Borrower further acknowledges that Lender is not required to accept a
voluntary prepayment of the Mortgage Loan on any day other than a Permitted
Prepayment Date. However, if Lender does approve an Intended Prepayment Date
that is not a Permitted Prepayment Date and accepts a prepayment on such
Intended Prepayment Date, such prepayment shall be deemed to be received on the
immediately following Permitted Prepayment Date. If Borrower fails to prepay the
Mortgage Loan on the Intended Prepayment Date for any reason (including on any
Intended Prepayment Date that is approved by Lender) and such failure either
continues for five (5) Business Days, or into the following month, Lender shall
have the right to recalculate the payoff amount. If Borrower prepays the
Mortgage Loan either in the following month or more than five (5) Business Days
after the Intended Payoff Date that was approved by Lender, Lender shall also
have the right to recalculate the payoff amount based upon the amount of such
payment and the date such payment was received by Lender. Borrower shall
immediately pay to Lender any additional amounts required by any such
recalculation.
(c)    Acceleration of Mortgage Loan.
Upon acceleration of the Mortgage Loan, Borrower shall pay to Lender:
(1)    the entire unpaid principal balance of the Mortgage Loan;
(2)    all Accrued Interest (calculated through the last day of the month in
which the acceleration occurs);




Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 6
Article 2
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(3)    the Prepayment Premium; and
(4)    all other Indebtedness.
(d)    Application of Collateral.
Any application by Lender of any collateral or other security to the repayment
of all or any portion of the unpaid principal balance of the Mortgage Loan prior
to the Maturity Date in accordance with the Loan Documents shall be deemed to be
a prepayment by Borrower. Any such prepayment shall require the payment to
Lender by Borrower of the Prepayment Premium calculated on the amount being
prepaid in accordance with this Loan Agreement.
(e)    Casualty and Condemnation.
Notwithstanding any provision of this Loan Agreement to the contrary, no
Prepayment Premium shall be payable with respect to any prepayment occurring as
a result of the application of any insurance proceeds or amounts received in
connection with a Condemnation Action in accordance with this Loan Agreement.
(f)    No Effect on Payment Obligations.
Unless otherwise expressly provided in this Loan Agreement, any prepayment
required by any Loan Document of less than the entire unpaid principal balance
of the Mortgage Loan shall not extend or postpone the due date of any subsequent
Monthly Debt Service Payments, Monthly Replacement Reserve Deposit, or other
payment, or change the amount of any such payments or deposits.
(g)    Loss Resulting from Prepayment.
In any circumstance in which a Prepayment Premium is due under this Loan
Agreement, Borrower acknowledges that:
(1)    any prepayment of the unpaid principal balance of the Mortgage Loan,
whether voluntary or involuntary, or following the occurrence of an Event of
Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional risk, expense, and frustration or impairment of
Lender’s ability to meet its commitments to third parties;
(2)    it is extremely difficult and impractical to ascertain the extent of such
losses, risks, and damages;
(3)    the formula for calculating the Prepayment Premium represents a
reasonable estimate of the losses, risks, and damages Lender will incur as a
result of a prepayment; and
(4)    the provisions regarding the Prepayment Premium contained in this Loan
Agreement are a material part of the consideration for the Mortgage Loan, and
that the terms of the Mortgage Loan are in other respects more favorable to
Borrower as a result of Borrower’s voluntary agreement to such prepayment
provisions.


Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 7
Article 2
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




ARTICLE 3 - PERSONAL LIABILITY
Section 3.01    Non-Recourse Mortgage Loan; Exceptions.
Except as otherwise provided in this Article 3 or in any other Loan Document,
none of Borrower, or any director, officer, manager, member, partner,
shareholder, trustee, trust beneficiary, or employee of Borrower, shall have
personal liability under this Loan Agreement or any other Loan Document for the
repayment of the Indebtedness or for the performance of any other obligations of
Borrower under the Loan Documents, and Lender’s only recourse for the
satisfaction of such Indebtedness and the performance of such obligations shall
be Lender’s exercise of its rights and remedies with respect to the Mortgaged
Property and any other collateral held by Lender as security for the
Indebtedness. This limitation on Borrower’s liability shall not limit or impair
Lender’s enforcement of its rights against Guarantor under any Loan Document.
Section 3.02    Personal Liability of Borrower (Exceptions to Non-Recourse
Provision).
(a)    Personal Liability Based on Lender’s Loss.
Borrower shall be personally liable to Lender for the repayment of the portion
of the Indebtedness equal to any loss or damage suffered by Lender as a result
of, subject to any notice and cure period, if any:
(1)    failure to pay as directed by Lender upon demand after an Event of
Default (to the extent actually received by Borrower):
(A)    all Rents to which Lender is entitled under the Loan Documents; and
(B)    the amount of all security deposits then held or thereafter collected by
Borrower from tenants and not properly applied pursuant to the applicable
Leases;
(2)    failure to maintain all insurance policies required by the Loan
Documents, except to the extent Lender has the obligation to pay the premiums
pursuant to Section 12.03(c);
(3)    failure to apply all insurance proceeds received by Borrower or any
amounts received by Borrower in connection with a Condemnation Action, as
required by the Loan Documents;
(4)    failure to comply with any provision of this Loan Agreement or any other
Loan Document relating to the delivery of books and records, statements,
schedules, and reports;
(5)    except to the extent directed otherwise by Lender pursuant to Section
3.02(a)(1), failure to apply Rents to the ordinary and necessary expenses of
owning and operating the Mortgaged Property and Debt Service Amounts, as and
when each is due and payable, except that Borrower will not be personally liable
with respect to Rents that are distributed by Borrower in any calendar year if
Borrower has paid all ordinary and necessary expenses of owning and operating
the Mortgaged Property and Debt Service Amounts for such calendar year;


Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 8
Article 3
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(6)    waste or abandonment of the Mortgaged Property; or
(7)    grossly negligent or reckless unintentional material misrepresentation or
omission by Borrower, Guarantor, Key Principal, or any officer, director,
partner, manager, member, shareholder, or trustee of Borrower, Guarantor, or Key
Principal in connection with on-going financial or other reporting required by
the Loan Documents, or any request for action or consent by Lender.
Notwithstanding the foregoing, Borrower shall not have personal liability under
clauses (1), (3), or (5) above to the extent that Borrower lacks the legal right
to direct the disbursement of the applicable funds due to an involuntary
Bankruptcy Event that occurs without the consent, encouragement, or active
participation of (A) Borrower, Guarantor, or Key Principal, (B) any Person
Controlling Borrower, Guarantor, or Key Principal or (C) any Person Controlled
by or under common Control with Borrower, Guarantor, or Key Principal.
(b)    Full Personal Liability for Mortgage Loan.
Borrower shall be personally liable to Lender for the repayment of all of the
Indebtedness, and the Mortgage Loan shall be fully recourse to Borrower, upon
the occurrence of any of the following:
(1)    failure by Borrower to comply with the single-asset entity requirements
of Section 4.02(d) of this Loan Agreement;
(2)    a Transfer (other than a conveyance of the Mortgaged Property at a
Foreclosure Event pursuant to the Security Instrument and this Loan Agreement)
that is not permitted under this Loan Agreement or any other Loan Document;
(3)    the occurrence of any Bankruptcy Event (other than an acknowledgement in
writing as described in clause (b) of the definition of “Bankruptcy Event”);
provided, however, in the event of an involuntary Bankruptcy Event, Borrower
shall only be personally liable if such involuntary Bankruptcy Event occurs with
the consent, encouragement, or active participation of (A) Borrower, Guarantor,
or Key Principal, (B) any Person Controlling Borrower, Guarantor, or Key
Principal, or (C) any Person Controlled by or under common Control with
Borrower, Guarantor, or Key Principal;
(4)    fraud, written material misrepresentation, or material omission by
Borrower, Guarantor, Key Principal, or any officer, director, partner, manager,
member, shareholder, or trustee of Borrower, Guarantor, or Key Principal in
connection with any application for or creation of the Indebtedness; or
(5)    fraud, written intentional material misrepresentation, or intentional
material omission by Borrower, Guarantor, Key Principal, or any officer,
director, partner, manager, member, shareholder, or trustee of Borrower,
Guarantor, or Key Principal in connection with on-going financial or other
reporting required by the Loan Documents, or any request for action or consent
by Lender.


Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 9
Article 3
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------






Section 3.03    Personal Liability for Indemnity Obligations.
Borrower shall be personally and fully liable to Lender for Borrower’s indemnity
obligations under Section 13.01(e) of this Loan Agreement, the Environmental
Indemnity Agreement, and any other express indemnity obligations provided by
Borrower under any Loan Document. Borrower’s liability for such indemnity
obligations shall not be limited by the amount of the Indebtedness, the
repayment of the Indebtedness, or otherwise, provided that Borrower’s liability
for such indemnities shall not include any loss caused by the gross negligence
or willful misconduct of Lender as determined by a court of competent
jurisdiction pursuant to a final non-appealable court order.
Section 3.04    Lender’s Right to Forego Rights Against Mortgaged Property.
To the extent that Borrower has personal liability under this Loan Agreement or
any other Loan Document, Lender may exercise its rights against Borrower
personally to the fullest extent permitted by applicable law without regard to
whether Lender has exercised any rights against the Mortgaged Property, the UCC
Collateral, or any other security, or pursued any rights against Guarantor, or
pursued any other rights available to Lender under this Loan Agreement, any
other Loan Document, or applicable law. For purposes of this Section 3.04 only,
the term “Mortgaged Property” shall not include any funds that have been applied
by Borrower as required or permitted by this Loan Agreement prior to the
occurrence of an Event of Default, or that Borrower was unable to apply as
required or permitted by this Loan Agreement because of a Bankruptcy Event. To
the fullest extent permitted by applicable law, in any action to enforce
Borrower’s personal liability under this Article 3, Borrower waives any right to
set off the value of the Mortgaged Property against such personal liability.
ARTICLE 4 - BORROWER STATUS
Section 4.01    Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
4.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.
(a)    Due Organization and Qualification.
Borrower is validly existing and qualified to transact business and is in good
standing in the state in which it is formed or organized, the Property
Jurisdiction, and in each other jurisdiction that qualification or good standing
is required according to applicable law to conduct its business with respect to
the Mortgaged Property and where the failure to be so qualified or in good
standing would adversely affect Borrower’s operation of the Mortgaged Property
or the validity, enforceability or the ability of Borrower to perform its
obligations under this Loan Agreement or any other Loan Document.
(b)    Location.
Borrower’s General Business Address is Borrower’s principal place of business
and principal office.
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 10
Article 3
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(c)    Power and Authority.
Borrower has the requisite power and authority:
(1)    to own the Mortgaged Property and to carry on its business as now
conducted and as contemplated to be conducted in connection with the performance
of its obligations under this Loan Agreement and under the other Loan Documents
to which it is a party; and
(2)    to execute and deliver this Loan Agreement and the other Loan Documents
to which it is a party, and to carry out the transactions contemplated by this
Loan Agreement and the other Loan Documents to which it is a party.
(d)    Due Authorization.
The execution, delivery, and performance of this Loan Agreement and the other
Loan Documents to which it is a party have been duly authorized by all necessary
action and proceedings by or on behalf of Borrower, and no further approvals or
filings of any kind, including any approval of or filing with any Governmental
Authority, are required by or on behalf of Borrower as a condition to the valid
execution, delivery, and performance by Borrower of this Loan Agreement or any
of the other Loan Documents to which it is a party, except filings required to
perfect and maintain the liens to be granted under the Loan Documents and
routine filings to maintain good standing and its existence.
(e)    Valid and Binding Obligations.
This Loan Agreement and the other Loan Documents to which it is a party have
been duly executed and delivered by Borrower and constitute the legal, valid,
and binding obligations of Borrower, enforceable against Borrower in accordance
with their respective terms, except as such enforceability may be limited by
applicable Insolvency Laws or by the exercise of discretion by any court.
(f)    Effect of Mortgage Loan on Borrower’s Financial Condition.
Borrower is not presently Insolvent, and the Mortgage Loan will not render
Borrower Insolvent. Borrower has sufficient working capital, including proceeds
from the Mortgage Loan, cash flow from the Mortgaged Property, or other sources,
not only to adequately maintain the Mortgaged Property, but also to pay all of
Borrower’s outstanding debts as they come due, including all Debt Service
Amounts. In connection with the execution and delivery of this Loan Agreement
and the other Loan Documents (and the delivery to, or for the benefit of, Lender
of any collateral contemplated thereunder), and the incurrence by Borrower of
the obligations under this Loan Agreement and the other Loan Documents, Borrower
did not receive less than reasonably equivalent value in exchange for the
incurrence of the obligations of Borrower under this Loan Agreement and the
other Loan Documents.
(g)    Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.
(1)    None of Borrower, Guarantor, or Key Principal, nor to Borrower’s
knowledge, any Person Controlling Borrower, Guarantor, or Key Principal, nor any
Person Controlled by Borrower, Guarantor, or Key Principal that also has a
direct or indirect ownership interest in any of them, is in violation of:
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 11
Article 4
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




(A)    any applicable anti-money laundering laws, including those contained in
the Bank Secrecy Act; and
(B)    any applicable anti-drug trafficking, anti-terrorism, or anti-corruption
laws, civil or criminal.
(2)    None of Borrower, Guarantor, or Key Principal, nor to Borrower’s
knowledge, any Person Controlling Borrower, Guarantor, or Key Principal, nor any
Person Controlled by Borrower, Guarantor, or Key Principal that also has a
direct or indirect ownership interest in any of them, is a Person:
(A)    that is charged with, or has received actual notice that he, she, or it
is under investigation for, any violation of any laws described in Section
4.01(g)(1);
(B)    that has been convicted of any violation of, has been subject to civil
penalties pursuant to, or had any of its property seized or forfeited under, any
laws described in Section 4.01(g)(1); or
(C)    with whom any United States Person, any entity organized under the laws
of the United States or its constituent states or territories, or any entity,
regardless of where organized, having its principal place of business within the
United States or any of its territories, is prohibited from transacting business
of the type contemplated by this Loan Agreement and the other Loan Documents
under any other applicable law.
(3)    None of Borrower, Guarantor, or Key Principal, nor to Borrower’s
knowledge, any Person Controlling Borrower, Guarantor, or Key Principal, nor any
Person Controlled by Borrower, Guarantor, or Key Principal that also has a
direct or indirect ownership interest in any of them, is in violation of any
obligation to maintain appropriate internal controls as required by the
governing laws of the jurisdiction of such Person as are necessary to ensure
compliance with the economic sanctions, anti-money laundering, and
anti-corruption laws of the United States and the jurisdiction where the Person
resides, is domiciled, or has its principal place of business.
(4)    Borrower, Guarantor, and Key Principal are in compliance with all
applicable economic sanctions laws administered by OFAC, the United States
Department of State, or the United States Department of Commerce.
(h)    Borrower Single Asset Status.
Borrower:
(1)    does not own or lease any real property, personal property, or assets
other than the Mortgaged Property;
(2)    does not own, operate, or participate in any business other than the
leasing, ownership, management, operation, and maintenance of the Mortgaged
Property;
(3)    has no material financial obligation under or secured by any indenture,
mortgage, deed of trust, deed to secure debt, loan agreement, or other agreement
or instrument to which Borrower is a party, or by which Borrower is otherwise
bound, or to which the Mortgaged Property is subject or by which it is otherwise
encumbered, other than:
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 12
Article 4
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(A)    unsecured trade payables incurred in the ordinary course of the operation
of the Mortgaged Property, provided that any trade payables (i) are not
evidenced by a promissory note, (ii) are paid within sixty (60) days of the due
date of such trade payable, and (iii) do not exceed, in the aggregate, two
percent (2%) of the original principal balance of the Mortgage Loan;
(B)    if the Security Instrument grants a lien on a leasehold estate,
Borrower’s obligations as lessee under the ground lease creating such leasehold
estate; and
(C)    obligations under the Loan Documents and obligations secured by the
Mortgaged Property to the extent permitted by the Loan Documents;
(4)    has accurately maintained its financial statements, accounting records,
and other partnership, real estate investment trust, limited liability company,
or corporate documents, as the case may be, separate from those of any other
Person (unless Borrower’s assets have been included in a consolidated financial
statement prepared in accordance with generally accepted accounting principles);
(5)    has not commingled its assets or funds with those of any other Person,
unless such assets or funds can easily be segregated and identified in the
ordinary course of business from those of any other Person;
(6)    has been adequately capitalized in light of its contemplated business
operations;
(7)    has not assumed, guaranteed, or pledged its assets to secure the
liabilities or obligations of any other Person (except in connection with the
Mortgage Loan or other mortgage loans that have been paid in full or
collaterally assigned to Lender, including in connection with any Consolidation,
Extension and Modification Agreement or similar instrument), or held out its
credit as being available to satisfy the obligations of any other Person;
(8)    has not made loans or advances to any other Person; and
(9)    has not entered into, and is not a party to, any transaction with any
Borrower Affiliate, except in the ordinary course of business and on terms which
are no more favorable to any such Borrower Affiliate than would be obtained in a
comparable arm’s length transaction with an unrelated third party.
(i)    No Bankruptcies or Judgments.
None of Borrower, Guarantor, or Key Principal, nor to Borrower’s knowledge, any
Person Controlling Borrower, Guarantor, or Key Principal, nor any Person
Controlled by Borrower, Guarantor, or Key Principal that also has a direct or
indirect ownership interest in any of them, is currently:






Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 13
Article 4
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(1)    the subject of or a party to any completed or pending bankruptcy,
reorganization, including any receivership or other insolvency proceeding;
(2)    preparing or intending to be the subject of a Bankruptcy Event; or
(3)    the subject of any judgment unsatisfied of record or docketed in any
court; or
(4)    Insolvent.
(j)    No Litigation.
(1)    There are no claims, actions, suits, or proceedings at law or in equity
(including any insolvency, bankruptcy, or receivership proceedings) by or before
any Governmental Authority now pending or, to Borrower’s knowledge, threatened
against or affecting Borrower or the Mortgaged Property not otherwise covered by
insurance (except for claims, actions, suits, or proceedings regarding fair
housing, anti-discrimination, or equal opportunity, which shall always be
disclosed); and
(2)    there are no claims, actions, suits, or proceedings at law or in equity
by or before any Governmental Authority now pending or, to Borrower’s knowledge,
threatened against or affecting Guarantor or Key Principal, which claims,
actions, suits, or proceedings, if adversely determined (individually or in the
aggregate) would reasonably be expected to materially adversely affect the
financial condition or business of Borrower, Guarantor, or Key Principal or the
condition, operation, or ownership of the Mortgaged Property (except for claims,
actions, suits, or proceedings regarding fair housing, anti-discrimination, or
equal opportunity, which shall always be deemed material).
(k)    Payment of Taxes, Assessments, and Other Charges.
Borrower confirms that:
(1)    it has filed all federal, state, county, and municipal tax returns and
reports required to have been filed by Borrower;
(2)    it has paid, before any fine, penalty, interest, lien, or costs may be
added thereto, all taxes, governmental charges, and assessments due and payable
with respect to such returns and reports;
(3)    there is no controversy or objection pending, or to the knowledge of
Borrower, threatened in respect of any tax returns of Borrower; and
(4)    it has made adequate reserves on its books and records for all taxes that
have accrued but which are not yet due and payable.
(l)    Not a Foreign Person.
Borrower is not a “foreign person” within the meaning of Section 1445(f)(3) of
the Internal Revenue Code.
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 14
Article 4
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(m)    ERISA.
Borrower represents and warrants that:
(1)    Borrower is not an Employee Benefit Plan;
(2)    no asset of Borrower constitutes “plan assets” (within the meaning of
Section 3(42) of ERISA and Department of Labor Regulation Section 2510.3‑101) of
an Employee Benefit Plan;
(3)    no asset of Borrower is subject to any laws of any Governmental Authority
governing the assets of an Employee Benefit Plan; and
(4)    neither Borrower nor any ERISA Affiliate is subject to any obligation or
liability with respect to any ERISA Plan.
(n)    Default Under Other Obligations.
(1)    The execution, delivery, and performance of the obligations imposed on
Borrower under this Loan Agreement and the Loan Documents to which it is a party
will not cause Borrower to be in default under the provisions of any agreement,
judgment, or order to which Borrower is a party or by which Borrower is bound.
(2)    None of Borrower, Guarantor, or Key Principal is in default under any
obligation to Lender.
(o)    Prohibited Person.
None of Borrower, Guarantor, or Key Principal is a Prohibited Person, nor to
Borrower’s knowledge, is any Person:
(1)    Controlling Borrower, Guarantor, or Key Principal; or
(2)    Controlled by and having a direct or indirect ownership interest in
Borrower, Guarantor, or Key Principal a Prohibited Person.
(p)    No Contravention.
Neither the execution and delivery of this Loan Agreement and the other Loan
Documents to which Borrower is a party, nor the fulfillment of or compliance
with the terms and conditions of this Loan Agreement and the other Loan
Documents to which Borrower is a party, nor the performance of the obligations
of Borrower under this Loan Agreement and the other Loan Documents does or will
conflict with or result in any breach or violation of, or constitute a default
under, any of the terms, conditions, or provisions of Borrower’s organizational
documents, or any indenture, existing agreement, or other instrument to which
Borrower is a party or to which Borrower, the Mortgaged Property, or other
assets of Borrower are subject.
(q)    Lockbox Arrangement.
Neither Borrower nor the direct or indirect owners of Borrower is party to any
type of lockbox agreement or other similar cash management arrangement with any
direct or indirect owner of Borrower that has not been approved by Lender in
writing. In the event that Lender has approved any such arrangement, Borrower
has, at Lender’s option, entered into a lockbox agreement or other similar cash
management agreement with Lender in form and substance acceptable to Lender.


Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 15
Article 4
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------








Section 4.02    Covenants.
(a)    Maintenance of Existence; Organizational Documents.
Borrower shall maintain its existence, its entity status, franchises, rights,
and privileges under the laws of the state of its formation or organization (as
applicable). Borrower shall continue to be duly qualified and in good standing
to transact business in each jurisdiction in which qualification or standing is
required according to applicable law to conduct its business with respect to the
Mortgaged Property and where the failure to do so would adversely affect
Borrower’s operation of the Mortgaged Property or the validity, enforceability,
or the ability of Borrower to perform its obligations under this Loan Agreement
or any other Loan Document. Neither Borrower nor any partner, member, manager,
officer, or director of Borrower shall:
(1)    make or allow any material change to the organizational documents or
organizational structure of Borrower, including changes relating to the Control
of Borrower, or
(2)    file any action, complaint, petition, or other claim to:
(A)    divide, partition, or otherwise compel the sale of the Mortgaged
Property, or
(B)    otherwise change the Control of Borrower.
(b)    Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.
(1)    Borrower shall at all times remain, and shall cause Guarantor, Key
Principal, and any Person Controlling Borrower, Guarantor, or Key Principal, or
any Person Controlled by Borrower, Guarantor, or Key Principal that also has a
direct or indirect ownership interest in any of them to remain, in compliance
with:
(A)    any applicable anti-money laundering laws, including those contained in
the Bank Secrecy Act; and
(B)    any applicable anti-drug trafficking, anti-terrorism, or anti-corruption
laws, civil or criminal.
(2)    At no time shall Borrower, Guarantor, or Key Principal, or any Person
Controlling Borrower, Guarantor, or Key Principal, or any Person Controlled by
Borrower, Guarantor, or Key Principal that also has a direct or indirect
ownership interest in any of them, be a Person:
(A)    that is charged with, or has received actual notice that he, she, or it
is under investigation for, any violation of any laws described in Section
4.02(b)(1);


Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 16
Article 4
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




(B)    that has been convicted of any violation of, has been subject to civil
penalties pursuant to, or had any of its property seized or forfeited under, any
laws described in Section 4.02(b)(1); or
(C)    with whom any United States Person, any entity organized under the laws
of the United States or its constituent states or territories, or any entity,
regardless of where organized, having its principal place of business within the
United States or any of its territories, is prohibited from transacting business
of the type contemplated by this Loan Agreement and the other Loan Documents
under any other applicable law.
(3)    At no time shall Borrower, Guarantor, or Key Principal, or any Person
Controlling Borrower, Guarantor, or Key Principal, or any Person Controlled by
Borrower, Guarantor, or Key Principal that also has a direct or indirect
ownership interest in any of them, be a Person in violation of any obligation to
maintain appropriate internal controls as required by the governing laws of the
jurisdiction of such Person as are necessary to ensure compliance with the
economic sanctions, anti-money laundering, and anti-corruption laws of the
United States and the jurisdiction where the Person resides, is domiciled or has
its principal place of business.
(4)    Borrower shall at all times remain, and shall cause Guarantor and Key
Principal to remain, in compliance with any applicable economic sanctions laws
administered by OFAC, the United States Department of State, or the United
States Department of Commerce.
(c)    Payment of Taxes, Assessments, and Other Charges.
Borrower shall file all federal, state, county, and municipal tax returns and
reports required to be filed by Borrower and shall pay, before any fine,
penalty, interest, or cost may be added thereto, all taxes payable with respect
to such returns and reports.
(d)    Borrower Single Asset Status.
Until the Indebtedness is fully paid, Borrower:
(1)    shall not acquire or lease any real property, personal property, or
assets other than the Mortgaged Property;
(2)    shall not acquire, own, operate, or participate in any business other
than the leasing, ownership, management, operation, and maintenance of the
Mortgaged Property;
(3)    shall not commingle its assets or funds with those of any other Person,
unless such assets or funds can easily be segregated and identified in the
ordinary course of business from those of any other Person;
(4)    shall accurately maintain its financial statements, accounting records,
and other partnership, real estate investment trust, limited liability company,
or corporate documents, as the case may be, separate from those of any other
Person (unless Borrower’s assets are included in a consolidated financial
statement prepared in accordance with generally accepted accounting principles);
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 17
Article 4
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




(5)    shall have no material financial obligation under any indenture,
mortgage, deed of trust, deed to secure debt, loan agreement, or other agreement
or instrument to which Borrower is a party or by which Borrower is otherwise
bound, or to which the Mortgaged Property is subject or by which it is otherwise
encumbered, other than:
(A)    unsecured trade payables incurred in the ordinary course of the operation
of the Mortgaged Property, provided that any such trade payables (i) are not
evidenced by a promissory note; (ii) are paid within sixty (60) days of the due
date of such trade payable; and (iii) do not exceed, in the aggregate, two
percent (2%) of the original principal balance of the Mortgage Loan;
(B)    if the Security Instrument grants a lien on a leasehold estate,
Borrower’s obligations as lessee under the ground lease creating such leasehold
estate; and
(C)    obligations under the Loan Documents and obligations secured by the
Mortgaged Property to the extent permitted by the Loan Documents;
(6)    shall not assume, guaranty, or pledge its assets to secure the
liabilities or obligations of any other Person (except in connection with the
Mortgage Loan or other mortgage loans that have been paid in full or
collaterally assigned to Lender, including in connection with any Consolidation,
Extension and Modification Agreement or similar instrument) or hold out its
credit as being available to satisfy the obligations of any other Person;
(7)    shall not make loans or advances to any other Person; or
(8)    shall not enter into, or become a party to, any transaction with any
Borrower Affiliate, except in the ordinary course of business and on terms which
are no more favorable to any such Borrower Affiliate than would be obtained in a
comparable arm’s-length transaction with an unrelated third party.
(e)    ERISA.
Borrower covenants that:
(1)    no asset of Borrower shall constitute “plan assets” (within the meaning
of Section 3(42) of ERISA and Department of Labor Regulation Section 2510.3‑101)
of an Employee Benefit Plan;
(2)    no asset of Borrower shall be subject to the laws of any Governmental
Authority governing the assets of an Employee Benefit Plan; and
(3)    neither Borrower nor any ERISA Affiliate shall incur any obligation or
liability with respect to any ERISA Plan.




Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 18
Article 4
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




(f)    Notice of Litigation or Insolvency.
Borrower shall give immediate written notice to Lender of any claims, actions,
suits, or proceedings at law or in equity (including any insolvency, bankruptcy,
or receivership proceeding) by or before any Governmental Authority pending or,
to Borrower’s knowledge, threatened against or affecting Borrower, Guarantor,
Key Principal, or the Mortgaged Property, which claims, actions, suits, or
proceedings, if adversely determined reasonably would be expected to materially
adversely affect the financial condition or business of Borrower, Guarantor, or
Key Principal, or the condition, operation, or ownership of the Mortgaged
Property (including any claims, actions, suits, or proceedings regarding fair
housing, anti-discrimination, or equal opportunity, which shall always be deemed
material).
(g)    Payment of Costs, Fees, and Expenses.
In addition to the payments specified in this Loan Agreement, Borrower shall
pay, on demand, all of Lender’s out-of-pocket fees, costs, charges, or expenses
(including the reasonable fees and expenses of attorneys, accountants, and other
experts) incurred by Lender in connection with:
(1)    any amendment to, or consent, or waiver required under, this Loan
Agreement or any of the Loan Documents (whether or not any such amendments,
consents, or waivers are entered into);
(2)    defending or participating in any litigation arising from actions by
third parties and brought against or involving Lender with respect to:
(A)    the Mortgaged Property;
(B)    any event, act, condition, or circumstance in connection with the
Mortgaged Property; or
(C)    the relationship between Lender, Borrower, Key Principal, and Guarantor
in connection with this Loan Agreement or any of the transactions contemplated
by this Loan Agreement;
(3)    the administration or enforcement of, or preservation of rights or
remedies under, this Loan Agreement or any other Loan Documents including or in
connection with any litigation or appeals, any Foreclosure Event or other
disposition of any collateral granted pursuant to the Loan Documents; and
(4)    any Bankruptcy Event or Guarantor Bankruptcy Event.
(h)    Restrictions on Distributions.
Borrower shall not declare or make any distributions or dividends of any nature
to any Person having an ownership interest in Borrower if an Event of Default
has occurred and is continuing.
(i)    Lockbox Arrangement.
Neither Borrower nor the direct or indirect owners of Borrower shall enter into
any type of lockbox agreement or other similar cash management arrangement with
any direct or indirect owner of Borrower without the prior written consent of
Lender. In the event that Lender issues such consent, Borrower shall, at
Lender’s option, be required to enter into a lockbox agreement or other similar
cash management agreement with Lender in form and substance acceptable to
Lender.




Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 19
Article 4
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




ARTICLE 5 - THE MORTGAGE LOAN
Section 5.01    Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
5.01are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.
(a)    Receipt and Review of Loan Documents.
Borrower has received and reviewed this Loan Agreement and all of the other Loan
Documents.
(b)    No Default.
No Event of Default exists under any of the Loan Documents, and the execution,
delivery, and performance of the obligations imposed on Borrower under the Loan
Documents will not cause Borrower to be in default under the provisions of any
agreement, judgment, or order to which Borrower is a party or by which Borrower
is bound.
(c)    No Defenses.
The Loan Documents are not currently subject to any right of rescission,
set-off, counterclaim, or defense by either Borrower or Guarantor, including the
defense of usury, and neither Borrower nor Guarantor has asserted any right of
rescission, set-off, counterclaim, or defense with respect thereto.
(d)    Loan Document Taxes.
All mortgage, mortgage recording, stamp, intangible, or any other similar taxes
required to be paid by any Person under applicable law currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection, or enforcement of any of the Loan Documents, including the Security
Instrument, have been paid or will be paid in the ordinary course of the closing
of the Mortgage Loan.
Section 5.02    Covenants.
(a)    Ratification of Covenants; Estoppels; Certifications.
Borrower shall:
(1)    promptly notify Lender in writing upon any violation of any covenant set
forth in any Loan Document of which Borrower has notice or knowledge; provided,
however, any such written notice by Borrower to Lender shall not relieve
Borrower of, or result in a waiver of, any obligation under this Loan Agreement
or any other Loan Document; and
(2)    within ten (10) days after a request from Lender, provide a written
statement, signed and acknowledged by Borrower, certifying to Lender or any
person designated by Lender, as of the date of such statement:
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 20
Article 5
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




(A)    that the Loan Documents are unmodified and in full force and effect (or,
if there have been modifications, that the Loan Documents are in full force and
effect as modified and setting forth such modifications);
(B)    the unpaid principal balance of the Mortgage Loan;
(C)    the date to which interest on the Mortgage Loan has been paid;
(D)    that Borrower is not in default in paying the Indebtedness or in
performing or observing any of the covenants or agreements contained in this
Loan Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail);
(E)    whether or not there are then-existing any setoffs or defenses known to
Borrower against the enforcement of any right or remedy of Lender under the Loan
Documents; and
(F)    any additional facts reasonably requested in writing by Lender.
(b)    Further Assurances.
(1)    Other Documents As Lender May Require.
Within ten (10) days after request by Lender, Borrower shall, subject to Section
5.02(d) below, execute, acknowledge, and deliver, at its cost and expense, all
further acts, deeds, conveyances, assignments, financing statements, transfers,
and assurances as Lender may reasonably require from time to time in order to
better assure, grant, and convey to Lender the rights intended to be granted,
now or in the future, to Lender under this Loan Agreement and the other Loan
Documents.
(2)    Corrective Actions.
Within ten (10) days after request by Lender, Borrower shall provide, or cause
to be provided, to Lender, at Borrower’s cost and expense, such further
documentation or information reasonably deemed necessary or appropriate by
Lender in the exercise of its rights under the related commitment letter between
Borrower and Lender or to correct patent mistakes in the Loan Documents, the
Title Policy, or the funding of the Mortgage Loan.
(c)    Sale of Mortgage Loan.
Borrower shall, subject to Section 5.02(d) below:
(1)    comply with the reasonable requirements of Lender or any Investor of the
Mortgage Loan or provide, or cause to be provided, to Lender or any Investor of
the Mortgage Loan within ten (10) days of the request, at Borrower’s cost and
expense, such further documentation or information as Lender or Investor may
reasonably require, in order to enable:
(A)    Lender to sell the Mortgage Loan to such Investor;
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 21
Article 5
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(B)    Lender to obtain a refund of any commitment fee from any such Investor;
or
(C)    any such Investor to further sell or securitize the Mortgage Loan;
(2)    ratify and affirm in writing the representations and warranties set forth
in any Loan Document as of such date specified by Lender modified as necessary
to reflect changes that have occurred subsequent to the Effective Date;
(3)    confirm that Borrower is not in default in paying the Indebtedness or in
performing or observing any of the covenants or agreements contained in this
Loan Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail); and
(4)    execute and deliver to Lender and/or any Investor such other
documentation, including any amendments, corrections, deletions, or additions to
this Loan Agreement or other Loan Document(s) as is reasonably required by
Lender or such Investor.
(d)    Limitations on Further Acts of Borrower.
Nothing in Section 5.02(b) and Section 5.02(c) shall require Borrower to do any
further act that has the effect of:
(1)    changing the economic terms of the Mortgage Loan set forth in the related
commitment letter between Borrower and Lender;
(2)    imposing on Borrower or Guarantor greater personal liability under the
Loan Documents than that set forth in the related commitment letter between
Borrower and Lender; or
(3)    materially changing the rights and obligations of Borrower or Guarantor
under the commitment letter.
(e)    Financing Statements; Record Searches.
(1)    Borrower shall pay all costs and expenses associated with:
(A)    any filing or recording of any financing statements, including all
continuation statements, termination statements, and amendments or any other
filings related to security interests in or liens on collateral; and
(B)    any record searches for financing statements that Lender may require.
(2)    Borrower hereby authorizes Lender to file any financing statements,
continuation statements, termination statements, and amendments (including an
“all assets” or “all personal property” collateral description or words of
similar import) in form and substance as Lender may require in order to protect
and preserve Lender’s lien priority and security interest in the Mortgaged
Property (and to the extent Lender has filed any such financing statements,
continuation statements, or amendments prior to the Effective Date, such filings
by Lender are hereby authorized and ratified by Borrower).






Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 22
Article 5
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




(f)    Loan Document Taxes.
Borrower shall pay, on demand, any transfer taxes, documentary taxes,
assessments, or charges made by any Governmental Authority in connection with
the execution, delivery, recordation, filing, registration, perfection, or
enforcement of any of the Loan Documents or the Mortgage Loan.




ARTICLE 6 - PROPERTY USE, PRESERVATION, AND MAINTENANCE
Section 6.01    Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
6.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.
(a)    Compliance with Law; Permits and Licenses.
(1)    To Borrower’s knowledge, all improvements to the Land and the use of the
Mortgaged Property comply with all applicable laws, ordinances, statutes, rules,
and regulations, including all applicable statutes, rules, and regulations
pertaining to requirements for equal opportunity, anti-discrimination, fair
housing, rent control, and environmental protection, and Borrower has no
knowledge of any action or proceeding (or threatened action or proceeding)
regarding noncompliance or nonconformity with any of the foregoing.
(2)    To Borrower’s knowledge, there is no evidence of any illegal activities
on the Mortgaged Property.
(3)    To Borrower’s knowledge, no permits or approvals from any Governmental
Authority, other than those previously obtained and furnished to Lender, are
necessary for the commencement and completion of the Repairs or Replacements, as
applicable, other than those permits or approvals which will be timely obtained
in the ordinary course of business.
(4)    All required permits, licenses, and certificates to comply with all
zoning and land use statutes, laws, ordinances, rules, and regulations, and all
applicable health, fire, safety, and building codes, and for the lawful use and
operation of the Mortgaged Property, including certificates of occupancy,
apartment licenses, or the equivalent, have been obtained and are in full force
and effect.
(5)    No portion of the Mortgaged Property has been purchased with the proceeds
of any illegal activity.






Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 23
Article 5
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




(b)    Property Characteristics.
(1)    The Mortgaged Property contains not less than:
(A)    the Property Square Footage;
(B)    the Total Parking Spaces; and
(C)    the Total Residential Units.
(2)    No part of the Land is included or assessed under or as part of another
tax lot or parcel, and no part of any other property is included or assessed
under or as part of the tax lot or parcels for the Land.
(c)    Property Ownership.
Borrower is sole owner or ground lessee of the Mortgaged Property.
(d)    Condition of the Mortgaged Property.
(1)    Borrower has not made any claims, and to the knowledge of Borrower no
claims have been made, against any contractor, engineer, architect, or other
party with respect to the construction or condition of the Mortgaged Property or
the existence of any structural or other material defect therein; and
(2)    neither the Land nor the Improvements has sustained any damage other than
damage which has been fully repaired, or is fully insured and is being repaired
in the ordinary course of business.
(e)    Personal Property.
Borrower owns (or, to the extent disclosed on the Exceptions to Representations
and Warranties Schedule, leases) all of the Personal Property that is material
to and is used in connection with the management, ownership, and operation of
the Mortgaged Property.
Section 6.02    Covenants
(a)    Use of Property.
From and after the Effective Date, Borrower shall not, unless required by
applicable law or Governmental Authority:
(1)    allow changes in the use of all or any part of the Mortgaged Property;
(2)    convert any individual dwelling units or common areas to commercial use;
(3)    initiate or acquiesce in a change in the zoning classification of the
Land;
(4)    establish any condominium or cooperative regime with respect to the
Mortgaged Property;
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 24
Article 6
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(5)    subdivide the Land; or
(6)    suffer, permit, or initiate the joint assessment of any Mortgaged
Property with any other real property constituting a tax lot separate from such
Mortgaged Property which could cause the part of the Land to be included or
assessed under or as part of another tax lot or parcel, or any part of any other
property to be included or assessed under or as part of the tax lot or parcels
for the Land.
(b)    Property Maintenance.
Borrower shall:
(1)    pay the expenses of operating, managing, maintaining, and repairing the
Mortgaged Property (including insurance premiums, utilities, Repairs, and
Replacements) before the last date upon which each such payment may be made
without any penalty or interest charge being added;
(2)    keep the Mortgaged Property in good repair and marketable condition
(ordinary wear and tear excepted) (including the replacement of Personalty and
Fixtures with items of equal or better function and quality) and subject to
Section 9.03(b)(3) and Section 10.03(d) restore or repair promptly, in a good
and workmanlike manner, any damaged part of the Mortgaged Property to the
equivalent of its original condition or condition immediately prior to the
damage (if improved after the Effective Date), whether or not insurance proceeds
are or any condemnation award is available to cover any costs of such
restoration or repair;
(3)    commence all Required Repairs, Additional Lender Repairs, and Additional
Lender Replacements as follows:
(A)    with respect to any Required Repairs, promptly following the Effective
Date (subject to Force Majeure, if applicable), in accordance with the timelines
set forth on the Required Repair Schedule, or if no timelines are provided, as
soon as practical following the Effective Date;
(B)    with respect to Additional Lender Repairs, in the event that Lender
determines that Additional Lender Repairs are necessary from time to time or
pursuant to Section 6.03(c), promptly following Lender’s written notice of such
Additional Lender Repairs (subject to Force Majeure, if applicable), commence
any such Additional Lender Repairs in accordance with Lender’s timelines, or if
no timelines are provided, as soon as practical;
(C)    with respect to Additional Lender Replacements, in the event that Lender
determines that Additional Lender Replacements are necessary from time to time
or pursuant to Section 6.03(c), promptly following Lender’s written notice of
such Additional Lender Replacements (subject to Force Majeure, if applicable),
commence any such Additional Lender Replacements in accordance with Lender’s
timelines, or if no timelines are provided, as soon as practical;
(4)    make, construct, install, diligently perform, and complete all
Replacements and Repairs:


Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 25
Article 6
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(A)    in a good and workmanlike manner as soon as practicable following the
commencement thereof, free and clear of any Liens, including mechanics’ or
materialmen’s liens and encumbrances (except for Permitted Encumbrances and
mechanics’ or materialmen’s liens which attach automatically under the laws of
any Governmental Authority upon the commencement of any work upon, or delivery
of any materials to, the Mortgaged Property and for which Borrower is not
delinquent in the payment for any such work or materials);
(B)    in accordance with all applicable laws, ordinances, rules, and
regulations of any Governmental Authority, including applicable building codes,
special use permits, and environmental regulations;
(C)    in accordance with all applicable insurance and bonding requirements; and
(D)    within all timeframes required by Lender, and Borrower acknowledges that
it shall be an Event of Default if Borrower abandons or ceases work on any
Repair at any time prior to the completion of the Repairs for a period of longer
than twenty (20) days (except when Force Majeure exists and Borrower is
diligently pursuing the reinstitution of such work, provided, however, any such
abandonment or cessation shall not in any event allow the Repair to be completed
after the Completion Period, subject to Force Majeure); and
(5)    subject to the terms of Section 6.03(a) provide for professional
management of the Mortgaged Property by a residential rental property manager
satisfactory to Lender under a contract approved by Lender in writing;
(6)    give written notice to Lender of, and, unless otherwise directed in
writing by Lender, appear in and defend any action or proceeding purporting to
affect the Mortgaged Property, Lender’s security for the Mortgage Loan, or
Lender’s rights under this Loan Agreement; and
(7)    upon Lender’s written request, submit to Lender any contracts or work
orders described in Section 13.02(b).
(c)    Property Preservation.
Borrower shall:
(1)    not commit waste or abandon or (ordinary wear and tear excepted) permit
impairment or deterioration of the Mortgaged Property;
(2)    except as otherwise permitted herein in connection with Repairs and
Replacements, not remove, demolish, or alter the Mortgaged Property or any part
of the Mortgaged Property (or permit any tenant or any other person to do the
same) except in connection with the replacement of tangible Personalty or
Fixtures (provided such Personalty and Fixtures are replaced with items of equal
or better function and quality);
(3)    not engage in or knowingly permit, and shall take appropriate measures to
prevent and abate or cease and desist, any illegal activities at the Mortgaged
Property that could endanger tenants or visitors, result in damage to the
Mortgaged Property, result in forfeiture of the Land or otherwise materially
impair the lien created by the Security Instrument or Lender’s interest in the
Mortgaged Property;
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 26
Article 6
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(4)    not permit any condition to exist on the Mortgaged Property that would
invalidate any part of any insurance coverage required by this Loan Agreement;
or
(5)    not subject the Mortgaged Property to any voluntary, elective, or
non-compulsory tax lien or assessment (or opt in to any voluntary, elective, or
non-compulsory special tax district or similar regime).
(d)    Property Inspections.
Borrower shall:
(1)    permit Lender, its agents, representatives, and designees to enter upon
and inspect the Mortgaged Property (including in connection with any Replacement
or Repair, or to conduct any Environmental Inspection pursuant to the
Environmental Indemnity Agreement), and shall cooperate and provide access to
all areas of the Mortgaged Property (subject to the rights of tenants under the
Leases):
(A)    during normal business hours;
(B)    at such other reasonable time upon reasonable notice of not less than
one (1) Business Day;
(C)    at any time when exigent circumstances exist; or
(D)    at any time after an Event of Default has occurred and is continuing; and
(2)    pay for reasonable costs or expenses incurred by Lender or its agents in
connection with any such inspections.
(e)    Compliance with Laws.
Borrower shall:
(1)    comply with all laws, ordinances, statutes, rules, and regulations of any
Governmental Authority and all recorded lawful covenants and agreements relating
to or affecting the Mortgaged Property, including all laws, ordinances,
statutes, rules and regulations, and covenants pertaining to construction of
improvements on the Land, fair housing, and requirements for equal opportunity,
anti-discrimination, environmental protection, and Leases;
(2)    maintain all required permits, licenses, and certificates necessary to
comply with all zoning and land use statutes, laws, ordinances, rules and
regulations, and all applicable health, fire, safety, and building codes and for
the lawful use and operation of the Mortgaged Property, including certificates
of occupancy, apartment licenses, or the equivalent;




Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 27
Article 6
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(3)    comply with all applicable laws that pertain to the maintenance and
disposition of tenant security deposits;
(4)    at all times maintain records sufficient to demonstrate compliance with
the provisions of this Section 6.02(e); and
(5)    promptly after receipt or notification thereof, provide Lender copies of
any building code or zoning violation from any Governmental Authority with
respect to the Mortgaged Property.
Section 6.03    Mortgage Loan Administration Matters Regarding the Property.
(a)    Property Management.
From and after the Effective Date, each property manager and each property
management agreement must be approved by Lender. If, in connection with the
making of the Mortgage Loan, or at any later date, Lender waives in writing the
requirement that Borrower enter into a written contract for management of the
Mortgaged Property, and Borrower later elects to enter into a written contract
or change the management of the Mortgaged Property, such new property manager or
the property management agreement must be approved by Lender. As a condition to
any approval by Lender, Lender may require that Borrower and such new property
manager enter into a collateral assignment of the property management agreement
on a form approved by Lender.
(b)    Subordination of Fees to Affiliated Property Managers.
Any property manager that is a Borrower Affiliate to whom fees are payable for
the management of the Mortgaged Property must enter into an assignment of
management agreement or other agreement with Lender, in a form approved by
Lender, providing for subordination of those fees and such other provisions as
Lender may require.
(c)    Physical Needs Assessment.
If, in connection with any inspection of the Mortgaged Property, Lender
determines that the condition of the Mortgaged Property has deteriorated
(ordinary wear and tear excepted) since the Effective Date, Lender may obtain,
at Borrower’s expense, a physical needs assessment of the Mortgaged Property.
Lender’s right to obtain a physical needs assessment pursuant to this Section
6.03(c) shall be in addition to any other rights available to Lender under this
Loan Agreement in connection with any such deterioration. Any such inspection or
physical needs assessment may result in Lender requiring Additional Lender
Repairs or Additional Lender Replacements as further described in Section
13.02(a)(9)(B).
ARTICLE 7 - LEASES AND RENTS
Section 7.01    Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
7.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 28
Article 6
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(a)    Prior Assignment of Rents.
Borrower has not executed any:
(1)    prior assignment of Rents (other than an assignment of Rents securing
prior indebtedness that has been paid off and discharged or will be paid off and
discharged with the proceeds of the Mortgage Loan); or
(2)    instrument which would prevent Lender from exercising its rights under
this Loan Agreement or the Security Instrument.
(b)    Prepaid Rents.
Borrower has not accepted, and does not expect to receive prepayment of, any
Rents for more than two (2) months prior to the due dates of such Rents.
Section 7.02    Covenants.
(a)    Leases.
Borrower shall:
(1)    comply with and observe Borrower’s obligations under all Leases,
including Borrower’s obligations pertaining to the maintenance and disposition
of tenant security deposits;
(2)    surrender possession of the Mortgaged Property, including all Leases and
all security deposits and prepaid Rents, immediately upon appointment of a
receiver or Lender’s entry upon and taking of possession and control of the
Mortgaged Property, as applicable;
(3)    require that all Residential Leases have initial lease terms of not less
than six (6) months and not more than twenty-four (24) months (however, if
customary in the applicable market for properties comparable to the Mortgaged
Property, Residential Leases with terms of less than six (6) months (but in no
case less than one (1) month) may be permitted with Lender’s prior written
consent);
(4)    not permit any Residential Lease to contain an option to purchase or
right of first refusal to purchase or right of first offer to purchase (except
when such option or right is required by applicable law); and
(5)    promptly provide Lender a copy of any non-Residential Lease at the time
such Lease is executed (subject to Lender’s consent rights for Material
Commercial Leases in Section 7.02(b)), and, upon Lender’s written request,
promptly provide Lender a copy of any Residential Lease then in effect.




Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 29
Article 7
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(b)    Commercial Leases.
(1)    With respect to Material Commercial Leases, Borrower shall not:
(A)    enter into any Material Commercial Lease except with the prior written
consent of Lender; or
(B)    modify the terms of, extend, or terminate any Material Commercial Lease
(including any Material Commercial Lease in existence on the Effective Date)
without the prior written consent of Lender.
(2)    With respect to any non-Material Commercial Lease, Borrower shall not:
(A)    enter into any non-Material Commercial Lease that materially alters the
use and type of operation of the premises subject to the Lease in effect as of
the Effective Date or reduces the number or size of residential units at the
Mortgaged Property; or
(B)    modify the terms of any non-Material Commercial Lease (including any
non-Material Commercial Lease in existence on the Effective Date) in any way
that materially alters the use and type of operation of the premises subject to
such non-Material Commercial Lease in effect as of the Effective Date, reduces
the number or size of residential units at the Mortgaged Property, or results in
such non-Material Commercial Lease being deemed a Material Commercial Lease.
(3)    With respect to any Material Commercial Lease or non-Material Commercial
Lease, Borrower shall cause the applicable tenant to provide within ten (10)
days after a request by Borrower, a certificate of estoppel, or if not provided
by tenant within such ten (10) day period, Borrower shall provide such
certificate of estoppel, certifying:
(A)    that such Material Commercial Lease or non-Material Commercial Lease is
unmodified and in full force and effect (or if there have been modifications,
that such Material Commercial Lease or non-Material Commercial Lease is in full
force and effect as modified and stating the modifications);
(B)    the term of the Lease including any extensions thereto;
(C)    the dates to which the Rent and any other charges hereunder have been
paid by tenant;
(D)    the amount of any security deposit delivered to Borrower as landlord;
(E)    whether or not Borrower is in default (or whether any event or condition
exists which, with the passage of time, would constitute an event of default)
under such Lease;
(F)    the address to which notices to tenant should be sent; and
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 30
Article 7
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(G)    any other information as may be reasonably required by Lender.
(c)    Payment of Rents.
Borrower shall:
(1)    pay to Lender upon demand all Rents after an Event of Default has
occurred and is continuing;
(2)    cooperate with Lender’s efforts in connection with the assignment of
Rents set forth in the Security Instrument; and
(3)    not accept Rent under any Lease (whether residential or non-residential)
for more than two (2) months in advance.
(d)    Assignment of Rents.
Borrower shall not:
(1)    perform any acts and shall not execute any instrument that would prevent
Lender from exercising its rights under the assignment of Rents granted in the
Security Instrument or in any other Loan Document; or
(2)    interfere with Lender’s collection of such Rents.
(e)    Further Assignments of Leases and Rents.
Borrower shall execute and deliver any further assignments of Leases and Rents
as Lender may reasonably require.
(f)    Options to Purchase by Tenants.
No Lease (whether a Residential Lease or a non-Residential Lease) shall contain
an option to purchase, right of first refusal to purchase or right of first
offer to purchase, except as required by applicable law.
Section 7.03    Mortgage Loan Administration Regarding Leases and Rents.
(a)    Material Commercial Lease Requirements.
Each Material Commercial Lease, including any renewal or extension of any
Material Commercial Lease in existence as of the Effective Date, shall provide,
directly or pursuant to a subordination, non-disturbance and attornment
agreement approved by Lender, that:
(1)    the tenant shall, upon written notice from Lender after the occurrence of
an Event of Default, pay all Rents payable under such Lease to Lender;
(2)    such Lease and all rights of the tenant thereby are expressly subordinate
to the lien of the Security Instrument;
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 31
Article 7
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(3)    the tenant shall attorn to Lender and any purchaser at a Foreclosure
Event (such attornment to be self-executing and effective upon acquisition of
title to the Mortgaged Property by any purchaser at a Foreclosure Event or by
Lender in any manner);
(4)    the tenant agrees to execute such further evidences of attornment as
Lender or any purchaser at a Foreclosure Event may from time to time request;
and
(5)    such Lease shall not terminate as a result of a Foreclosure Event unless
Lender or any other purchaser at such Foreclosure Event affirmatively elects to
terminate such Lease pursuant to the terms of the subordination, non-disturbance
and attornment agreement.
(b)    Residential Lease Form.
All Residential Leases entered into from and after the Effective Date shall be
on forms approved by Lender.
ARTICLE 8 - BOOKS AND RECORDS; FINANCIAL REPORTING
Section 8.01    Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
8.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.
(a)    Financial Information.
All financial statements and data, including statements of cash flow and income
and operating expenses, that have been delivered to Lender in respect of the
Mortgaged Property:
(1)    are true, complete, and correct in all material respects; and
(2)    accurately represent the financial condition of the Mortgaged Property as
of such date.
(b)    No Change in Facts or Circumstances.
All information in the Loan Application and in all financial statements, rent
rolls, reports, certificates, and other documents submitted in connection with
the Loan Application are complete and accurate in all material respects. There
has been no material adverse change in any fact or circumstance that would make
any such information incomplete or inaccurate.
Section 8.02    Covenants.
(a)    Obligation to Maintain Accurate Books and Records.
Borrower shall keep and maintain at all times at the Mortgaged Property or the
property management agent’s offices or Borrower’s General Business Address and,
upon Lender’s written request, shall make available at the Land:
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 32
Article 7
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(1)    complete and accurate books of account and records (including copies of
supporting bills and invoices) adequate to reflect correctly the operation of
the Mortgaged Property; and
(2)    copies of all written contracts, Leases, and other instruments that
affect Borrower or the Mortgaged Property.
(b)    Items to Furnish to Lender.
Borrower shall furnish to Lender the following, certified as true, complete, and
accurate in all material respects, by an individual having authority to bind
Borrower (or Guarantor, as applicable), in such form and with such detail as
Lender reasonably requires:
(1)    within forty-five (45) days after the end of each first, second, and
third calendar quarter, a statement of income and expenses for Borrower on a
year-to-date basis as of the end of each calendar quarter;
(2)    within one hundred twenty (120) days after the end of each calendar year:
(A)    for any Borrower and any Guarantor that is an entity, a statement of
income and expenses and a statement of cash flows for such calendar year;
(B)    for any Borrower and any Guarantor that is an individual, or a trust
established for estate-planning purposes, a personal financial statement for
such calendar year;
(C)    when requested in writing by Lender, balance sheet(s) showing all assets
and liabilities of Borrower and Guarantor and a statement of all contingent
liabilities as of the end of such calendar year;
(D)    a written certification ratifying and affirming that:
(i)    Borrower has taken no action in violation of Section 4.02(d) regarding
its single asset status;
(ii)    Borrower has received no notice of any building code violation, or if
Borrower has received such notice, evidence of remediation;
(iii)    Borrower has made no application for rezoning nor received any notice
that the Mortgaged Property has been or is being rezoned; and
(iv)    Borrower has taken no action and has no knowledge of any action that
would violate the provisions of Section 11.02(b)(1)(F) regarding liens
encumbering the Mortgaged Property;
(E)    an accounting of all security deposits held pursuant to all Leases,
including the name of the institution (if any) and the names and identification
numbers of the accounts (if any) in which such security deposits are held and
the name of the person to contact at such financial institution, along with any
authority or release necessary for Lender to access information regarding such
accounts; and
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 33
Article 8
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(F)    written confirmation of:
(i)    any changes occurring since the Effective Date (or that no such changes
have occurred since the Effective Date) in (1) the direct owners of Borrower,
(2) the indirect owners (and any non-member managers) of Borrower that Control
Borrower (excluding any Publicly-Held Corporations or Publicly-Held Trusts), or
(3) the indirect owners of Borrower that hold twenty-five percent (25%) or more
of the ownership interests in Borrower (excluding any Publicly-Held Corporations
or Publicly-Held Trusts), and their respective interests;
(ii)    the names of all officers and directors of (1) any Borrower which is a
corporation, (2) any corporation which is a general partner of any Borrower
which is a partnership, or (3) any corporation which is the managing member or
non-member manager of any Borrower which is a limited liability company; and
(iii)    the names of all managers who are not members of (i) any Borrower which
is a limited liability company, (ii) any limited liability company which is a
general partner of any Borrower which is a partnership, or (iii) any limited
liability company which is the managing member or non-member manager of any
Borrower which is a limited liability company; and
(G)    if not already provided pursuant to Section 8.02(b)(2)(A) above, a
statement of income and expenses for Borrower’s operation of the Mortgaged
Property on a year-to-date basis as of the end of each calendar year;
(3)    within forty-five (45) days after the end of each first, second, and
third calendar quarter and within one hundred twenty (120) days after the end of
each calendar year, and at any other time upon Lender’s written request, a rent
schedule for the Mortgaged Property showing the name of each tenant and for each
tenant, the space occupied, the lease expiration date, the rent payable for the
current month, the date through which rent has been paid, and any related
information requested by Lender; and
(4)    upon Lender’s written request (but, absent an Event of Default, no more
frequently than once in any six (6) month period):
(A)    any item described in Section 8.02(b)(1) or Section 8.02(b)(2) for
Borrower, certified as true, complete, and accurate by an individual having
authority to bind Borrower;
(B)    a property management or leasing report for the Mortgaged Property,
showing the number of rental applications received from tenants or prospective
tenants and deposits received from tenants or prospective tenants, and any other
information requested by Lender;


Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 34
Article 8
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------






(C)    a statement of income and expenses for Borrower’s operation of the
Mortgaged Property on a year-to-date basis as of the end of each month for such
period as requested by Lender, which statement shall be delivered within
thirty (30) days after the end of such month requested by Lender;
(D)    a statement of real estate owned directly or indirectly by Borrower and
Guarantor for such period as requested by Lender, which statement(s) shall be
delivered within thirty (30) days after the end of such month requested by
Lender; and
(E)    a statement that identifies:
(i)    the direct owners of Borrower and their respective interests;
(ii)    the indirect owners (and any non-member managers) of Borrower that
Control Borrower (excluding any Publicly-Held Corporations or Publicly-Held
Trusts) and their respective interests; and
(iii)    the indirect owners of Borrower that hold twenty-five percent (25%) or
more of the ownership interests in Borrower (excluding any Publicly-Held
Corporations or Publicly-Held Trusts) and their respective interests.
(c)    Audited Financials.
In the event Borrower or Guarantor receives or obtains any audited financial
statements and such financial statements are required to be delivered to Lender
under Section 8.02(b), Borrower shall deliver or cause to be delivered to Lender
the audited versions of such financial statements.
(d)    Delivery of Books and Records.
If an Event of Default has occurred and is continuing, Borrower shall deliver to
Lender, upon written demand, all books and records relating to the Mortgaged
Property or its operation.
Section 8.03    Mortgage Loan Administration Matters Regarding Books and Records
and Financial Reporting.
(a)    Lender’s Right to Obtain Audited Books and Records.
Lender may require that Borrower’s or Guarantor’s books and records be audited,
at Borrower’s expense, by an independent certified public accountant selected by
Lender in order to produce or audit any statements, schedules, and reports of
Borrower, Guarantor, or the Mortgaged Property required by Section 8.02, if:
(1)    Borrower fails to provide in a timely manner the statements, schedules,
and reports required by Section 8.02 and, thereafter, Borrower or Guarantor
fails to provide such statements, schedules, and reports within the cure period
provided in Section 14.01(c); or
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 35
Article 8
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(2)    the statements, schedules, and reports submitted to Lender pursuant to
Section 8.02 are not full, complete, and accurate in all material respects as
determined by Lender and, thereafter, Borrower or Guarantor fails to provide
such statements, schedules, and reports within the cure period provided in
Section 14.01(c); or
(3)    an Event of Default has occurred and is continuing.
Notwithstanding the foregoing, the ability of Lender to require the delivery of
audited financial statements shall be limited to not more than once per
Borrower’s fiscal year so long as no Event of Default has occurred during such
fiscal year (or any event which, with the giving of written notice or the
passage of time, or both, would constitute an Event of Default has occurred and
is continuing). Borrower shall cooperate with Lender in order to satisfy the
provisions of this Section 8.03(a). All related costs and expenses of Lender
shall become immediately due and payable within ten (10) Business Days after
demand therefor.
(b)    Credit Reports; Credit Score.
No more often than once in any twelve (12) month period, Lender is authorized to
obtain a credit report (if applicable) on Borrower or Guarantor, the cost of
which report shall be paid by Borrower. Lender is authorized to obtain a Credit
Score (if applicable) for Borrower or Guarantor at any time at Lender’s expense.
ARTICLE 9 - INSURANCE
Section 9.01    Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
9.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.
(a)    Compliance with Insurance Requirements.
Borrower is in compliance with Lender’s insurance requirements (or has obtained
a written waiver from Lender for any non-compliant coverage) and has timely paid
all premiums on all required insurance policies.
(b)    Property Condition.
(1)    The Mortgaged Property has not been damaged by fire, water, wind, or
other cause of loss; or
(2)    if previously damaged, any previous damage to the Mortgaged Property has
been repaired and the Mortgaged Property has been fully restored.




Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 36
Article 8
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




Section 9.02    Covenants.
(a)    Insurance Requirements.
(1)    As required by Lender and applicable law, and as may be modified from
time to time, Borrower shall:
(A)    keep the Improvements insured at all times against any hazards, which
insurance shall include coverage against loss by fire and all other perils
insured by the “special causes of loss” coverage form, general boiler and
machinery coverage, business income coverage, and flood (if any of the
Improvements are located in an area identified by the Federal Emergency
Management Agency (or any successor) as an area having special flood hazards and
to the extent flood insurance is available in that area), and may include
sinkhole insurance, mine subsidence insurance, earthquake insurance, terrorism
insurance, windstorm insurance and, if the Mortgaged Property does not conform
to applicable building, zoning, or land use laws, ordinance, and law coverage;
(B)    maintain at all times commercial general liability insurance, workmen’s
compensation insurance, and such other liability, errors and omissions, and
fidelity insurance coverage; and
(C)    maintain builder’s risk and public liability insurance, and other
insurance in connection with completing the Repairs or Replacements, as
applicable.
(b)    Delivery of Policies, Renewals, Notices, and Proceeds.
Borrower shall:
(1)    cause all insurance policies (including any policies not otherwise
required by Lender) which can be endorsed with standard non-contributing,
non-reporting mortgagee clauses making loss payable to Lender (or Lender’s
assigns) to be so endorsed;
(2)    promptly deliver to Lender a copy of all renewal and other notices
received by Borrower with respect to the policies and all receipts for paid
premiums;
(3)    deliver evidence, in form and content acceptable to Lender, that each
required insurance policy under this Article 9 has been renewed not less than
fifteen (15) days prior to the applicable expiration date, and (if such evidence
is other than an original or duplicate original of a renewal policy) deliver the
original or duplicate original of each renewal policy (or such other evidence of
insurance as may be required by or acceptable to Lender) in form and content
acceptable to Lender within ninety (90) days after the applicable expiration
date of the original insurance policy;
(4)    provide immediate written notice to the insurance company and to Lender
of any event of loss;
(5)    execute such further evidence of assignment of any insurance proceeds as
Lender may require; and
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 37
Article 8
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------






(6)    provide immediate written notice to Lender of Borrower’s receipt of any
insurance proceeds under any insurance policy required by Section 9.02(a)(1)(A)
above and, if requested by Lender, deliver to Lender all of such proceeds
received by Borrower to be applied by Lender in accordance with this Article 9.
Section 9.03    Mortgage Loan Administration Matters Regarding Insurance
(a)    Lender’s Ongoing Insurance Requirements.
Borrower acknowledges that Lender’s insurance requirements may change from time
to time. All insurance policies and renewals of insurance policies required by
this Loan Agreement shall be:
(1)    in the form and with the terms required by Lender;
(2)    in such amounts, with such maximum deductibles and for such periods
required by Lender; and
(3)    issued by insurance companies satisfactory to Lender.
Borrower acknowledges that any failure OF BORROWER to comply with THE
REQUIREMENTS SET FORTH IN SECTION 9.02(a) or SECTION 9.02(b)(3) above shall
permit lender to purchase the applicable insurance at Borrower’s cost. Such
insurance may, but need not, protect Borrower’s interests. The coverage that
Lender purchases may not pay any claim that Borrower makes or any claim that is
made against Borrower in connection with the Mortgaged Property. If Lender
purchases insurance for the Mortgaged Property as permitted hereunder, Borrower
will be responsible for the costs of that insurance, including interest at the
Default Rate and any other charges Lender may impose in connection with the
placement of the insurance until the effective date of the cancellation or the
expiration of the insurance. The costs of the insurance shall be added to
Borrower’s total outstanding balance or obligation and shall constitute
additional Indebtedness. The costs of the insurance may be more than the cost of
insurance Borrower may be able to obtain on its own. Borrower may later cancel
any insurance purchased by Lender, but only after providing evidence that
Borrower has obtained insurance as required by this Loan Agreement and the other
Loan Documents.
(b)    Application of Proceeds on Event of Loss.
(1)    Upon an event of loss, Lender may, at Lender’s option:
(A)    hold such proceeds to be applied to reimburse Borrower for the cost of
Restoration (in accordance with Lender’s then-current policies relating to the
restoration of casualty damage on similar multifamily residential properties);
or






Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 38
Article 9
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(B)    apply such proceeds to the payment of the Indebtedness, whether or not
then due; provided, however, Lender shall not apply insurance proceeds to the
payment of the Indebtedness and shall permit Restoration pursuant to Section
9.03(b)(1)(A) if all of the following conditions are met:
(i)    no Event of Default has occurred and is continuing (or any event which,
with the giving of written notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing);
(ii)    Lender determines that the combination of insurance proceeds and amounts
provided by Borrower will be sufficient funds to complete the Restoration;
(iii)    Lender determines that the net operating income generated by the
Mortgaged Property after completion of the Restoration will be sufficient to
support a debt service coverage ratio not less than the debt service coverage
ratio immediately prior to the event of loss, but in no event less than 1.0x
(the debt service coverage ratio shall be calculated on a thirty (30) year
amortizing basis (if applicable, on a proforma basis approved by Lender) in all
events and shall include all operating costs and other expenses, Imposition
Deposits, deposits to Collateral Accounts, and Mortgage Loan repayment
obligations);
(iv)    Lender determines that the Restoration will be completed before the
earlier of (1) one year before the stated Maturity Date, or (2) one year after
the date of the loss or casualty; and
(v)    Borrower provides Lender, upon written request, evidence of the
availability during and after the Restoration of the insurance required to be
maintained by Borrower pursuant to this Loan Agreement.
After the completion of Restoration in accordance with the above requirements,
as determined by Lender, the balance, if any, of such proceeds shall be returned
to Borrower.
(2)    Notwithstanding the foregoing, if any loss is estimated to be in an
amount equal to or less than $50,000, Lender shall not exercise its rights and
remedies as power-of-attorney herein and shall allow Borrower to make proof of
loss, to adjust and compromise any claims under policies of property damage
insurance, to appear in and prosecute any action arising from such policies of
property damage insurance, and to collect and receive the proceeds of property
damage insurance; provided that each of the following conditions shall be
satisfied:
(A)    Borrower shall immediately notify Lender of the casualty giving rise to
the claim;
(B)    no Event of Default has occurred and is continuing (or any event which,
with the giving of written notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing);
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 39
Article 9
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(C)    the Restoration will be completed before the earlier of (i) one year
before the stated Maturity Date, or (ii) one year after the date of the loss or
casualty;
(D)    Lender determines that the combination of insurance proceeds and amounts
provided by Borrower will be sufficient funds to complete the Restoration;
(E)    all proceeds of property damage insurance shall be issued in the form of
joint checks to Borrower and Lender;
(F)    all proceeds of property damage insurance shall be applied to the
Restoration;
(G)    Borrower shall deliver to Lender evidence satisfactory to Lender of
completion of the Restoration and obtainment of all lien releases;
(H)    Borrower shall have complied to Lender’s satisfaction with the foregoing
requirements on any prior claims subject to this provision, if any; and
(I)    Lender shall have the right to inspect the Mortgaged Property (subject to
the rights of tenants under the Leases).
(3)    If Lender elects to apply insurance proceeds to the Indebtedness in
accordance with the terms of this Loan Agreement, Borrower shall not be
obligated to restore or repair the Mortgaged Property. Rather, Borrower shall
restrict access to the damaged portion of the Mortgaged Property and, at its
expense and regardless of whether such costs are covered by insurance, clean up
any debris resulting from the casualty event, and, if required or otherwise
permitted by Lender, demolish or raze any remaining part of the damaged
Mortgaged Property to the extent necessary to keep and maintain the Mortgaged
Property in a safe, habitable, and marketable condition. Nothing in this Section
9.03(b) shall affect any of Lender’s remedial rights against Borrower in
connection with a breach by Borrower of any of its obligations under this Loan
Agreement or under any Loan Document, including any failure to timely pay
Monthly Debt Service Payments or maintain the insurance coverage(s) required by
this Loan Agreement.
(c)    Payment Obligations Unaffected.
The application of any insurance proceeds to the Indebtedness shall not extend
or postpone the Maturity Date, or the due date or the full payment of any
Monthly Debt Service Payment, Monthly Replacement Reserve Deposit, or any other
installments referred to in this Loan Agreement or in any other Loan Document.
Notwithstanding the foregoing, if Lender applies insurance proceeds to the
Indebtedness in connection with a casualty of less than the entire Mortgaged
Property, and after such application of proceeds the debt service coverage ratio
(as determined by Lender) is less than 1.25x based on the then-applicable
Monthly Debt Service Payment and the anticipated on-going net operating income
of the Mortgaged Property after such casualty event, then Lender may, at its
discretion, permit an adjustment to the Monthly Debt Service Payments that
become due and owing thereafter, based on Lender’s then-current underwriting
requirements. In no event shall the preceding sentence obligate Lender to make
any adjustment to the Monthly Debt Service Payments.
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 40
Article 9
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(d)    Foreclosure Sale.
If the Mortgaged Property is transferred pursuant to a Foreclosure Event or
Lender otherwise acquires title to the Mortgaged Property, Borrower acknowledges
that Lender shall automatically succeed to all rights of Borrower in and to any
insurance policies and unearned insurance premiums applicable to the Mortgaged
Property and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such Foreclosure Event or such acquisition.
(e)    Appointment of Lender as Attorney-In-Fact.
Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).


ARTICLE 10 - CONDEMNATION
Section 10.01    Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
10.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.
(a)    Prior Condemnation Action.
No part of the Mortgaged Property has been taken in connection with a
Condemnation Action.
(b)    Pending Condemnation Actions.
No Condemnation Action is pending nor, to Borrower’s knowledge, is threatened
for the partial or total condemnation or taking of the Mortgaged Property.
Section 10.02    Covenants.
(a)    Notice of Condemnation.
Borrower shall:
(1)    promptly notify Lender of any Condemnation Action of which Borrower has
knowledge;
(2)    appear in and prosecute or defend, at its own cost and expense, any
action or proceeding relating to any Condemnation Action, including any defense
of Lender’s interest in the Mortgaged Property tendered to Borrower by Lender,
unless otherwise directed by Lender in writing; and
(3)    execute such further evidence of assignment of any condemnation award in
connection with a Condemnation Action as Lender may require.
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 41
Article 9
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(b)    Condemnation Proceeds.
Borrower shall pay to Lender all awards or proceeds of a Condemnation Action
promptly upon receipt.
Section 10.03    Mortgage Loan Administration Matters Regarding Condemnation.
(a)Application of Condemnation Awards.
Lender may apply any awards or proceeds of a Condemnation Action, after the
deduction of Lender’s expenses incurred in the collection of such amounts, to:
(1)    the restoration or repair of the Mortgaged Property, if applicable;
(2)    the payment of the Indebtedness, with the balance, if any, paid to
Borrower; or
(3)    Borrower.
(b)    Payment Obligations Unaffected.
The application of any awards or proceeds of a Condemnation Action to the
Indebtedness shall not extend or postpone the Maturity Date, or the due date or
the full payment of any Monthly Debt Service Payment, Monthly Replacement
Reserve Deposit, or any other installments referred to in this Loan Agreement or
in any other Loan Document.
(c)    Appointment of Lender as Attorney-In-Fact.
Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).
(d)    Preservation of Mortgaged Property.
If a Condemnation Action results in or from damage to the Mortgaged Property and
Lender elects to apply the proceeds or awards from such Condemnation Action to
the Indebtedness in accordance with the terms of this Loan Agreement, Borrower
shall not be obligated to restore or repair the Mortgaged Property. Rather,
Borrower shall restrict access to any portion of the Mortgaged Property which
has been damaged or destroyed in connection with such Condemnation Action and,
at Borrower’s expense and regardless of whether such costs are covered by
insurance, clean up any debris resulting in or from the Condemnation Action,
and, if required by any Governmental Authority or otherwise permitted by Lender,
demolish or raze any remaining part of the damaged Mortgaged Property to the
extent necessary to keep and maintain the Mortgaged Property in a safe,
habitable, and marketable condition. Nothing in this Section 10.03(d) shall
affect any of Lender’s remedial rights against Borrower in connection with a
breach by Borrower of any of its obligations under this Loan Agreement or under
any Loan Document, including any failure to timely pay Monthly Debt Service
Payments or maintain the insurance coverage(s) required by this Loan Agreement.


Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 42
Article 10
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




ARTICLE 11 - LIENS, TRANSFERS, AND ASSUMPTIONS
Section 11.01    Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
11.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.
(a)    No Labor or Materialmen’s Claims.
All parties furnishing labor and materials on behalf of Borrower have been paid
in full. There are no mechanics’ or materialmen’s liens (whether filed or
unfiled) outstanding for work, labor, or materials (and no claims or work
outstanding that under applicable law could give rise to any such mechanics’ or
materialmen’s liens) affecting the Mortgaged Property, whether prior to, equal
with, or subordinate to the lien of the Security Instrument.
(b)    No Other Interests.
No Person:
(1)    other than Borrower has any possessory ownership or interest in the
Mortgaged Property or right to occupy the same except under and pursuant to the
provisions of existing Leases, the material terms of all such Leases having been
previously disclosed in writing to Lender; nor
(2)    has an option, right of first refusal, or right of first offer (except as
required by applicable law) to purchase the Mortgaged Property, or any interest
in the Mortgaged Property.
Section 11.02    Covenants.
(a)    Liens; Encumbrances.
Borrower shall not permit the grant, creation, or existence of any Lien, whether
voluntary, involuntary, or by operation of law, on all or any portion of the
Mortgaged Property (including any voluntary, elective, or non-compulsory tax
lien or assessment pursuant to a voluntary, elective, or non-compulsory special
tax district or similar regime) other than:
(1)    Permitted Encumbrances;
(2)    the creation of any tax lien, municipal lien, utility lien, mechanics’
lien, materialmen’s lien, or judgment lien against the Mortgaged Property if
bonded off, released of record, or otherwise remedied to Lender’s satisfaction
within sixty (60) days after the earlier of the date Borrower has actual notice
or constructive notice of the existence of such lien, or the creation of any
mechanics’ or materialmen’s liens which attach automatically under the laws of
any Governmental Authority upon the commencement of any work upon, or delivery
of any materials to, the Mortgaged Property and for which Borrower is not
delinquent in the payment for any such work or materials; and
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 43
Article 11
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




(3)    the lien created by the Loan Documents.
(b)    Transfers.
(1)    Mortgaged Property.
Borrower shall not Transfer, or cause or permit a Transfer of, all or any part
of the Mortgaged Property (including any interest in the Mortgaged Property)
other than:
(A)    a Transfer to which Lender has consented in writing;
(B)    Leases permitted pursuant to the Loan Documents;
(C)    [reserved];
(D)    a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality
which are free of Liens (other than those created by the Loan Documents);
(E)    the grant of an easement, servitude, or restrictive covenant to which
Lender has consented, and Borrower has paid to Lender, upon demand, all costs
and expenses incurred by Lender in connection with reviewing Borrower’s request;
(F)    a lien permitted pursuant to Section 11.02(a) of this Loan Agreement; or
(G)    the conveyance of the Mortgaged Property following a Foreclosure Event.
(2)    Interests in Borrower, Key Principal, or Guarantor.
Other than a Transfer to which Lender has consented in writing, Borrower shall
not Transfer, or cause or permit to be Transferred:
(A)    any direct or indirect ownership interest in Borrower, Key Principal, or
Guarantor (if applicable) if such Transfer would cause a change in Control;
(B)    a direct or indirect Restricted Ownership Interest in Borrower, Key
Principal, or Guarantor (if applicable);
(C)    fifty percent (50%) or more of Key Principal’s or Guarantor’s direct or
indirect ownership interests in Borrower that existed on the Effective Date
(individually or on an aggregate basis);
(D)    the economic benefits or rights to cash flows attributable to any
ownership interests in Borrower, Key Principal, or Guarantor (if applicable)
separate from the Transfer of the underlying ownership interests if the Transfer
of the underlying ownership interest is prohibited by this Loan Agreement; or
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 44
Article 11
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




(E)    a Transfer to a new key principal or new guarantor (if such new key
principal or guarantor is an entity), which entity has an organizational
existence termination date that ends before the Maturity Date.
Notwithstanding the foregoing, if any direct or indirect ownership interests in
Borrower, Key Principal, or Guarantor are owned by a Publicly-Held Corporation
or a Publicly-Held Trust, a Transfer of any ownership interests in such
Publicly-Held Corporation or Publicly-Held Trust shall not be prohibited under
this Loan Agreement as long as (i) such Transfer does not result in a conversion
of such Publicly-Held Corporation or Publicly-Held Trust to a privately held
entity, and (ii) Borrower provides written notice to Lender not later than
thirty (30) days thereafter of any such Transfer that results in any Person
owning ten percent (10%) or more of the ownership interests in such
Publicly-Held Corporation or Publicly-Held Trust.
(3)    Name Change or Entity Conversion.
Lender shall consent to Borrower changing its name, changing its jurisdiction of
organization, or converting from one type of legal entity into another type of
legal entity for any lawful purpose, provided that Borrower shall not be
permitted to convert to a Delaware Statutory Trust, and provided further that:
(A)    Lender receives written notice at least thirty (30) days prior to such
change or conversion, which notice shall include organizational charts that
reflect the structure of Borrower both prior to and subsequent to such name
change or entity conversion;
(B)    such Transfer is not otherwise prohibited under the provisions of Section
11.02(b)(2);
(C)    Borrower executes an amendment to this Loan Agreement and any other Loan
Documents required by Lender documenting the name change or entity conversion;
(D)    Borrower agrees and acknowledges, at Borrower’s expense, that (i)
Borrower will execute and record in the land records any instrument required by
the Property Jurisdiction to be recorded to evidence such name change or entity
conversion (or provide Lender with written confirmation from the title company
(via electronic mail or letter) that no such instrument is required), (ii)
Borrower will execute any documents required by Lender, including the amendment
to this Loan Agreement, and allow such documents to be recorded or filed in the
land records of the Property Jurisdiction, (iii) Lender will obtain a “date
down” endorsement to the Lender’s Loan Policy (or obtain a new Loan Policy if a
“date down” endorsement is not available in the Property Jurisdiction),
evidencing title to the Mortgaged Property being in the name of the successor
entity and the Lien of the Security Instrument against the Mortgaged Property,
and (iv) Lender will file any required UCC-3 financing statement and make any
other filing deemed necessary to maintain the priority of its Liens in the
Mortgaged Property; and


Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 45
Article 11
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(E)    no later than ten (10) days subsequent to such name change or entity
conversion, Borrower shall provide Lender (i) the documentation filed with the
appropriate office in Borrower’s state of formation evidencing such name change
or entity conversion, (ii) copies of the organizational documents of Borrower,
including any amendments, filed with the appropriate office in Borrower’s state
of formation reflecting the post-conversion Borrower name, form of organization,
and structure, and (iii) if available, new certificates of good standing or
valid formation for Borrower.
(c)    No Other Indebtedness and Mezzanine Financing.
Other than the Mortgage Loan, Borrower shall not incur or be obligated at any
time with respect to any loan or other indebtedness (except trade payables as
otherwise permitted in this Loan Agreement), including any indebtedness secured
by a Lien on, or the cash flows from, the Mortgaged Property. Neither Borrower
nor any direct or indirect owner of Borrower shall (1) incur any “mezzanine
debt” or issue any Preferred Equity other than Permitted Preferred Equity, or
(2) incur any similar indebtedness or issue any similar equity.
Section 11.03    Mortgage Loan Administration Matters Regarding Liens,
Transfers, and Assumptions
(a)    Assumption of Mortgage Loan.
Lender shall consent to a Transfer of the Mortgaged Property to and an
assumption of the Mortgage Loan by a new borrower if each of the following
conditions is satisfied prior to the Transfer:
(1)    Borrower has submitted to Lender all information required by Lender to
make the determination required by this Section 11.03(a);
(2)    no Event of Default has occurred and is continuing, and no event which,
with the giving of written notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing;
(3)    Lender determines that:
(A)    the proposed new borrower, new key principal, and any other new guarantor
fully satisfy all of Lender’s then-applicable borrower, key principal, or
guarantor eligibility, credit, management, and other loan underwriting
standards, which shall include an analysis of (i) the previous relationships
between Lender and the proposed new borrower, new key principal, new guarantor,
and any Person in Control of them, and the organization of the new borrower, new
key principal, and new guarantor (if applicable), and (ii) the operating and
financial performance of the Mortgaged Property, including physical condition
and occupancy;
(B)    none of the proposed new borrower, new key principal, and any new
guarantor, or any owners of the proposed new borrower, new key principal, and
any new guarantor, are a Prohibited Person; and
(C)    none of the proposed new borrower, new key principal, and any new
guarantor (if any of such are entities) shall have an organizational existence
termination date that ends before the Maturity Date;
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 46
Article 11
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(4)    [reserved];
(5)    the proposed new borrower has:
(A)    executed an assumption agreement acceptable to Lender that, among other
things, requires the proposed new borrower to assume and perform all obligations
of Borrower (or any other transferor), and that may require that the new
borrower comply with any provisions of any Loan Document that previously may
have been waived by Lender for Borrower, subject to the terms of Section
11.03(g);
(B)    if required by Lender, delivered to the Title Company for filing and/or
recording in all applicable jurisdictions, all applicable Loan Documents
including the assumption agreement to correctly evidence the assumption and the
confirmation, continuation, perfection, and priority of the Liens created
hereunder and under the other Loan Documents; and
(C)    delivered to Lender a “date-down” endorsement to the Title Policy
acceptable to Lender (or a new title insurance policy if a “date-down”
endorsement is not available);
(6)    one or more individuals or entities acceptable to Lender as new
guarantors have executed and delivered to Lender:
(A)    an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Mortgage Loan; or
(B)    a substitute Non-Recourse Guaranty and other substitute guaranty in a
form acceptable to Lender;
(7)    Lender has reviewed and approved the Transfer documents; and
(8)    Lender has received the fees described in Section 11.03(g).
(b)    Transfers to Key Principal-Owned Affiliates or Guarantor-Owned
Affiliates.
(1)    Except as otherwise covered in Section 11.03(b)(2) below, Transfers of
direct or indirect ownership interests in Borrower to Key Principal or
Guarantor, or to a transferee through which Key Principal or Guarantor (as
applicable) Controls Borrower with the same rights and abilities as Key
Principal or Guarantor (as applicable) Controls Borrower immediately prior to
the date of such Transfer, shall be consented to by Lender if:
(A)    such Transfer satisfies the applicable requirements of Section 11.03(a),
other than Section 11.03(a)(5); and
(B)    after giving effect to any such Transfer, each Key Principal or Guarantor
(as applicable) continues to own not less than fifty percent (50%) of such Key
Principal’s or Guarantor’s (as applicable) direct or indirect ownership
interests in Borrower that existed on the Effective Date.
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 47
Article 11
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




(2)    Transfers of direct or indirect interests in Borrower held by a Key
Principal or Guarantor to other Key Principals or Guarantors, as applicable,
shall be consented to by Lender if such Transfer satisfies the following
conditions:
(A)    the Transfer does not cause a change in the Control of Borrower; and
(B)    the transferor Key Principal or Guarantor maintains the same right and
ability to Control Borrower as existed prior to the Transfer.
If the conditions set forth in this Section 11.03(b) are satisfied, the Transfer
Fee shall be waived provided Borrower shall pay the Review Fee and out-of-pocket
costs set forth in Section 11.03(g).
(c)    Estate Planning.
Notwithstanding the provisions of Section 11.02(b)(2), so long as (1) the
Transfer does not cause a change in the Control of Borrower, and (2) the
transferor Key Principal or Guarantor, as applicable, maintains the same right
and ability to Control Borrower as existed prior to the Transfer, Lender shall
consent to Transfers of direct or indirect ownership interests in Borrower held
by a Key Principal or Guarantor and Transfers of direct or indirect ownership
interests, in an entity Key Principal or entity Guarantor, to:
(A)    Immediate Family Members of such Key Principal or Guarantor each of whom
must have obtained a legal age of majority;
(B)    United States domiciled trusts established for the benefit of the
transferor Key Principal or transferor Guarantor, or Immediate Family Members of
the transferor Key Principal or the transferor Guarantor; or
(C)    partnerships or limited liability companies of which the partners or
members, respectively, are comprised entirely of (i) such Key Principal or
Guarantor and Immediate Family Members (each of whom must have obtained the
legal age of majority) of such Key Principal or Guarantor, (ii) Immediate Family
Members (each of whom must have obtained the legal age of majority) of such Key
Principal or Guarantor, or (iii) United States domiciled trusts established for
the benefit of the transferor Key Principal or transferor Guarantor, or
Immediate Family Members of the transferor Key Principal or the transferor
Guarantor.
If the conditions set forth in this Section 11.03(c) are satisfied, the Transfer
Fee shall be waived provided Borrower shall pay the Review Fee and out-of-pocket
costs set forth in Section 11.03(g).
(d)    Termination or Revocation of Trust.
If any of Borrower, Guarantor, or Key Principal is a trust, or if Control of
Borrower, Guarantor, or Key Principal is Transferred or if a Restricted
Ownership Interest of Borrower, Guarantor, or Key Principal would be Transferred
due to the termination or revocation of a trust, the termination or revocation
of such trust is an unpermitted Transfer; provided that the termination or
revocation of the trust due to the death of an individual trustor shall not be
considered an unpermitted Transfer so long as:
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 48
Article 11
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(1)    Lender is notified within thirty (30) days of the death; and
(2)    such Borrower, Guarantor, Key Principal, or other Person, as applicable,
is replaced with an individual or entity acceptable to Lender, in accordance
with the provisions of Section 11.03(a) within ninety (90) days of the date of
the death causing the termination or revocation.
If the conditions set forth in this Section 11.03(d) are satisfied, the Transfer
Fee shall be waived; provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).
(e)    Death of Key Principal or Guarantor; Transfer Due to Death.
(1)    If a Key Principal or Guarantor that is a natural person dies, or if
Control of Borrower, Guarantor, or Key Principal is Transferred, or if a
Restricted Ownership Interest of Borrower, Guarantor, or Key Principal would be
Transferred as a result of the death of a Person (except in the case of trusts
which is addressed in Section 11.03(d)), Borrower must notify Lender in writing
within ninety (90) days in the event of such death. Unless waived in writing by
Lender, the deceased shall be replaced by an individual or entity within one
hundred eighty (180) days, subject to Borrower’s satisfaction of the following
conditions:
(A)    Borrower has submitted to Lender all information required by Lender to
make the determination required by this Section 11.03(e);
(B)    Lender determines that:
(i)    the proposed new key principal and any other new guarantor (or Person
Controlling such key principal or guarantor) fully satisfies all of Lender’s
then-applicable key principal or guarantor eligibility, credit, management, and
other loan underwriting standards (including any standards with respect to
previous relationships between Lender and the proposed new key principal and new
guarantor (or Person Controlling such key principal or guarantor) and the
organization of the new key principal and new guarantor (if applicable));
(ii)    none of the proposed new key principal or any new guarantor, or any
owners of the proposed new key principal or any new guarantor, is a Prohibited
Person; and
(iii)    none of the proposed new key principal or any new guarantor (if any of
such are entities) shall have an organizational existence termination date that
ends before the Maturity Date; and
(C)    if applicable, one or more individuals or entities acceptable to Lender
as new guarantors have executed and delivered to Lender:




Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 49
Article 11
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




(i)    an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Mortgage Loan; or
(ii)    a substitute Non-Recourse Guaranty and other substitute guaranty in a
form acceptable to Lender.
(2)    In the event a replacement Key Principal, Guarantor, or other Person is
required by Lender due to the death described in this Section 11.03(e), and such
replacement has not occurred within such period, the period for replacement may
be extended by Lender to a date not more than one year from the date of such
death; however, Lender may require as a condition to any such extension that:
(A)    the then-current property manager be replaced with a property manager
reasonably acceptable to Lender (or if a property manager has not been
previously engaged, a property manager reasonably acceptable to Lender be
engaged); or
(B)    a lockbox or cash management arrangement (with the property manager)
reasonably acceptable to Lender during such extended replacement period be
instituted.
If the conditions set forth in this Section 11.03(e) are satisfied, the Transfer
Fee shall be waived, provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).
(f)    Bankruptcy of Guarantor.
(1)    Upon the occurrence of any Guarantor Bankruptcy Event, unless waived in
writing by Lender, the applicable Guarantor shall be replaced by an individual
or entity within ninety (90) days of such Guarantor Bankruptcy Event, subject to
Borrower’s satisfaction of the following conditions:
(A)    Borrower has submitted to Lender all information required by Lender to
make the determination required by this Section 11.03(f);
(B)    Lender determines that:
(i)    the proposed new guarantor fully satisfies all of Lender’s
then-applicable guarantor eligibility, credit, management, and other loan
underwriting standards (including any standards with respect to previous
relationships between Lender and the proposed new guarantor and the organization
of the new guarantor (if applicable));
(ii)    no new guarantor is a Prohibited Person; and
(iii)    no new guarantor (if any of such are entities) shall have an
organizational existence termination date that ends before the Maturity Date;
and
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 50
Article 11
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




(C)    one or more individuals or entities acceptable to Lender as new
guarantors have executed and delivered to Lender:
(i)    an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Mortgage Loan; or
(ii)    a substitute Non-Recourse Guaranty and other substitute guaranty in a
form acceptable to Lender.
(2)    In the event a replacement Guarantor is required by Lender due to the
Guarantor Bankruptcy Event described in this Section 11.03(f), and such
replacement has not occurred within such period, the period for replacement may
be extended by Lender in its discretion; however, Lender may require as a
condition to any such extension that:
(A)    the then-current property manager be replaced with a property manager
reasonably acceptable to Lender (or if a property manager has not been
previously engaged, a property manager reasonably acceptable to Lender be
engaged); or
(B)    a lockbox or cash management arrangement (with the property manager)
reasonably acceptable to Lender during such extended replacement period be
instituted.
If the conditions set forth in this Section 11.03(f) are satisfied, the Transfer
Fee shall be waived, provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).
(g)    Further Conditions to Transfers and Assumption.
(1)    In connection with any Transfer of the Mortgaged Property, or an
ownership interest in Borrower, Key Principal, or Guarantor for which Lender’s
approval is required under this Loan Agreement (including Section 11.03(a)),
Lender may, as a condition to any such approval, require:
(A)    additional collateral, guaranties, or other credit support to mitigate
any risks concerning the proposed transferee or the performance or condition of
the Mortgaged Property;
(B)    amendment of the Loan Documents to delete or modify any specially
negotiated terms or provisions previously granted for the exclusive benefit of
original Borrower, Key Principal, or Guarantor and to restore the original
provisions of the standard Fannie Mae form multifamily loan documents, to the
extent such provisions were previously modified; or
(C)    a modification to the amounts required to be deposited into the
Reserve/Escrow Account pursuant to the terms of Section 13.02(a)(3)(B).
(2)    In connection with any request by Borrower for consent to a Transfer,
Borrower shall pay to Lender upon demand:
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 51
Article 11
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




(A)    the Transfer Fee (to the extent charged by Lender);
(B)    the Review Fee (regardless of whether Lender approves or denies such
request); and
(C)    all of Lender’s out-of-pocket costs (including reasonable attorneys’
fees) incurred in reviewing the Transfer request, to the extent such costs
exceed the Review Fee and regardless of whether Lender approves or denies such
request.
ARTICLE 12 - IMPOSITIONS
Section 12.01    Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
12.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.
(a)    Payment of Taxes, Assessments, and Other Charges.
Borrower has:
(1)    paid (or with the approval of Lender, established an escrow fund
sufficient to pay when due and payable) all amounts and charges relating to the
Mortgaged Property that have become due and payable before any fine, penalty
interest, lien, or costs may be added thereto, including Impositions, leasehold
payments, and ground rents;
(2)    paid all Taxes for the Mortgaged Property that have become due before any
fine, penalty interest, lien, or costs may be added thereto pursuant to any
notice of assessment received by Borrower and any and all taxes that have become
due against Borrower before any fine, penalty interest, lien, or costs may be
added thereto;
(3)    no knowledge of any basis for any additional assessments;
(4)    no knowledge of any presently pending special assessments against all or
any part of the Mortgaged Property, or any presently pending special assessments
against Borrower; and
(5)    not received any written notice of any contemplated special assessment
against the Mortgaged Property, or any contemplated special assessment against
Borrower.
Section 12.02    Covenants.
(a)    Imposition Deposits, Taxes, and Other Charges.
Borrower shall:
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 52
Article 11
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(1)    deposit the Imposition Deposits with Lender on each Payment Date (or on
another day designated in writing by Lender) in amount sufficient, in Lender’s
discretion, to enable Lender to pay each Imposition before the last date upon
which such payment may be made without any penalty or interest charge being
added, plus an amount equal to no more than one-sixth (1/6) (or the amount
permitted by applicable law) of the Impositions for the trailing twelve (12)
months (calculated based on the aggregate annual Imposition costs divided by
twelve (12) and multiplied by two (2));
(2)    deposit with Lender, within ten (10) days after written notice from
Lender (subject to applicable law), such additional amounts estimated by Lender
to be reasonably necessary to cure any deficiency in the amount of the
Imposition Deposits held for payment of a specific Imposition;
(3)    except as set forth in Section 12.03(c) below, pay, or cause to be paid,
all Impositions, leasehold payments, ground rents, and Borrower taxes when due
and before any fine, penalty, interest, lien, or costs may be added thereto;
(4)    promptly deliver to Lender a copy of all notices of, and invoices for,
Impositions, and, if Borrower pays any Imposition directly, Borrower shall
promptly furnish to Lender receipts evidencing such payments; and
(5)    promptly deliver to Lender a copy of all notices of any special
assessments and contemplated special assessments against the Mortgaged Property
or Borrower.
Section 12.03    Mortgage Loan Administration Matters Regarding Impositions.
(a)    Maintenance of Records by Lender.
Lender shall maintain records of the monthly and aggregate Imposition Deposits
held by Lender for the purpose of paying Taxes, insurance premiums, and each
other obligation of Borrower for which Imposition Deposits are required.
(b)    Imposition Accounts.
All Imposition Deposits shall be held in an institution (which may be Lender, if
Lender is such an institution) whose deposits or accounts are insured or
guaranteed by a federal agency and which accounts meet the standards for
custodial accounts as required by Lender from time to time. Lender shall not be
obligated to open additional accounts, or deposit Imposition Deposits in
additional institutions, when the amount of the Imposition Deposits exceeds the
maximum amount of the federal deposit insurance or guaranty. No interest,
earnings, or profits on the Imposition Deposits shall be paid to Borrower unless
applicable law so requires. Imposition Deposits shall not be trust funds, nor
shall they operate to reduce the Indebtedness, unless applied by Lender for that
purpose in accordance with this Loan Agreement. For the purposes of 9-104(a)(3)
of the UCC, Lender is the owner of the Imposition Deposits and shall be deemed a
“customer” with sole control of the account holding the Imposition Deposits.
(c)    Payment of Impositions; Sufficiency of Imposition Deposits.
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 53
Article 12
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




Lender may pay an Imposition according to any bill, statement, or estimate from
the appropriate public office or insurance company without inquiring into the
accuracy of the bill, statement, or estimate or into the validity of the
Imposition. Imposition Deposits shall be required to be used by Lender to pay
Taxes, insurance premiums and any other individual Imposition only if:
(1)    no Event of Default exists;
(2)    Borrower has timely delivered to Lender all applicable bills or premium
notices that it has received; and
(3)    sufficient Imposition Deposits are held by Lender for each Imposition at
the time such Imposition becomes due and payable.
Lender shall have no liability to Borrower for failing to pay any Imposition if
any of the conditions are not satisfied. If at any time the amount of the
Imposition Deposits held for payment of a specific Imposition exceeds the amount
reasonably deemed necessary by Lender to be held in connection with such
Imposition, the excess may be credited against future installments of Imposition
Deposits for such Imposition.
(d)    Imposition Deposits Upon Event of Default.
If an Event of Default has occurred and is continuing, Lender may apply any
Imposition Deposits, in such amount and in such order as Lender determines, to
pay any Impositions or as a credit against the Indebtedness.
(e)    Contesting Impositions.
Other than insurance premiums, Borrower may contest, at its expense, by
appropriate legal proceedings, the amount or validity of any Imposition if:
(1)    Borrower notifies Lender of the commencement or expected commencement of
such proceedings;
(2)    Lender determines that the Mortgaged Property is not in danger of being
sold or forfeited;
(3)    Borrower deposits with Lender (or the applicable Governmental Authority
if required by applicable law) reserves sufficient to pay the contested
Imposition, if required by Lender (or the applicable Governmental Authority);
(4)    Borrower furnishes whatever additional security is required in the
proceedings or is reasonably requested in writing by Lender; and
(5)    Borrower commences, and at all times thereafter diligently prosecutes,
such contest in good faith until a final determination is made by the applicable
Governmental Authority.
(f)    Release to Borrower.
Upon payment in full of all sums secured by the Security Instrument and this
Loan Agreement and release by Lender of the lien of the Security Instrument,
Lender shall disburse to Borrower the balance of any Imposition Deposits then on
deposit with Lender.
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 54
Article 12
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




ARTICLE 13 - REPLACEMENT RESERVE AND REPAIRS
Section 13.01    Covenants.
(a)    Initial Deposits to Replacement Reserve Account and Repairs Escrow
Account.
On the Effective Date, Borrower shall pay to Lender:
(1)    the Initial Replacement Reserve Deposit for deposit into the Replacement
Reserve Account; and
(2)    the Repairs Escrow Deposit for deposit into the Repairs Escrow Account.
(b)    Monthly Replacement Reserve Deposits.
Borrower shall deposit the applicable Monthly Replacement Reserve Deposit into
the Replacement Reserve Account on each Payment Date.
(c)    Payment for Replacements and Repairs.
Borrower shall:
(1)    pay all invoices for the Replacements and Repairs, regardless of whether
funds on deposit in the Replacement Reserve Account or the Repairs Escrow
Account, as applicable, are sufficient, prior to any request for disbursement
from the Replacement Reserve Account or the Repairs Escrow Account, as
applicable (unless Lender has agreed to issue joint checks in connection with a
particular Replacement or Repair);
(2)    pay all applicable fees and charges of any Governmental Authority on
account of the Replacements and Repairs, as applicable; and
(3)    provide evidence satisfactory to Lender of completion of the Replacements
and any Required Repairs (within the Completion Period or within such other
period or by such other date set forth in the Required Repair Schedule and any
Borrower Requested Repairs and Additional Lender Repairs (by the date specified
by Lender for any such Borrower Requested Repairs or Additional Lender
Repairs)).
(d)    Assignment of Contracts for Replacements and Repairs.
Borrower shall collaterally assign to Lender as additional security any contract
or subcontract for Replacements or Repairs, upon Lender’s written request, on a
form of assignment approved by Lender.
(e)    Indemnification.
If Lender elects to exercise its rights under Section 14.03 due to Borrower’s
failure to timely commence or complete any Replacements or Repairs, Borrower
shall indemnify and hold Lender harmless from and against any and all actions,
suits, claims, demands, liabilities, losses, damages,
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 55
Article 13
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




obligations, and costs or expenses, including litigation costs and reasonable
attorneys’ fees, arising from or in any way connected with the performance by
Lender of the Replacements or Repairs or investment of the Reserve/Escrow
Account Funds; provided that Borrower shall have no indemnity obligation if such
actions, suits, claims, demands, liabilities, losses, damages, obligations, and
costs or expenses, including litigation costs and reasonable attorneys’ fees,
arise as a result of the willful misconduct or gross negligence of Lender,
Lender’s agents, employees, or representatives as determined by a court of
competent jurisdiction pursuant to a final non-appealable court order.
(f)    Amendments to Loan Documents.
Subject to Section 5.02, Borrower shall execute and deliver to Lender, upon
written request, an amendment to this Loan Agreement, the Security Instrument,
and any other Loan Document deemed necessary or desirable to perfect Lender’s
lien upon any portion of the Mortgaged Property for which Reserve/Escrow Account
Funds were expended.
(g)    Administrative Fees and Expenses.
Borrower shall pay to Lender:
(1)    by the date specified in the applicable invoice, the Repairs Escrow
Account Administrative Fee and the Replacement Reserve Account Administration
Fee for Lender’s services in administering the Repairs Escrow Account and
Replacement Reserve Account and investing the funds on deposit in the Repairs
Escrow Account and the Replacement Reserve Account, respectively;
(2)    upon demand, a reasonable inspection fee, not exceeding the Maximum
Inspection Fee, for each inspection of the Mortgaged Property by Lender in
connection with a Repair or Replacement, plus all other reasonable costs and
out-of-pocket expenses relating to such inspections; and
(3)    upon demand, all reasonable fees charged by any engineer, architect,
inspector or other person inspecting the Mortgaged Property on behalf of Lender
for each inspection of the Mortgaged Property in connection with a Repair or
Replacement, plus all other reasonable costs and out-of-pocket expenses relating
to such inspections.
Section 13.02    Mortgage Loan Administration Matters Regarding Reserves.
(a)    Accounts, Deposits, and Disbursements.
(1)    Custodial Accounts.
(A)    The Replacement Reserve Account shall be an interest-bearing account that
meets the standards for custodial accounts as required by Lender from time to
time. Lender shall not be responsible for any losses resulting from the
investment of the Replacement Reserve Deposits or for obtaining any specific
level or percentage of earnings on such investment. All interest, if any, earned
on the Replacement Reserve Deposits shall be added to and become part of the
Replacement Reserve Account; provided, however, if applicable law requires, and
so long as no Event of Default has
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 56
Article 13
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




occurred and is continuing under any of the Loan Documents, Lender shall pay to
Borrower the interest earned on the Replacement Reserve Account not less
frequently than the Replacement Reserve Account Interest Disbursement Frequency.
In no event shall Lender be obligated to disburse funds from the Reserve/Escrow
Account if an Event of Default has occurred and is continuing.
(B)    Lender shall not be obligated to deposit the Repairs Escrow Deposits into
an interest-bearing account.
(2)    Disbursements by Lender Only.
Only Lender or a designated representative of Lender may make disbursements from
the Replacement Reserve Account and the Repairs Escrow Account. Except as
provided in Section 13.02(a)(8), disbursements shall only be made upon Borrower
request and after satisfaction of all conditions for disbursement.
(3)    Adjustment to Deposits.
(A)    Mortgage Loan Terms Exceeding Ten (10) Years.
If the Loan Term exceeds ten (10) years (or five (5) years in the case of any
Mortgaged Property that is an “affordable housing property” as indicated on the
Summary of Loan Terms), a physical needs assessment shall be ordered by Lender
for the Mortgaged Property at the expense of Borrower (which expense may be paid
out of the Replacement Reserve Account if excess funds are available). The
physical needs assessment shall be performed no earlier than the sixth (6th)
month and no later than the ninth (9th) month of the tenth (10th) Loan Year (and
of the twentieth (20th) Loan Year if the Loan Term exceeds twenty (20) years).
After review of the physical needs assessment, the amount of the Monthly
Replacement Reserve Deposit may be adjusted by Lender for the remaining Loan
Term by written notice to Borrower so that the Monthly Replacement Reserve
Deposits are sufficient to fund the Replacements as and when required and/or the
amount to be held in the Repairs Escrow Account may be adjusted by Lender so
that the Repairs Escrow Deposit is sufficient to fund the Repairs as and when
required.
(B)    Transfers.
In connection with any Transfer of the Mortgaged Property, or any Transfer of an
ownership interest in Borrower, Guarantor, or Key Principal that requires
Lender’s consent, Lender may review the amounts on deposit, if any, in the
Replacement Reserve Account or the Repairs Escrow Account, the amount of the
Monthly Replacement Reserve Deposit and the likely repairs and replacements
required by the Mortgaged Property, and the related contingencies which may
arise during the remaining Loan Term. Based upon that review, Lender may require
an additional deposit to the Replacement Reserve Account or the Repairs Escrow
Account, or an increase in the amount of the Monthly Replacement Reserve Deposit
as a condition to Lender’s consent to such Transfer. In all events, the
transferee shall be required to assume Borrower’s duties and obligations under
this Loan Agreement.
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 57
Article 13
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(4)    Insufficient Funds.
Lender may, upon thirty (30) days prior written notice to Borrower, require an
additional deposit(s) to the Replacement Reserve Account or Repairs Escrow
Account, or an increase in the amount of the Monthly Replacement Reserve
Deposit, if Lender determines that the amounts on deposit in either the
Replacement Reserve Account or the Repairs Escrow Account are not sufficient to
cover the costs for Required Repairs or Required Replacements or, pursuant to
the terms of Section 13.02(a)(9), not sufficient to cover the costs for Borrower
Requested Repairs, Additional Lender Repairs, Borrower Requested Replacements,
or Additional Lender Replacements. Borrower’s agreement to complete the
Replacements or Repairs as required by this Loan Agreement shall not be affected
by the insufficiency of any balance in the Replacement Reserve Account or the
Repairs Escrow Account, as applicable.
(5)    Disbursements for Replacements and Repairs.
(A)    Disbursement requests may only be made after completion of the applicable
Replacements and only to reimburse Borrower for the actual approved costs of the
Replacements. Lender shall not disburse from the Replacement Reserve Account the
costs of routine maintenance to the Mortgaged Property or for costs which are to
be reimbursed from the Repairs Escrow Account or any similar account.
Disbursement from the Replacement Reserve Account shall not be made more
frequently than the Maximum Replacement Reserve Disbursement Interval. Other
than in connection with a final request for disbursement, disbursements from the
Replacement Reserve Account shall not be less than the Minimum Replacement
Reserve Disbursement Amount.
(B)    Disbursement requests may only be made after completion of the applicable
Repairs and only to reimburse Borrower for the actual cost of the Repairs, up to
the Maximum Repair Cost. Lender shall not disburse any amounts which would cause
the funds remaining in the Repairs Escrow Account after any disbursement (other
than with respect to the final disbursement) to be less than the Maximum Repair
Cost of the then-current estimated cost of completing all remaining Repairs.
Lender shall not disburse from the Repairs Escrow Account the costs of routine
maintenance to the Mortgaged Property or for costs which are to be reimbursed
from the Replacement Reserve Account or any similar account. Disbursement from
the Repairs Escrow Account shall not be made more frequently than the Maximum
Repair Disbursement Interval. Other than in connection with a final request for
disbursement, disbursements from the Repairs Escrow Account shall not be less
than the Minimum Repairs Disbursement Amount.
(6)    Disbursement Requests.
Each request by Borrower for disbursement from the Replacement Reserve Account
or the Repairs Escrow Account must be in writing, must specify the Replacement
or Repair for which reimbursement is requested (provided that for any Borrower
Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements, and Additional Lender Repairs, Lender shall have approved the use
of the Reserve/Escrow Account Funds for such replacements or repairs pursuant to
the terms of Section 13.02(a)(9)), and must:
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 58
Article 13
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(A)    if applicable, specify the quantity and price of the items or materials
purchased, grouped by type or category;
(B)    if applicable, specify the cost of all contracted labor or other services
involved in the Replacement or Repair for which such request for disbursement is
made;
(C)    if applicable, include copies of invoices for all items or materials
purchased and all contracted labor or services provided;
(D)    include evidence of payment of such Replacement or Repair satisfactory to
Lender (unless Lender has agreed to issue joint checks in connection with a
particular Repair or Replacement as provided in this Loan Agreement); and
(E)    contain a certification by Borrower that the Repair or Replacement has
been completed lien free and in a good and workmanlike manner, in accordance
with any plans and specifications previously approved by Lender (if applicable)
and in compliance with all applicable laws, ordinances, rules, and regulations
of any Governmental Authority having jurisdiction over the Mortgaged Property,
and otherwise in accordance with the provisions of this Loan Agreement.
(7)    Conditions to Disbursement.
Lender may require any or all of the following at the expense of Borrower as a
condition to disbursement of funds from the Replacement Reserve Account or the
Repairs Escrow Account (provided that for any Borrower Requested Replacements,
Borrower Requested Repairs, Additional Lender Replacements, and Additional
Lender Repairs, Lender shall have approved the use of the Reserve/Escrow Account
Funds for such replacements or repairs pursuant to the terms of Section
13.02(a)(9)):
(A)    an inspection by Lender of the Mortgaged Property and the applicable
Replacement or Repair;
(B)    an inspection or certificate of completion by an appropriate independent
qualified professional (such as an architect, engineer or property inspector,
depending on the nature of the Repair or Replacement) selected by Lender;
(C)    either:
(i)    a search of title to the Mortgaged Property effective to the date of
disbursement; or
(ii)    a “date-down” endorsement to Lender’s Title Policy (or a new Lender’s
Title Policy if a “date-down” is not available) extending the effective date of
such policy to the date of disbursement, and showing no Liens other than (1)
Permitted Encumbrances, (2) liens which Borrower is diligently contesting in
good faith that have been bonded off to the satisfaction of Lender, or (3)
mechanics’ or materialmen’s liens which attach automatically under the laws of
any Governmental Authority upon the commencement of any work upon, or delivery
of any materials to, the Mortgaged Property and for which Borrower is not
delinquent in the payment for any such work or materials; and
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 59
Article 13
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(D)    an acknowledgement of payment, waiver of claims, and release of lien for
work performed and materials supplied from each contractor, subcontractor or
materialman in accordance with the requirements of applicable law and covering
all work performed and materials supplied (including equipment and fixtures) for
the Mortgaged Property by that contractor, subcontractor, or materialman through
the date covered by the disbursement request (or, in the event that payment to
such contractor, subcontractor, or materialman is to be made by a joint check,
the release of lien shall be effective through the date covered by the previous
disbursement).
(8)    Joint Checks for Periodic Disbursements.
Lender may issue joint checks, payable to Borrower and the applicable supplier,
materialman, mechanic, contractor, subcontractor, or other similar party, if:
(A)    the cost of the Replacement or Repair exceeds the Replacement Threshold
or the Repair Threshold, as applicable, and the contractor performing such
Replacement or Repair requires periodic payments pursuant to the terms of the
applicable written contract;
(B)    the contract for such Repair or Replacement requires payment upon
completion of the applicable portion of the work;
(C)    Borrower makes the disbursement request after completion of the
applicable portion of the work required to be completed under such contract;
(D)    the materials for which the request for disbursement has been made are on
site at the Mortgaged Property and are properly secured or installed;
(E)    Lender determines that the remaining funds in the Replacement Reserve
Account designated for such Replacement, or in the Repairs Escrow Account
designated for such Repair, as applicable, are sufficient to complete the
Replacement or Repair;
(F)    each supplier, materialman, mechanic, contractor, subcontractor, or other
similar party receiving payments shall have provided, if requested in writing by
Lender, a waiver of liens with respect to amounts which have been previously
paid to them; and
(G)    all other conditions for disbursement have been satisfied.
(9)    Replacements and Repairs Other than Required Replacements and/or Required
Repairs.
(A)    Borrower Requested Replacements and Borrower Requested Repairs.






Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 60
Article 13
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




In the event Borrower requests a disbursement from the Replacement Reserve
Account or the Repairs Escrow Account to reimburse Borrower for any Borrower
Requested Replacement or Borrower Requested Repair, any related disbursement
request must also contain support for why Lender should allow such disbursement.
Lender may make disbursements for Borrower Requested Replacements or Borrower
Requested Repairs if Lender determines that:
(i)    they are of the type intended to be covered by the Replacement Reserve
Account or the Repairs Escrow Account, as applicable;
(ii)    the costs are reasonable;
(iii)    the amount of funds in the Replacement Reserve Account or Repairs
Escrow Account, as applicable, is sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements or Additional Lender Repairs that have been previously approved by
Lender; and
(iv)    all conditions for disbursement from the Replacement Reserve Account or
Repairs Escrow Account, as applicable, have been satisfied.
Nothing in this Loan Agreement shall limit Lender’s right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit in connection with any such Borrower
Requested Replacements, or an additional deposit to the Repairs Escrow Account
for any such Borrower Requested Repairs.
(B)    Additional Lender Replacements and Additional Lender Repairs.
Lender may require, as set forth in Section 6.02(b), Section 6.03(c), or
otherwise from time to time, upon written notice to Borrower, that Borrower make
Additional Lender Replacements or Additional Lender Repairs. Lender may make
disbursements from the Replacement Reserve Account for Additional Lender
Replacements or from the Repairs Escrow Account for Additional Lender Repairs,
as applicable, if Lender determines that:
(i)    the costs are reasonable;
(ii)    the amount of funds in the Replacement Reserve Account or the Repairs
Escrow Account, as applicable, is sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements, or Additional Lender Repairs that have been previously approved by
Lender; and


Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 61
Article 13
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(iii)    all conditions for disbursement from the Replacement Reserve Account or
Repairs Escrow Account, as applicable, have been satisfied.
Nothing in this Loan Agreement shall limit Lender’s right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit for any such Additional Lender Replacements
or an additional deposit to the Repairs Escrow Account for any such Additional
Lender Repair.
(10)    Excess Costs.
In the event any Replacement or Repair exceeds the approved cost set forth on
the Required Replacement Schedule for Replacements, or the Maximum Repair Cost
for Repairs, Borrower may submit a disbursement request to reimburse Borrower
for such excess cost. The disbursement request must contain support for why
Lender should allow such disbursement. Lender may make disbursements from the
Replacement Reserve Account or the Repairs Escrow Account, as applicable, if:
(A)    the excess cost is reasonable;
(B)    the amount of funds in the Replacement Reserve Account or the Repairs
Escrow Account, as applicable, is sufficient to pay such excess cost and the
then-current estimated cost of completing all remaining Replacements and Repairs
at the Maximum Repair Cost; and
(C)    all conditions for disbursement from the Replacement Reserve Account or
the Repairs Escrow Account have been satisfied.
(11)    Final Disbursements.
Upon completion of all Repairs in accordance with this Loan Agreement and so
long as no Event of Default has occurred and is continuing, Lender shall
disburse to Borrower any amounts then remaining in the Repairs Escrow Account.
Upon payment in full of the Indebtedness and release by Lender of the lien of
the Security Instrument, Lender shall disburse to Borrower any and all amounts
then remaining in the Replacement Reserve Account and the Repairs Escrow Account
(if not previously released).
(b)    Approvals of Contracts; Assignment of Claims.
Lender retains the right to approve all contracts or work orders with
materialmen, mechanics, suppliers, subcontractors, contractors, or other parties
providing labor or materials in connection with the Replacements or Repairs.
Notwithstanding Borrower’s assignment (in the Security Instrument) of its rights
and claims against all persons or entities supplying labor or materials in
connection with the Replacement or Repairs, Lender will not pursue any such
right or claim unless an Event of Default has occurred and is continuing or as
otherwise provided in Section 14.03(c).


Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 62
Article 13
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




(c)    Delays and Workmanship.
If Lender determines that any work for any Replacement or Repair has not timely
commenced, has not been timely performed in a workmanlike manner, or has not
been timely completed in a workmanlike manner, Lender may, without notice to
Borrower:
(1)    withhold disbursements from the Replacement Reserve Account or Repairs
Escrow Account for such unsatisfactory Replacement or Repair, as applicable;
(2)    proceed under existing contracts or contract with third parties to make
or complete such Replacement or Repair;
(3)    apply the funds in the Replacement Reserve Account or Repairs Escrow
Account toward the labor and materials necessary to make or complete such
Replacement or Repair, as applicable; or
(4)    exercise any and all other remedies available to Lender under this Loan
Agreement or any other Loan Document, including any remedies otherwise available
upon an Event of Default pursuant to the terms of Section 14.02.
To facilitate Lender’s completion or making of such Replacements or Repairs,
Lender shall have the right to enter onto the Mortgaged Property and perform any
and all work and labor necessary to make or complete the Replacements or Repairs
and employ watchmen to protect the Mortgaged Property from damage. All funds so
expended by Lender shall be deemed to have been advanced to Borrower, shall be
part of the Indebtedness and shall be secured by the Security Instrument and
this Loan Agreement.
(d)    Appointment of Lender as Attorney-In-Fact.
Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).
(e)    No Lender Obligation.
Nothing in this Loan Agreement shall:
(1)    make Lender responsible for making or completing the Replacements or
Repairs;
(2)    require Lender to expend funds, whether from the Replacement Reserve
Account, the Repairs Escrow Account, or otherwise, to make or complete any
Replacement or Repair;
(3)    obligate Lender to proceed with the Replacements or Repairs; or
(4)    obligate Lender to demand from Borrower additional sums to make or
complete any Replacement or Repair.


Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 63
Article 13
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




(f)    No Lender Warranty.
Lender’s approval of any plans for any Replacement or Repair, release of funds
from the Replacement Reserve Account or Repairs Escrow Account, inspection of
the Mortgaged Property by Lender or its agents, representatives, or designees,
or other acknowledgment of completion of any Replacement or Repair in a manner
satisfactory to Lender shall not be deemed an acknowledgment or warranty to any
person that the Replacement or Repair has been completed in accordance with
applicable building, zoning, or other codes, ordinances, statutes, laws,
regulations, or requirements of any governmental agency, such responsibility
being at all times exclusively that of Borrower.
ARTICLE 14 - DEFAULTS/REMEDIES
Section 14.01    Events of Default.
The occurrence of any one or more of the following in this Section 14.01 shall
constitute an Event of Default under this Loan Agreement.
(a)    Automatic Events of Default.
The following shall constitute automatic Events of Default:
(1)    any failure by Borrower to pay or deposit when due any amount required by
the Note, this Loan Agreement or any other Loan Document;
(2)    any failure by Borrower to maintain the insurance coverage required by
any Loan Document;
(3)    any failure by Borrower to comply with the provisions of Section 4.02(d)
relating to its single asset status;
(4)    if any warranty, representation, certification, or statement of Borrower,
Guarantor, or Key Principal in this Loan Agreement or any of the other Loan
Documents is false, inaccurate, or misleading in any material respect when made;
(5)    fraud, gross negligence, willful misconduct, or material
misrepresentation or material omission by or on behalf of Borrower, or any of
its officers, directors, trustees, partners, members, or managers, or Guarantor
or Key Principal or any of their officers, directors, trustees, partners,
members, or managers in connection with:
(A)    the application for, or creation of, the Indebtedness;
(B)    any financial statement, rent roll, or other report or information
provided to Lender during the term of the Mortgage Loan; or
(C)    any request for Lender’s consent to any proposed action, including a
request for disbursement of Reserve/Escrow Account Funds or Collateral Account
Funds;
(6)    the occurrence of any Transfer not permitted by the Loan Documents;
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 64
Article 13
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(7)    the occurrence of a Bankruptcy Event;
(8)    the commencement of a forfeiture action or other similar proceeding,
whether civil or criminal, which, in Lender’s reasonable judgment, could result
in a forfeiture of the Mortgaged Property or otherwise materially impair the
lien created by this Loan Agreement or the Security Instrument or Lender’s
interest in the Mortgaged Property;
(9)    if Borrower, Guarantor, or Key Principal is a trust, or if Control of
Borrower, Guarantor, or Key Principal is Transferred or if a Restricted
Ownership Interest of Borrower, Guarantor, or Key Principal would be Transferred
due to the termination or revocation of a trust, the termination or revocation
of such trust, except as set forth in Section 11.03(d);
(10)    any failure by Borrower to complete any Repair related to fire, life, or
safety issues in accordance with the terms of this Loan Agreement within the
Completion Period (or such other date set forth on the Required Repair Schedule
or otherwise required by Lender in writing for such Repair); and
(11)    any exercise by the holder of any other debt instrument secured by a
mortgage, deed of trust, or deed to secure debt on the Mortgaged Property of a
right to declare all amounts due under that debt instrument immediately due and
payable.
(b)    Events of Default Subject to a Specified Cure Period.
The following shall constitute an Event of Default subject to the cure period
set forth in the Loan Documents:
(1)    if Key Principal or Guarantor is a natural person, the death of such
individual, unless all requirements of Section 11.03(e) are met;
(2)    the occurrence of a Guarantor Bankruptcy Event, unless requirements of
Section 11.03(f) are met;
(3)    any failure by Borrower, Key Principal, or Guarantor to comply with the
provisions of Section 5.02(b) and Section 5.02(c); and
(4)    any failure by Borrower to perform any obligation under this Loan
Agreement or any Loan Document that is subject to a specified written notice and
cure period, which failure continues beyond such specified written notice and
cure period as set forth herein or in the applicable Loan Document.
(c)    Events of Default Subject to Extended Cure Period.
The following shall constitute an Event of Default if the existence of such
condition or event, or such failure to perform or default in performance
continues for a period of thirty (30) days after written notice by Lender to
Borrower of the existence of such condition or event, or of such failure to
perform or default in performance, provided, however, such period may be
extended for up to an additional thirty (30) days if Borrower, in the discretion
of Lender, is diligently pursuing a cure of such; provided, further, however, no
such written notice, grace period, or extension shall apply if, in Lender’s
discretion, immediate exercise by Lender of a right or remedy under this Loan
Agreement or any Loan Document is required to avoid harm to Lender or impairment
of the Mortgage Loan (including the Loan Documents), the Mortgaged Property or
any other security given for the Mortgage Loan:
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 65
Article 14
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(1)    any failure by Borrower to perform any of its obligations under this Loan
Agreement or any Loan Document (other than those specified in Section 14.01(a)
or Section 14.01(b) above) as and when required.
Section 14.02    Remedies.
(a)    Acceleration; Foreclosure.
If an Event of Default has occurred and is continuing, the entire unpaid
principal balance of the Mortgage Loan, any Accrued Interest, interest accruing
at the Default Rate, the Prepayment Premium (if applicable), and all other
Indebtedness, at the option of Lender, shall immediately become due and payable,
without any prior written notice to Borrower, unless applicable law requires
otherwise (and in such case, after any required written notice has been given).
Lender may exercise this option to accelerate regardless of any prior
forbearance. In addition, Lender shall have all rights and remedies afforded to
it hereunder and under the other Loan Documents, including, foreclosure on
and/or the power of sale of the Mortgaged Property, as provided in the Security
Instrument, and any rights and remedies available to it at law or in equity
(subject to Borrower’s statutory rights of reinstatement, if any, prior to a
Foreclosure Event). Any proceeds of a foreclosure or other sale under this Loan
Agreement or any other Loan Document may be held and applied by Lender as
additional collateral for the Indebtedness pursuant to this Loan Agreement.
Notwithstanding the foregoing, the occurrence of any Bankruptcy Event shall
automatically accelerate the Mortgage Loan and all obligations and Indebtedness
shall be immediately due and payable without written notice or further action by
Lender.
(b)    Loss of Right to Disbursements from Collateral Accounts.
If an Event of Default has occurred and is continuing, Borrower shall
immediately lose all of its rights to receive disbursements from the
Reserve/Escrow Accounts and any Collateral Accounts. During the continuance of
any such Event of Default, Lender may use the Reserve/Escrow Account Funds and
any Collateral Account Funds (or any portion thereof) for any purpose,
including:
(1)    repayment of the Indebtedness, including principal prepayments and the
Prepayment Premium applicable to such full or partial prepayment, as applicable
(however, such application of funds shall not cure or be deemed to cure any
Event of Default);
(2)    reimbursement of Lender for all losses and expenses (including reasonable
legal fees) suffered or incurred by Lender as a result of such Event of Default;
(3)    completion of the Replacement or Repair or for any other replacement or
repair to the Mortgaged Property; and
(4)    payment of any amount expended in exercising (and the exercise of) all
rights and remedies available to Lender at law or in equity or under this Loan
Agreement or under any of the other Loan Documents.




Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 66
Article 14
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




Nothing in this Loan Agreement shall obligate Lender to apply all or any portion
of the Reserve/Escrow Account Funds or Collateral Account Funds on account of
any Event of Default by Borrower or to repayment of the Indebtedness or in any
specific order of priority.
(c)    Remedies Cumulative.
Each right and remedy provided in this Loan Agreement is distinct from all other
rights or remedies under this Loan Agreement or any other Loan Document or
afforded by applicable law, and each shall be cumulative and may be exercised
concurrently, independently, or successively, in any order. Lender shall not be
required to demonstrate any actual impairment of its security or any increased
risk of additional default by Borrower in order to exercise any of its remedies
with respect to an Event of Default.
Section 14.03    Additional Lender Rights; Forbearance.
(a)    No Effect Upon Obligations.
Lender may, but shall not be obligated to, agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, Guarantor, Key Principal, or other third party
obligor, to take any of the following actions:
(1)    the time for payment of the principal of or interest on the Indebtedness
may be extended, or the Indebtedness may be renewed in whole or in part;
(2)    the rate of interest on or period of amortization of the Mortgage Loan or
the amount of the Monthly Debt Service Payments payable under the Loan Documents
may be modified;
(3)    the time for Borrower’s performance of or compliance with any covenant or
agreement contained in any Loan Document, whether presently existing or
hereinafter entered into, may be extended or such performance or compliance may
be waived;
(4)    the maturity of the Indebtedness may be accelerated as provided in the
Loan Documents;
(5)    any or all payments due under this Loan Agreement or any other Loan
Document may be reduced;
(6)    any Loan Document may be modified or amended by Lender and Borrower in
any respect, including an increase in the principal amount of the Mortgage Loan;
(7)    any amounts under this Loan Agreement or any other Loan Document may be
released;
(8)    any security for the Indebtedness may be modified, exchanged, released,
surrendered, or otherwise dealt with, or additional security may be pledged or
mortgaged for the Indebtedness;
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 67
Article 14
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




(9)    the payment of the Indebtedness or any security for the Indebtedness, or
both, may be subordinated to the right to payment or the security, or both, of
any other present or future creditor of Borrower;
(10)    any payments made by Borrower to Lender may be applied to the
Indebtedness in such priority as Lender may determine in its discretion; or
(11)    any other terms of the Loan Documents may be modified.
(b)    No Waiver of Rights or Remedies.
Any waiver of an Event of Default or forbearance by Lender in exercising any
right or remedy under this Loan Agreement or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of any other Event
of Default or preclude the exercise or failure to exercise of any other right or
remedy. The acceptance by Lender of payment of all or any part of the
Indebtedness after the due date of such payment, or in an amount which is less
than the required payment, shall not be a waiver of Lender’s right to require
prompt payment when due of all other payments on account of the Indebtedness or
to exercise any remedies for any failure to make prompt payment. Enforcement by
Lender of any security for the Indebtedness shall not constitute an election by
Lender of remedies so as to preclude the exercise or failure to exercise of any
other right available to Lender. Lender’s receipt of any condemnation awards or
insurance proceeds shall not operate to cure or waive any Event of Default.
(c)    Appointment of Lender as Attorney-In-Fact.
Borrower hereby irrevocably makes, constitutes, and appoints Lender (and any
officer of Lender or any Person designated by Lender for that purpose) as
Borrower’s true and lawful proxy and attorney-in-fact (and agent-in-fact) in
Borrower’s name, place, and stead, with full power of substitution, to:
(1)    use any of the funds in the Replacement Reserve Account or Repairs Escrow
Account for the purpose of making or completing the Replacements or Repairs;
(2)    make such additions, changes, and corrections to the Replacements or
Repairs as shall be necessary or desirable to complete the Replacements or
Repairs;
(3)    employ such contractors, subcontractors, agents, architects, and
inspectors as shall be required for such purposes;
(4)    pay, settle, or compromise all bills and claims for materials and work
performed in connection with the Replacements or Repairs, or as may be necessary
or desirable for the completion of the Replacements or Repairs, or for clearance
of title;
(5)    adjust and compromise any claims under any and all policies of insurance
required pursuant to this Loan Agreement and any other Loan Document, subject
only to Borrower’s rights under this Loan Agreement;
(6)    appear in and prosecute any action arising from any insurance policies;
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 68
Article 14
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




(7)    collect and receive the proceeds of insurance, and to deduct from such
proceeds Lender’s expenses incurred in the collection of such proceeds;
(8)    commence, appear in, and prosecute, in Lender’s or Borrower’s name, any
action or proceeding relating to any condemnation;
(9)    settle or compromise any claim in connection with any condemnation;
(10)    execute all applications and certificates in the name of Borrower which
may be required by any of the contract documents;
(11)    prosecute and defend all actions or proceedings in connection with the
Mortgaged Property or the rehabilitation and repair of the Mortgaged Property;
(12)    take such actions as are permitted in this Loan Agreement and any other
Loan Documents;
(13)    execute such financing statements and other documents and to do such
other acts as Lender may require to perfect and preserve Lender’s security
interest in, and to enforce such interests in, the collateral; and
(14)    carry out any remedy provided for in this Loan Agreement and any other
Loan Documents, including endorsing Borrower’s name to checks, drafts,
instruments and other items of payment and proceeds of the collateral, executing
change of address forms with the postmaster of the United States Post Office
serving the address of Borrower, changing the address of Borrower to that of
Lender, opening all envelopes addressed to Borrower, and applying any payments
contained therein to the Indebtedness.
Borrower hereby acknowledges that the constitution and appointment of such proxy
and attorney-in-fact are coupled with an interest and are irrevocable and shall
not be affected by the disability or incompetence of Borrower. Borrower
specifically acknowledges and agrees that this power of attorney granted to
Lender may be assigned by Lender to Lender’s successors or assigns as holder of
the Note (and the Mortgage Loan). However, the foregoing shall not require
Lender to incur any expense or take any action. Borrower hereby ratifies and
confirms all that such attorney-in-fact may do or cause to be done by virtue of
any provision of this Loan Agreement and any other Loan Documents.
(d)    Borrower Waivers.
If more than one Person signs this Loan Agreement as Borrower, each Borrower,
with respect to any other Borrower, hereby agrees that Lender, in its
discretion, may:
(1)    bring suit against Borrower, or any one or more of Borrower, jointly and
severally, or against any one or more of them;
(2)    compromise or settle with any one or more of the persons constituting
Borrower, for such consideration as Lender may deem proper;
(3)    release one or more of the persons constituting Borrower, from liability;
or
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 69
Article 14
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(4)    otherwise deal with Borrower, or any one or more of them, in any manner,
and no such action shall impair the rights of Lender to collect from any
Borrower the full amount of the Indebtedness.
Section 14.04    Waiver of Marshaling.
Notwithstanding the existence of any other security interests in the Mortgaged
Property held by Lender or by any other party, Lender shall have the right to
determine the order in which any or all of the Mortgaged Property shall be
subjected to the remedies provided in this Loan Agreement, any other Loan
Document or applicable law. Lender shall have the right to determine the order
in which all or any part of the Indebtedness is satisfied from the proceeds
realized upon the exercise of such remedies. Borrower and any party who now or
in the future acquires a security interest in the Mortgaged Property and who has
actual or constructive notice of this Loan Agreement waives any and all right to
require the marshaling of assets or to require that any of the Mortgaged
Property be sold in the inverse order of alienation or that any of the Mortgaged
Property be sold in parcels or as an entirety in connection with the exercise of
any of the remedies permitted by applicable law or provided in this Loan
Agreement or any other Loan Documents.
ARTICLE 15 - MISCELLANEOUS
Section 15.01    Governing Law; Consent to Jurisdiction and Venue.
(a)    Governing Law.
This Loan Agreement and any other Loan Document which does not itself expressly
identify the law that is to apply to it, shall be governed by the laws of the
Property Jurisdiction without regard to the application of choice of law
principles.
(b)    Venue.
Any controversy arising under or in relation to this Loan Agreement or any other
Loan Document shall be litigated exclusively in the Property Jurisdiction
without regard to conflicts of laws principles. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction shall have exclusive
jurisdiction over all controversies which shall arise under or in relation to
this Loan Agreement or any other Loan Document. Borrower irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence, or otherwise.
Section 15.02    Notice.
(a)    Process of Serving Notice.
Except as otherwise set forth herein or in any other Loan Document, all notices
under this Loan Agreement and any other Loan Document shall be:
(1)    in writing and shall be:
(A)    delivered, in person;
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 70
Article 14
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




(B)    mailed, postage prepaid, either by registered or certified delivery,
return receipt requested;
(C)    sent by overnight courier; or
(D)    sent by electronic mail with originals to follow by overnight courier;
(2)    addressed to the intended recipient at Borrower’s Notice Address and
Lender’s Notice Address, as applicable; and
(3)    deemed given on the earlier to occur of:
(A)    the date when the notice is received by the addressee; or
(B)    if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or such express courier service.
(b)    Change of Address.
Any party to this Loan Agreement may change the address to which notices
intended for it are to be directed by means of notice given to the other parties
identified on the Summary of Loan Terms in accordance with this Section 15.02.
(c)    Default Method of Notice.
Any required notice under this Loan Agreement or any other Loan Document which
does not specify how notices are to be given shall be given in accordance with
this Section 15.02.
(d)    Receipt of Notices.
Neither Borrower nor Lender shall refuse or reject delivery of any notice given
in accordance with this Loan Agreement. Each party is required to acknowledge,
in writing, the receipt of any notice upon request by the other party.
Section 15.03    Successors and Assigns Bound; Sale of Mortgage Loan.
(a)    Binding Agreement.
This Loan Agreement shall bind, and the rights granted by this Loan Agreement
shall inure to, the successors and assigns of Lender and the permitted
successors and assigns of Borrower. However, a Transfer not permitted by this
Loan Agreement shall be an Event of Default and shall be void ab initio.
(b)    Sale of Mortgage Loan; Change of Servicer.
Nothing in this Loan Agreement shall limit Lender’s (including its successors
and assigns) right to sell or transfer the Mortgage Loan or any interest in the
Mortgage Loan. The Mortgage Loan or a partial interest in the Mortgage Loan
(together with this Loan Agreement and the other Loan Documents) may be sold one
or more times without prior written notice to Borrower. A sale may result in a
change of the Loan Servicer.
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 71
Article 15
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




Section 15.04    Counterparts.
This Loan Agreement may be executed in any number of counterparts with the same
effect as if the parties hereto had signed the same document and all such
counterparts shall be construed together and shall constitute one instrument.
Section 15.05    Joint and Several (or Solidary) Liability.
If more than one Person signs this Loan Agreement as Borrower, the obligations
of such Persons shall be joint and several (solidary instead for purposes of
Louisiana law).
Section 15.06    Relationship of Parties; No Third Party Beneficiary.
(a)    Solely Creditor and Debtor.
The relationship between Lender and Borrower shall be solely that of creditor
and debtor, respectively, and nothing contained in this Loan Agreement shall
create any other relationship between Lender and Borrower. Nothing contained in
this Loan Agreement shall constitute Lender as a joint venturer, partner, or
agent of Borrower, or render Lender liable for any debts, obligations, acts,
omissions, representations, or contracts of Borrower.
(b)    No Third Party Beneficiaries.
No creditor of any party to this Loan Agreement and no other person shall be a
third party beneficiary of this Loan Agreement or any other Loan Document or any
account created or contemplated under this Loan Agreement or any other Loan
Document. Nothing contained in this Loan Agreement shall be deemed or construed
to create an obligation on the part of Lender to any third party nor shall any
third party have a right to enforce against Lender any right that Borrower may
have under this Loan Agreement. Without limiting the foregoing:
(1)    any Servicing Arrangement between Lender and any Loan Servicer shall
constitute a contractual obligation of such Loan Servicer that is independent of
the obligation of Borrower for the payment of the Indebtedness;
(2)    Borrower shall not be a third party beneficiary of any Servicing
Arrangement; and
(3)    no payment by the Loan Servicer under any Servicing Arrangement will
reduce the amount of the Indebtedness.
Section 15.07    Severability; Entire Agreement; Amendments.
The invalidity or unenforceability of any provision of this Loan Agreement or
any other Loan Document shall not affect the validity or enforceability of any
other provision of this Loan Agreement or of any other Loan Document, all of
which shall remain in full force and effect, including the Guaranty. This Loan
Agreement contains the complete and entire agreement among the parties as to the
matters covered, rights granted, and the obligations assumed in this Loan
Agreement. This Loan Agreement may not be amended or modified except by written
agreement signed by the parties hereto.
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 72
Article 15
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




Section 15.08    Construction.
(a)    The captions and headings of the sections of this Loan Agreement and the
Loan Documents are for convenience only and shall be disregarded in construing
this Loan Agreement and the Loan Documents.
(b)    Any reference in this Loan Agreement to an “Exhibit” or “Schedule” or a
“Section” or an “Article” shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an Exhibit or Schedule attached to this
Loan Agreement or to a Section or Article of this Loan Agreement.
(c)    Any reference in this Loan Agreement to a statute or regulation shall be
construed as referring to that statute or regulation as amended from time to
time.
(d)    Use of the singular in this Loan Agreement includes the plural and use of
the plural includes the singular.
(e)    As used in this Loan Agreement, the term “including” means “including,
but not limited to” or “including, without limitation,” and is for example only
and not a limitation.
(f)    Whenever Borrower’s knowledge is implicated in this Loan Agreement or the
phrase “to Borrower’s knowledge” or a similar phrase is used in this Loan
Agreement, Borrower’s knowledge or such phrase(s) shall be interpreted to mean
to the best of Borrower’s knowledge after reasonable and diligent inquiry and
investigation.
(g)    Unless otherwise provided in this Loan Agreement, if Lender’s approval,
designation, determination, selection, estimate, action, or decision is
required, permitted, or contemplated hereunder, such approval, designation,
determination, selection, estimate, action, or decision shall be made in
Lender’s sole and absolute discretion.
(h)    All references in this Loan Agreement to a separate instrument or
agreement shall include such instrument or agreement as the same may be amended
or supplemented from time to time pursuant to the applicable provisions thereof.
(i)    “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.
(j)    If the Mortgage Loan proceeds are disbursed on a date that is later than
the Effective Date, as described in Section 2.02(a)(1), the representations and
warranties in the Loan Documents with respect to the ownership and operation of
the Mortgage Property shall be deemed to be made as of the disbursement date.
Section 15.09    Mortgage Loan Servicing.
All actions regarding the servicing of the Mortgage Loan, including the
collection of payments, the giving and receipt of notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives notice to the contrary. If Borrower receives conflicting notices
regarding the identity of the Loan Servicer or any other subject, any such
written notice from Lender shall govern. The Loan Servicer may change from time
to time (whether related or unrelated to a sale of the Mortgage Loan). If there
is a change of the Loan Servicer, Borrower will be given written notice of the
change.
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 73
Article 15
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




Section 15.10    Disclosure of Information.
Lender may furnish information regarding Borrower, Key Principal, or Guarantor,
or the Mortgaged Property to third parties with an existing or prospective
interest in the servicing, enforcement, evaluation, performance, purchase, or
securitization of the Mortgage Loan, including trustees, master servicers,
special servicers, rating agencies, and organizations maintaining databases on
the underwriting and performance of multifamily mortgage loans. Borrower
irrevocably waives any and all rights it may have under applicable law to
prohibit such disclosure, including any right of privacy.
Section 15.11    Waiver; Conflict.
No specific waiver of any of the terms of this Loan Agreement shall be
considered as a general waiver. If any provision of this Loan Agreement is in
conflict with any provision of any other Loan Document, the provision contained
in this Loan Agreement shall control.
Section 15.12    No Reliance.
Borrower acknowledges, represents, and warrants that:
(a)    it understands the nature and structure of the transactions contemplated
by this Loan Agreement and the other Loan Documents;
(b)    it is familiar with the provisions of all of the documents and
instruments relating to such transactions;
(c)    it understands the risks inherent in such transactions, including the
risk of loss of all or any part of the Mortgaged Property;
(d)    it has had the opportunity to consult counsel; and
(e)    it has not relied on Lender for any guidance or expertise in analyzing
the financial or other consequences of the transactions contemplated by this
Loan Agreement or any other Loan Document or otherwise relied on Lender in any
manner in connection with interpreting, entering into, or otherwise in
connection with this Loan Agreement, any other Loan Document, or any of the
matters contemplated hereby or thereby.
Section 15.13    Subrogation.
If, and to the extent that, the proceeds of the Mortgage Loan are used to pay,
satisfy, or discharge any obligation of Borrower for the payment of money that
is secured by a pre-existing mortgage, deed of trust, or other lien encumbering
the Mortgaged Property, such Mortgage Loan proceeds shall be deemed to have been
advanced by Lender at Borrower’s request, and Lender shall automatically, and
without further action on its part, be subrogated to the rights, including lien
priority, of the owner or holder of the obligation secured by such prior lien,
whether or not such prior lien is released.




Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 74
Article 15
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




Section 15.14    Counting of Days.
Except where otherwise specifically provided, any reference in this Loan
Agreement to a period of “days” means calendar days, not Business Days. If the
date on which Borrower is required to perform an obligation under this Loan
Agreement is not a Business Day, Borrower shall be required to perform such
obligation by the Business Day immediately preceding such date; provided,
however, in respect of any Payment Date, or if the Maturity Date is other than a
Business Day, Borrower shall be obligated to make such payment by the Business
Day immediately following such date.
Section 15.15    Revival and Reinstatement of Indebtedness.
If the payment of all or any part of the Indebtedness by Borrower, Guarantor, or
any other Person, or the transfer to Lender of any collateral or other property
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Insolvency Laws relating to a Voidable Transfer, and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the advice of its counsel, then the amount of such Voidable Transfer
or the amount of such Voidable Transfer that Lender is required or elects to
repay or restore, including all reasonable costs, expenses, and attorneys’ fees
incurred by Lender in connection therewith, and the Indebtedness shall
automatically shall be revived, reinstated, and restored by such amount and
shall exist as though such Voidable Transfer had never been made.
Section 15.16    Time is of the Essence.
Borrower agrees that, with respect to each and every obligation and covenant
contained in this Loan Agreement and the other Loan Documents, time is of the
essence.
Section 15.17    Final Agreement.
THIS LOAN AGREEMENT ALONG WITH ALL OF THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. All
prior or contemporaneous agreements, understandings, representations, and
statements, oral or written, are merged into this Loan Agreement and the other
Loan Documents. This Loan Agreement, the other Loan Documents, and any of their
provisions may not be waived, modified, amended, discharged, or terminated
except by an agreement in writing signed by the party against which the
enforcement of the waiver, modification, amendment, discharge, or termination is
sought, and then only to the extent set forth in that agreement.
Section 15.18    WAIVER OF TRIAL BY JURY.
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(a) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER, THAT IS TRIABLE OF
RIGHT BY A JURY, AND (b) WAIVES ANY RIGHT TO TRIAL
Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 75
Article 15
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW
OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY
EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL
COUNSEL.
IN WITNESS WHEREOF, Borrower and Lender have signed and delivered this Loan
Agreement under seal (where applicable) or have caused this Loan Agreement to be
signed and delivered under seal (where applicable) by their duly authorized
representatives. Where applicable law so provides, Borrower and Lender intend
that this Loan Agreement shall be deemed to be signed and delivered as a sealed
instrument.




[Remainder of Page Intentionally Blank]






























































Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 76
Article 15
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------










BORROWER:


RRE BEAR CREEK HOLDINGS, LLC, a Delaware limited liability company






By: /s/ Alan F. Feldman
Name: Alan F. Feldman
Title: Chief Executive Officer












































































Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page S-1
Signature Page
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------










LENDER:


BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited liability company






By:/s/ Scott A. McIntyre
Scott A. McIntyre
Authorized Representative


















































































Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page S-2
Signature Page
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




SCHEDULE 1
TO MULTIFAMILY LOAN AND SECURITY AGREEMENT
Definitions Schedule
(Interest Rate Type - Structured ARM (1 and 3 Month LIBOR))
Capitalized terms used in the Loan Agreement have the meanings given to such
terms in this Definitions Schedule.
“Accrued Interest” means unpaid interest, if any, on the Mortgage Loan that has
not been added to the unpaid principal balance of the Mortgage Loan pursuant to
Section 2.02(b) (Capitalization of Accrued But Unpaid Interest) of the Loan
Agreement.
“Additional Lender Repairs” means repairs of the type listed on the Required
Repair Schedule but not otherwise identified thereon that are determined
advisable by Lender to keep the Mortgaged Property in good order and repair
(ordinary wear and tear excepted) and in good marketable condition or to prevent
deterioration of the Mortgaged Property.
“Additional Lender Replacements” means replacements of the type listed on the
Required Replacement Schedule but not otherwise identified thereon that are
determined advisable by Lender to keep the Mortgaged Property in good order and
repair (ordinary wear and tear excepted) and in good marketable condition or to
prevent deterioration of the Mortgaged Property.
“Adjustable Rate” has the meaning set forth in the Summary of Loan Terms.
“Amortization Period” has the meaning set forth in the Summary of Loan Terms.
“Amortization Type” has the meaning set forth in the Summary of Loan Terms.
“Bank Secrecy Act” means the Bank Secrecy Act of 1970, as amended (e.g., 31
U.S.C. Sections 5311-5330).
“Bankruptcy Event” means any one or more of the following:
(a)    the commencement, filing or continuation of a voluntary case or
proceeding under one or more of the Insolvency Laws by Borrower;
(b)    the acknowledgment in writing by Borrower (other than to Lender in
connection with a workout) that it is unable to pay its debts generally as they
mature;
(c)    the making of a general assignment for the benefit of creditors by
Borrower;
(d)    the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against Borrower; or
(e)    the appointment of a receiver(other than a receiver appointed at the
direction or request of Lender under the terms of the Loan Documents),
liquidator, custodian, sequestrator, trustee or other similar officer who
exercises control over Borrower or any substantial part of the assets of
Borrower;
Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Form 6101.SARM
Page 1
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




provided, however, that any proceeding or case under (d) or (e) above shall not
be a Bankruptcy Event until the ninetieth (90th) day after filing (if not
earlier dismissed) so long as such proceeding or case occurred without the
consent, encouragement or active participation of (1) Borrower, Guarantor or Key
Principal, (2) any Person Controlling Borrower, Guarantor or Key Principal, or
(3) any Person Controlled by or under common Control with Borrower, Guarantor or
Key Principal (in which event such case or proceeding shall be a Bankruptcy
Event immediately).
“Borrower” means, individually (and jointly and severally (solidarily instead
for purposes of Louisiana law) if more than one), the entity (or entities)
identified as “Borrower” in the first paragraph of the Loan Agreement.
“Borrower Affiliate” means, as to Borrower, Guarantor or Key Principal:
(a)any Person that owns any direct ownership interest in Borrower, Guarantor or
Key Principal;
(b)    any Person that indirectly owns, with the power to vote, twenty
percent (20%) or more of the ownership interests in Borrower, Guarantor or Key
Principal;
(c)    any Person Controlled by, under common Control with, or which Controls,
Borrower, Guarantor or Key Principal;
(d)    any entity in which Borrower, Guarantor or Key Principal directly or
indirectly owns, with the power to vote, twenty percent (20%) or more of the
ownership interests in such entity, or
(e)    any other individual that is related (to the third degree of
consanguinity) by blood or marriage to Borrower, Guarantor or Key Principal.
“Borrower Requested Repairs” means repairs not listed on the Required Repair
Schedule requested by Borrower to be reimbursed from the Repairs Escrow Account.
“Borrower Requested Replacements” means replacements not listed on the Required
Replacement Schedule requested by Borrower to be reimbursed from the Replacement
Reserve Account.
“Borrower’s General Business Address” has the meaning set forth in the Summary
of Loan Terms.
“Borrower’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.
“Business Day” means any day other than (a) a Saturday, (b) a Sunday, (c) a day
on which Lender is not open for business, or (d) a day on which the Federal
Reserve Bank of New York is not open for business.
“Collateral Account Funds” means, collectively, the funds on deposit in any or
all of the Collateral Accounts, including the Reserve/Escrow Account Funds.
“Collateral Accounts” means any account designated as such by Lender pursuant to
a Collateral Agreement or as established pursuant to this Loan Agreement,
including the Reserve/Escrow Account.
Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Form 6101.SARM
Page 2
Fannie Mae
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




“Collateral Agreement” means any separate agreement between Borrower and Lender
for the establishment of any other fund, reserve or account.
“Completion Period” has the meaning set forth in the Summary of Loan Terms.
“Condemnation Action” has the meaning set forth in the Security Instrument.
“Control” (including with correlative meanings, such as “Controlling,”
“Controlled by” and “under common Control with”) means, as applied to any
entity, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and operations of such entity, whether through
the ownership of voting securities or other ownership interests, by contract or
otherwise.
“Credit Score” means a numerical value or a categorization derived from a
statistical tool or modeling system used to measure credit risk and predict the
likelihood of certain credit behaviors, including default.
“Current Index” has the meaning set forth in the Summary of Loan Terms.
“Debt Service Amounts” means the Monthly Debt Service Payments and all other
amounts payable under the Loan Agreement, the Note, the Security Instrument or
any other Loan Document.
“Default Rate” means an interest rate equal to the lesser of:
(a)    the sum of the Interest Rate plus four (4) percentage points; or
(b)    the maximum interest rate which may be collected from Borrower under
applicable law.
“Definitions Schedule” means this Schedule 1 (Definitions Schedule) to the Loan
Agreement.
“Effective Date” has the meaning set forth in the Summary of Loan Terms.
“Employee Benefit Plan” means a plan described in Section 3(3) of ERISA,
regardless of whether the plan is subject to ERISA.
“Enforcement Costs” has the meaning set forth in the Security Instrument.
“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the Effective Date made by Borrower to and for the benefit
of Lender, as the same may be amended, restated, replaced, supplemented, or
otherwise modified from time to time.
“Environmental Inspections” has the meaning set forth in the Environmental
Indemnity Agreement.
“Environmental Laws” has the meaning set forth in the Environmental Indemnity
Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Form 6101.SARM
Page 3
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




“ERISA Affiliate” shall mean, with respect to Borrower, any entity that,
together with Borrower, would be treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code, or Section 4001(a)(14) of
ERISA, or the regulations thereunder.
“ERISA Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (or related trust) that is subject to the requirements of
Title IV of ERISA, Sections 430 or 431 of the Internal Revenue Code, or Sections
302, 303, or 304 of ERISA, which is maintained or contributed to by Borrower or
its ERISA Affiliates.
“Event of Default” means the occurrence of any event listed in Section 14.01
(Events of Default) of the Loan Agreement.
“Exceptions to Representations and Warranties Schedule” means that certain
Schedule 7 (Exceptions to Representations and Warranties Schedule) to the Loan
Agreement.
“First Payment Date” has the meaning set forth in the Summary of Loan Terms.
“First Principal and Interest Payment Date” has the meaning set forth in the
Summary of Loan Terms, if applicable.
“Fixed Monthly Principal Component” has the meaning set forth in the Summary of
Loan Terms.
“Fixed Rate” has the meaning set forth in the Summary of Loan Terms.
“Fixtures” has the meaning set forth in the Security Instrument.
“Force Majeure” shall mean acts of God, acts of war, civil disturbance,
governmental action (including the revocation or refusal to grant licenses or
permits, where such revocation or refusal is not due to the fault of Borrower),
strikes, lockouts, fire, unavoidable casualties or any other causes beyond the
reasonable control of Borrower (other than lack of financing), and of which
Borrower shall have notified Lender in writing within ten (10) days after its
occurrence.
“Foreclosure Event” means:
(a)    foreclosure under the Security Instrument;
(b)    any other exercise by Lender of rights and remedies (whether under the
Security Instrument or under applicable law, including Insolvency Laws) as
holder of the Mortgage Loan and/or the Security Instrument, as a result of which
Lender (or its designee or nominee) or a third party purchaser becomes owner of
the Mortgaged Property;
(c)    delivery by Borrower to Lender (or its designee or nominee) of a deed or
other conveyance of Borrower’s interest in the Mortgaged Property in lieu of any
of the foregoing; or
(d)    in Louisiana, any dation en paiement.
“Governmental Authority” means any court, board, commission, department or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, that has or acquires jurisdiction over Borrower or the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property.
Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Form 6101.SARM
Page 4
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




“Guarantor” means, individually and collectively, any guarantor of the
Indebtedness or any other obligation of Borrower under any Loan Document.
“Guarantor Bankruptcy Event” means any one or more of the following:
(a)    the commencement, filing or continuation of a voluntary case or
proceeding under one or more of the Insolvency Laws by Guarantor;
(b)    the acknowledgment in writing by Guarantor (other than to Lender in
connection with a workout) that it is unable to pay its debts generally as they
mature;
(c)    the making of a general assignment for the benefit of creditors by
Guarantor;
(d)    the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against Guarantor; or
(e)    the appointment of a receiver, liquidator, custodian, sequestrator,
trustee or other similar officer who exercises control over Guarantor or any
substantial part of the assets of Guarantor, as applicable;
provided, however, that any proceeding or case under (d) or (e) above shall not
be a Guarantor Bankruptcy Event until the ninetieth (90th) day after filing (if
not earlier dismissed) so long as such proceeding or case occurred without the
consent, encouragement or active participation of (1) Borrower, Guarantor or Key
Principal, (2) any Person Controlling Borrower, Guarantor or Key Principal, or
(3) any Person Controlled by or under common Control with Borrower, Guarantor or
Key Principal (in which event such case or proceeding shall be a Guarantor
Bankruptcy Event immediately).
“Guarantor’s General Business Address” has the meaning set forth in the Summary
of Loan Terms.
“Guarantor’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.
“Guaranty” means, individually and collectively, any Payment Guaranty,
Non-Recourse Guaranty or other guaranty executed by Guarantor in connection with
the Mortgage Loan.
“Immediate Family Members” means a child, stepchild, grandchild, spouse,
sibling, or parent, each of whom is not a Prohibited Person.
“Imposition Deposits” has the meaning set forth in the Security Instrument.
“Impositions” has the meaning set forth in the Security Instrument.
“Improvements” has the meaning set forth in the Security Instrument.
“Indebtedness” has the meaning set forth in the Security Instrument.
“Index” has the meaning set forth in the Summary of Loan Terms.
“Initial Adjustable Rate” has the meaning set forth in the Summary of Loan
Terms.
Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Form 6101.SARM
Page 5
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




“Initial Monthly Debt Service Payment” has the meaning set forth in the Summary
of Loan Terms.
“Initial Replacement Reserve Deposit” has the meaning set forth in the Summary
of Loan Terms.
“Insolvency Laws” means the United States Bankruptcy Code, 11 U.S.C.
Section 101, et seq., together with any other federal or state law affecting
debtor and creditor rights or relating to the bankruptcy, insolvency,
reorganization, arrangement, moratorium, readjustment of debt, dissolution,
liquidation or similar laws, proceedings, or equitable principles affecting the
enforcement of creditors’ rights, as amended from time to time.
“Insolvent” means:
(a)    that the sum total of all of a specified Person’s liabilities (whether
secured or unsecured, contingent or fixed, or liquidated or unliquidated) is in
excess of the value of such Person’s non-exempt assets, i.e., all of the assets
of such Person that are available to satisfy claims of creditors; or
(b)    such Person’s inability to pay its debts as they become due.
“Intended Prepayment Date” means the date upon which Borrower intends to make a
prepayment on the Mortgage Loan, as set forth in the Prepayment Notice.
“Interest Accrual Method” has the meaning set forth in the Summary of Loan
Terms.
“Interest Only Term” has the meaning set forth in the Summary of Loan Terms.
“Interest Rate” means the Initial Adjustable Rate or the Adjustable Rate, as
applicable.
“Interest Rate Type” has the meaning set forth in the Summary of Loan Terms.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investor” means any Person to whom Lender intends to sell, transfer, deliver or
assign the Mortgage Loan in the secondary mortgage market.
“Key Principal” means, collectively:
(a)    the natural person(s) or entity that Controls Borrower that Lender
determines is critical to the successful operation and management of Borrower
and the Mortgaged Property, as identified as such in the Summary of Loan Terms;
or
(b)    any natural person or entity who becomes a Key Principal after the date
of the Loan Agreement and is identified as such in an assumption agreement, or
another amendment or supplement to the Loan Agreement.
“Key Principal’s General Business Address” has the meaning set forth in the
Summary of Loan Terms.
“Key Principal’s Notice Address” has the meaning set forth in the Summary of
Loan Terms.
Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Form 6101.SARM
Page 6
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




“Land” means the land described in Exhibit A to the Security Instrument.
“Last Interest Only Payment Date” has the meaning set forth in the Summary of
Loan Terms, if applicable.
“Late Charge” means an amount equal to the delinquent amount then due under the
Loan Documents multiplied by five percent (5%).
“Leases” has the meaning set forth in the Security Instrument.
“Lender” means the entity identified as “Lender” in the first paragraph of the
Loan Agreement and its transferees, successors and assigns, or any subsequent
holder of the Note.
“Lender’s General Business Address” has the meaning set forth in the Summary of
Loan Terms.
“Lender’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.
“Lender’s Payment Address” has the meaning set forth in the Summary of Loan
Terms.
“Lien” has the meaning set forth in the Security Instrument.
“Loan Agreement” means the Multifamily Loan and Security Agreement dated as of
the Effective Date executed by and between Borrower and Lender to which this
Definitions Schedule is attached, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Loan Amount” has the meaning set forth in the Summary of Loan Terms.
“Loan Application” means the application for the Mortgage Loan submitted by
Borrower to Lender.
“Loan Documents” means the Note, the Loan Agreement, the Security Instrument,
the Environmental Indemnity Agreement, the Guaranty, all guaranties, all
indemnity agreements, all Collateral Agreements, all O&M Plans, and any other
documents now or in the future executed by Borrower, Guarantor, Key Principal,
any other guarantor or any other Person in connection with the Mortgage Loan, as
such documents may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive notices under the Note, the Loan
Agreement, the Security Instrument and any other Loan Document, and otherwise to
service the Mortgage Loan for the benefit of Lender. Unless Borrower receives
notice to the contrary, the Loan Servicer shall be the Lender originally named
on the Summary of Loan Terms.
“Loan Term” has the meaning set forth in the Summary of Loan Terms.
“Loan Year” has the meaning set forth in the Summary of Loan Terms.
“Margin” has the meaning set forth in the Summary of Loan Terms.
Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Form 6101.SARM
Page 7
Fannie Mae
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------




“Material Commercial Lease” means any non-Residential Lease, including any
master lease (which term “master lease” shall include any master lease to a
single corporate tenant), other than:
(a)    a non-Residential Lease that comprises less than five percent (5%) of
total gross income of the Mortgaged Property on an annualized basis, so long as
the lease is not a cell tower lease, a solar (power) lease or a solar power
purchase agreement;
(b)    a cable television lease or broadband network lease with a lessee that is
not a Borrower Affiliate, Key Principal or Guarantor;
(c)    storage units leased pursuant to any Residential Lease; or
(d)    a laundry lease, so long as:
(1)    the lessee is not a Borrower Affiliate, Key Principal or Guarantor;
(2)    the rent payable is not below-market (as determined by Lender); and
(3)    such laundry lease is terminable for cause by lessor.
“Maturity Date” has the meaning set forth in the Summary of Loan Terms.
“Maximum Inspection Fee” has the meaning set forth in the Summary of Loan Terms.
“Maximum Repair Cost” shall be the amount(s) set forth in the Required Repair
Schedule, if any.
“Maximum Repair Disbursement Interval” has the meaning set forth in the Summary
of Loan Terms.
“Maximum Replacement Reserve Disbursement Interval” has the meaning set forth in
the Summary of Loan Terms.
“Minimum Repairs Disbursement Amount” has the meaning set forth in the Summary
of Loan Terms.
“Minimum Replacement Reserve Disbursement Amount” has the meaning set forth in
the Summary of Loan Terms.
“Monthly Debt Service Payment” has the meaning set forth in the Summary of Loan
Terms.
“Monthly Replacement Reserve Deposit” has the meaning set forth in the Summary
of Loan Terms.
“Mortgage Loan” means the mortgage loan made by Lender to Borrower in the
principal amount of the Note made pursuant to the Loan Agreement, evidenced by
the Note and secured by the Loan Documents that are expressly stated to be
security for the Mortgage Loan.
“Mortgaged Property” has the meaning set forth in the Security Instrument.
“Multifamily Project” has the meaning set forth in the Summary of Loan Terms.
Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Form 6101.SARM
Page 8
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




“Multifamily Project Address” has the meaning set forth in the Summary of Loan
Terms.
“Non-Recourse Guaranty” means, if applicable, that certain Guaranty of
Non-Recourse Obligations of even date herewith executed by Guarantor to and for
the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Note” means that certain Multifamily Note of even date herewith in the original
principal amount of the stated Loan Amount made by Borrower in favor of Lender,
and all schedules, riders, allonges and addenda attached thereto, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.
“O&M Plan” has the meaning set forth in the Environmental Indemnity Agreement.
“OFAC” means the United States Treasury Department, Office of Foreign Assets
Control, and any successor thereto.
“Payment Change Date” has the meaning set forth in the Summary of Loan Terms.
“Payment Date” means the First Payment Date and the first day of each month
thereafter until the Mortgage Loan is fully paid.
“Payment Guaranty” means, if applicable, that certain Guaranty (Payment) of even
date herewith executed by Guarantor to and for the benefit of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.
“Permitted Encumbrance” has the meaning set forth in the Security Instrument.
“Permitted Preferred Equity” means Preferred Equity that does not (a) require
mandatory dividends, distributions, payments or returns (including at maturity
or in connection with a redemption), or (b) provide the Preferred Equity owner
with rights or remedies on account of a failure to receive any preferred
dividends, distributions, payments or returns (or, if such rights are provided,
the exercise of such rights do not violate the Loan Documents or are otherwise
exercised with the prior written consent of Lender in accordance with Article 11
(Liens, Transfers and Assumptions) of the Loan Agreement and the payment of all
applicable fees and expenses as set forth in Section 11.03(g) (Further
Conditions to Transfers and Assumption)).
“Permitted Prepayment Date” means the last Business Day of a calendar month.
“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).
“Personal Property” means the Goods, accounts, choses of action, chattel paper,
documents, general intangibles (including Software), payment intangibles,
instruments, investment property, letter of credit rights, supporting
obligations, computer information, source codes, object codes, records and data,
all telephone numbers or listings, claims (including claims for indemnity or
breach of warranty), deposit accounts and other property or assets of any kind
or nature related to the Land or the Improvements, including operating
agreements, surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements,
and all other intangible property and rights relating to the operation of, or
used in connection with, the Land or the Improvements, including all
governmental permits relating to any activities on the Land.
Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Form 6101.SARM
Page 9
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




“Personalty” has the meaning set forth in the Security Instrument.
“Preferred Equity” means a direct or indirect equity ownership interest in,
economic interests in, or rights with respect to, Borrower that provide an
equity owner preferred dividend, distribution, payment or return treatment
relative to other equity owners.
“Prepayment Lockout Period” has the meaning set forth in the Summary of Loan
Terms.
“Prepayment Notice” means the written notice that Borrower is required to
provide to Lender in accordance with Section 2.03 (Lockout/Prepayment) of the
Loan Agreement in order to make a prepayment on the Mortgage Loan, which shall
include, at a minimum, the Intended Prepayment Date.
“Prepayment Premium” means the amount payable by Borrower in connection with a
prepayment of the Mortgage Loan, as provided in Section 2.03
(Lockout/Prepayment) of the Loan Agreement and calculated in accordance with the
Prepayment Premium Schedule.
“Prepayment Premium Schedule” means that certain Schedule 4 (Prepayment Premium
Schedule) to the Loan Agreement.
“Prepayment Premium Term” has the meaning set forth in the Summary of Loan
Terms.
“Prohibited Person” means:
(a)    any Person with whom Lender or Fannie Mae is prohibited from doing
business pursuant to any law, rule, regulation, judicial proceeding or
administrative directive; or
(b)    any Person identified on the United States Department of Housing and
Urban Development’s “Limited Denial of Participation, HUD Funding
Disqualifications and Voluntary Abstentions List,” or on the General Services
Administration’s “Excluded Parties List System,” each of which may be amended
from time to time, and any successor or replacement thereof; or
(c)    any Person that is determined by Fannie Mae to pose an unacceptable
credit risk due to the aggregate amount of debt of such Person owned or held by
Fannie Mae; or
(d)    any Person that has caused any unsatisfactory experience of a material
nature with Fannie Mae or Lender, such as a default, fraud, intentional
misrepresentation, litigation, arbitration or other similar act.
“Property Jurisdiction” has the meaning set forth in the Security Instrument.
“Property Square Footage” has the meaning set forth in the Summary of Loan
Terms.
“Publicly-Held Corporation” means a corporation, the outstanding voting stock of
which is registered under Sections 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended.
“Publicly-Held Trust” means a real estate investment trust, the outstanding
voting shares or beneficial interests of which are registered under
Sections 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended.
Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Form 6101.SARM
Page 10
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




“Rate Change Date” has the meaning set forth in the Summary of Loan Terms.
“Rents” has the meaning set forth in the Security Instrument.
“Repair Threshold” has the meaning set forth in the Summary of Loan Terms.
“Repairs” means, individually and collectively, the Required Repairs, Borrower
Requested Repairs, and Additional Lender Repairs.
“Repairs Escrow Account” means the account established by Lender into which the
Repairs Escrow Deposit is deposited to fund the Repairs.
“Repairs Escrow Account Administrative Fee” has the meaning set forth in the
Summary of Loan Terms.
“Repairs Escrow Deposit” has the meaning set forth in the Summary of Loan Terms.
“Replacement Reserve Account” means the account established by Lender into which
the Replacement Reserve Deposits are deposited to fund the Replacements.
“Replacement Reserve Account Administration Fee” has the meaning set forth in
the Summary of Loan Terms.
“Replacement Reserve Account Interest Disbursement Frequency” has the meaning
set forth in the Summary of Loan Terms.
“Replacement Reserve Deposits” means the Initial Replacement Reserve Deposit,
Monthly Replacement Reserve Deposits and any other deposits to the Replacement
Reserve Account required by the Loan Agreement.
“Replacement Threshold” has the meaning set forth in the Summary of Loan Terms.
“Replacements” means, individually and collectively, the Required Replacements,
Borrower Requested Replacements and Additional Lender Replacements.
“Required Repair Schedule” means that certain Schedule 6 (Required Repair
Schedule) to the Loan Agreement.
“Required Repairs” means those items listed on the Required Repair Schedule.
“Required Replacement Schedule” means that certain Schedule 5 (Required
Replacement Schedule) to the Loan Agreement.
“Required Replacements” means those items listed on the Required Replacement
Schedule.
“Reserve/Escrow Account Funds” means, collectively, the funds on deposit in the
Reserve/Escrow Accounts.
“Reserve/Escrow Accounts” means, together, the Replacement Reserve Account and
the Repairs Escrow Account.


Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Form 6101.SARM
Page 11
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




“Residential Lease” means a leasehold interest in an individual dwelling unit
and shall not include any master lease.
“Restoration” means restoring and repairing the Mortgaged Property to the
equivalent of its physical condition immediately prior to the casualty or to a
condition approved by Lender following a casualty.
“Restricted Ownership Interest” means, with respect to any entity, the
following:
(a)    if such entity is a general partnership or a joint venture, fifty
percent (50%) or more of all general partnership or joint venture interests in
such entity;
(b)    if such entity is a limited partnership:
(1)    the interest of any general partner; or
(2)    fifty percent (50%) or more of all limited partnership interests in such
entity;
(c)    if such entity is a limited liability company or a limited liability
partnership:
(1)    the interest of any non-member manager or managing member; or
(2)    fifty percent (50%) or more of all membership or other ownership
interests in such entity;
(d)    if such entity is a corporation (other than a Publicly-Held Corporation)
with only one class of voting stock, fifty percent (50%) or more of voting stock
in such corporation;
(e)    if such entity is a corporation (other than a Publicly-Held Corporation)
with more than one class of voting stock, the amount of shares of voting stock
sufficient to have the power to elect the majority of directors of such
corporation; or
(f)    if such entity is a trust (other than a land trust or a Publicly-Held
Trust), the power to Control such trust vested in the trustee of such trust or
the ability to remove, appoint or substitute the trustee of such trust (unless
the trustee of such trust after such removal, appointment or substitution is a
trustee identified in the trust agreement approved by Lender).
“Review Fee” means the non-refundable fee of Three Thousand Dollars ($3,000)
payable to Lender.
“Schedule of Interest Rate Type Provisions” means that certain Schedule 3
(Schedule of Interest Rate Type Provisions) to the Loan Agreement.
“Security Instrument” means that certain multifamily mortgage, deed to secure
debt or deed of trust executed and delivered by Borrower as security for the
Mortgage Loan and encumbering the Mortgaged Property, including all riders or
schedules attached thereto, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Servicing Arrangement” means any arrangement between Lender and the Loan
Servicer for loss sharing or interim advancement of funds.
Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Form 6101.SARM
Page 12
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




“Summary of Loan Terms” means that certain Schedule 2 (Summary of Loan Terms) to
the Loan Agreement.
“Taxes” has the meaning set forth in the Security Instrument.
“Title Policy” means the mortgagee’s loan policy of title insurance issued in
connection with the Mortgage Loan and insuring the lien of the Security
Instrument as set forth therein, as approved by Lender.
“Total Parking Spaces” has the meaning set forth in the Summary of Loan Terms.
“Total Residential Units” has the meaning set forth in the Summary of Loan
Terms.
“Transfer” means:
(a)    a sale, assignment, transfer or other disposition (whether voluntary,
involuntary, or by operation of law), other than Residential Leases, Material
Commercial Leases or non-Material Commercial Leases permitted by this Loan
Agreement;
(b)    a granting, pledging, creating or attachment of a lien, encumbrance or
security interest (whether voluntary, involuntary, or by operation of law);
(c)    an issuance or other creation of a direct or indirect ownership interest;
(d)    a withdrawal, retirement, removal or involuntary resignation of any owner
or manager of a legal entity; or
(e)    a merger, consolidation, dissolution or liquidation of a legal entity.
“Transfer Fee” means a fee equal to one percent (1%) of the unpaid principal
balance of the Mortgage Loan payable to Lender in connection with a Transfer of
the Mortgaged Property or of an ownership interest in Borrower, Guarantor or Key
Principal for which Lender’s consent is required (including in connection with
an assumption of the Mortgage Loan).
“UCC” has the meaning set forth in the Security Instrument.
“UCC Collateral” has the meaning set forth in the Security Instrument.
“Voidable Transfer” means any fraudulent conveyance, preference or other
voidable or recoverable payment of money or transfer of property.










Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Form 6101.SARM
Page 13
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------
















/s/ AFF            
Borrower Initials




























































































Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Form 6101.SARM
Page 14
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




SCHEDULE 2
TO MULTIFAMILY LOAN AND SECURITY AGREEMENT
Summary of Loan Terms
(Interest Rate Type - Structured ARM (1 and 3 Month LIBOR))
I. GENERAL PARTY AND MULTIFAMILY PROJECT INFORMATION
Borrower
RRE BEAR CREEK HOLDINGS, LLC, a Delaware limited liability company
Lender
BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited liability company
Key Principal
Resource America, Inc. and Resource Real Estate Opportunity REIT II, Inc.
Guarantor
Resource America, Inc. and Resource Real Estate Opportunity REIT II, Inc.
Multifamily Project
Bear Creek Apartments
ADDRESSES
Borrower’s General Business Address
c/o Resource Real Estate
1845 Walnut Street, 18th Floor
Philadelphia, Pennsylvania 19103
Borrower’s Notice Address
c/o Resource Real Estate
1845 Walnut Street, 18th Floor
Philadelphia, Pennsylvania 19103
Multifamily Project Address
15935 Bent Tree Forest Circle
Dallas, Texas 75248
Multifamily Project County
Dallas County
Key Principal’s General Business Address
1845 Walnut Street, 18th Floor
Philadelphia, Pennsylvania 19103
Key Principal’s Notice Address
1845 Walnut Street, 18th Floor
Philadelphia, Pennsylvania 19103
Guarantor’s General Business Address
1845 Walnut Street, 18th Floor
Philadelphia, Pennsylvania 19103



Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - SARM)
Form 6102.SARM
Page 1
Fannie Mae
03-14
© 2014 Fannie Mae


--------------------------------------------------------------------------------








Guarantor’s Notice Address
1845 Walnut Street, 18th Floor
Philadelphia, Pennsylvania 19103
Lender’s General Business Address
118 Welsh Road
Horsham, Pennsylvania 19044
Attn: Servicing - Executive Vice President
Lender’s Notice Address
118 Welsh Road
Horsham, Pennsylvania 19044
Attn: Servicing - Executive Vice President
DanaJo.martino@berkadia.com
Lender’s Payment Address
118 Welsh Road
Horsham, Pennsylvania 19044
Attn: Servicing - Account Manager



II. MULTIFAMILY PROJECT INFORMATION
Property Square Footage
261,664
Total Parking Spaces
268
Total Residential Units
152
Affordable Housing Property
o        Yes
x       No
III. MORTGAGE LOAN INFORMATION
Adjustable Rate
Until the first Rate Change Date, the Initial Adjustable Rate, and from and
after each Rate Change Date following the first Rate Change Date until the next
Rate Change Date, a per annum interest rate that is the sum of (i) the Current
Index, and (ii) the Margin, which sum is then rounded to the nearest three (3)
decimal places; provided, however, that the Adjustable Rate shall never be less
than the Margin.
Amortization Period
360 months.





Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - SARM)
Form 6102.SARM
Page 2
Fannie Mae
03-14
© 2014 Fannie Mae


--------------------------------------------------------------------------------








Amortization Type
Amortizing
Full Term Interest Only
Partial Interest Only
Current Index
The published Index that is effective on the Business Day immediately preceding
the applicable Rate Change Date.
Effective Date
As of June 4, 2014
First Payment Date
August 1, 2014
First Principal and Interest Payment Date
August 1, 2018
Fixed Monthly Principal Component
$7,226.48
Fixed Rate
4.05% per annum.
Index
The ICE Benchmark Administration Limited (or any successor administrator) fixing
of the London Inter-Bank Offered Rate for one-month U.S. Dollar-denominated
deposits as reported by Reuters through electronic transmission. If the Index is
no longer available, or is no longer posted through electronic transmission,
Lender will choose a new index that is based upon comparable information.
Initial Adjustable Rate
2.521% per annum.
Initial Monthly Debt Service Payment
$16,205.48



















Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - SARM)
Form 6102.SARM
Page 3
Fannie Mae
03-14
© 2014 Fannie Mae





--------------------------------------------------------------------------------




Interest Accrual Method
Actual/360 (computed on the basis of a three hundred sixty (360) day year and
the actual number of calendar days during the applicable month, calculated by
multiplying the unpaid principal balance of the Mortgage Loan by the Interest
Rate, dividing the product by three hundred sixty (360), and multiplying the
quotient obtained by the actual number of days elapsed in the applicable month).
Interest Only Term
48 months.
Interest Rate Type
Structured ARM
Last Interest Only Payment Date
July 1, 2018
Loan Amount
$7,465,000.00
Loan Term
120 months
Loan Year
The period beginning on the Effective Date and ending on the last day of June,
2015, and each successive twelve (12) month period thereafter.
Margin
2.37%
Maturity Date
July 1, 2024, or any later date to which the Maturity Date may be extended (if
at all) in connection with an election by Borrower to convert the Interest Rate
on the Mortgage Loan to a fixed rate pursuant to the terms of the Loan
Agreement, or any earlier date on which the unpaid principal balance of the
Mortgage Loan becomes due and payable by acceleration or otherwise.





























Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - SARM)
Form 6102.SARM
Page 4
Fannie Mae
03-14
© 2014 Fannie Mae


--------------------------------------------------------------------------------




Monthly Debt Service Payment
(i) for the First Payment Date, the Initial Monthly Debt Service Payment;
(ii) for each Payment Date thereafter through and including the Last Interest
Only Payment Date, the amount obtained by multiplying the unpaid principal
balance of the Mortgage Loan by the Adjustable Rate, dividing the product by
three hundred sixty (360), and multiplying the quotient by the actual number of
days elapsed in the applicable month;
(iii) for the First Principal and Interest Payment Date and each Payment Date
thereafter until the Mortgage Loan is fully paid, an amount equal to the sum of:
(1) the Fixed Monthly Principal Component; plus
(2) an interest payment equal to the amount obtained by multiplying the unpaid
principal balance of the Mortgage Loan by the Adjustable Rate, dividing the
product by three hundred sixty (360), and multiplying the quotient by the actual
number of days elapsed in the applicable month.
Payment Change Date
The first (1st) day of the month following each Rate Change Date until the
Mortgage Loan is fully paid.
Prepayment Lockout Period
From the Effective Date until and including the last calendar day of the sixth
(6th) full month following the Effective Date.
Rate Change Date
The First Payment Date and the first (1st) day of each month thereafter until
the Mortgage Loan is fully paid.



IV. YIELD MAINTENANCE/PREPAYMENT PREMIUM INFORMATION
Prepayment Premium Term
The period beginning on the Effective Date and ending on the last calendar day
of the fourth (4th) month prior to the month in which the Maturity Date occurs.





Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - SARM)
Form 6102.SARM
Page 5
Fannie Mae
03-14
© 2014 Fannie Mae


--------------------------------------------------------------------------------




V. RESERVE INFORMATION
Completion Period
Within [See Schedule 6] after the Effective Date or as otherwise shown on the
Required Repair Schedule.
Initial Replacement Reserve Deposit
$0.00
Maximum Inspection Fee
$500.00
Maximum Repair Disbursement Interval
One time per calendar quarter
Maximum Replacement Reserve Disbursement Interval
One time per calendar quarter
Minimum Repairs Disbursement Amount
$10,000.00
Minimum Replacement Reserve Disbursement Amount
$5,000.00
Monthly Replacement Reserve Deposit
$4,750.00
Repair Threshold
$2,500.00
Repairs Escrow Account Administrative Fee
$100.00, payable one time
Repairs Escrow Deposit
$183,333.00
Replacement Reserve Account Administration Fee
$100.00, payable annually
Replacement Reserve Account Interest Disbursement Frequency
Quarterly
Replacement Threshold
$2,500.00

















Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - SARM)
Form 6102.SARM
Page 6
Fannie Mae
03-14
© 2014 Fannie Mae


--------------------------------------------------------------------------------
















/s/ AFF            
Borrower Initials




























































































Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - SARM)
Form 6102.SARM
Page 7
Fannie Mae
03-14
© 2014 Fannie Mae


--------------------------------------------------------------------------------








Modifications to Multifamily Loan and Security Agreement
ADDENDA TO SCHEDULE 2 - SUMMARY OF LOAN TERMS
(Conversion Option - SARM Loan)
VI. CONVERSION OPTION - SARM LOAN
Conversion Amortization Period
The Amortization Period minus the number of Monthly Debt Service Payments that
have elapsed since the Effective Date.
Conversion Review Fee
A non-refundable fee in the amount of $10,000.00.
Guaranty Fee
(i) If the Fixed Rate Conversion Effective Date occurs on or prior to the
sixtieth (60th) month of the Mortgage Loan term, one and thirty-two hundredths
percent (1.32%); or (ii) if the Fixed Rate Conversion Effective Date occurs
after the sixtieth (60th) month of the Mortgage Loan term, the then-current
guaranty fee offered by Fannie Mae for a new Fannie Mae mortgage loan with the
same or substantially similar loan terms and credit characteristics as the
Mortgage Loan (taking into account the Fixed Rate Option selected by Borrower).
Minimum Conversion Debt Service Coverage Ratio
1.25
Servicing Fee
(i) If the Fixed Rate Conversion Effective Date occurs on or prior to the
sixtieth (60th) month of the Mortgage Loan term, seventy-two one-hundredths
percent (0.72%), or (ii) if the Fixed Rate Conversion Effective Date occurs
after the sixtieth (60th) month of the Mortgage Loan term, the then-current
servicing fee offered by Fannie Mae for a new Fannie Mae mortgage loan with the
same or substantially similar loan terms and credit characteristics as the
Mortgage Loan (taking into account the Fixed Rate Option selected by Borrower).







Modifications to Multifamily Loan and Security Agreement - Schedule 2 Addenda -
Summary of Loan Terms (Conversion Option - SARM Loan)
Form 6102.06
Page 1
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------
















/s/ AFF            
Borrower Initials








































































Modifications to Multifamily Loan and Security Agreement - Schedule 2 Addenda -
Summary of Loan Terms (Conversion Option - SARM Loan)
Form 6102.06
Page 2
Fannie Mae
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




SCHEDULE 3
TO MULTIFAMILY LOAN AND SECURITY AGREEMENT
Schedule of Interest Rate Type Provisions
(Structured ARM (1 and 3 Month LIBOR))
1.
Defined Terms.

Capitalized terms not otherwise defined in this Schedule have the meanings given
to such terms in the Definitions Schedule to the Loan Agreement.
2.
Interest Accrual.

Except as otherwise provided in the Loan Agreement, interest shall accrue at the
Adjustable Rate until the Mortgage Loan is fully paid.
3.
Adjustable Rate; Adjustments.

The Initial Adjustable Rate shall be effective until the first Rate Change Date.
Thereafter, the Adjustable Rate shall change on each Rate Change Date based on
fluctuations in the Current Index.
4.
Fixed Monthly Principal Component.

Each amortizing Monthly Debt Service Payment shall include a principal payment
equal to the Fixed Monthly Principal Component, which shall be determined in
accordance with the Fixed Rate.
5.
Notification of Interest Rate and Monthly Debt Service Payment.

Before each Payment Change Date, Lender shall notify Borrower of any change in
the Adjustable Rate and the amount of the next Monthly Debt Service Payment.
6.
[Intentionally Deleted]

7.
[Intentionally Deleted]

8.
Correction to Monthly Debt Service Payments.

If Lender determines at any time that it has miscalculated the amount of a
Monthly Debt Service Payment (whether because of a miscalculation of the
Adjustable Rate or otherwise), then Lender shall give notice to Borrower of the
corrected amount of the Monthly Debt Service Payment (and the corrected
Adjustable Rate, if applicable) and (a) if the corrected amount of the Monthly
Debt Service Payment represents an increase, then Borrower shall, within
thirty (30) calendar days thereafter, pay to Lender any sums that Borrower would
have otherwise been obligated to pay to Lender had the amount of the Monthly
Debt Service Payment not been miscalculated, or (b) if the corrected amount of
the Monthly Debt Service Payment represents a decrease and Borrower is not
otherwise in default under any of the Loan Documents, then Borrower shall
thereafter be paid the sums that Borrower would not have otherwise been
obligated to pay to Lender had the amount of the Monthly Debt Service Payment
not been miscalculated.






Schedule 3 to Multifamily Loan and Security Agreement - Interest Rate Type
Provisions (SARM)
Form 6103.SARM
Page 1
Fannie Mae
03-14
© 2014 Fannie Mae


--------------------------------------------------------------------------------








9.
Conversion to Fixed Rate.



The Adjustable Rate may be converted to a fixed rate in accordance with
Article 16 (Conversion) of the Loan Agreement.
















































































Schedule 3 to Multifamily Loan and Security Agreement - Interest Rate Type
Provisions (SARM)
Form 6103.SARM
Page 2
Fannie Mae
03-14
© 2014 Fannie Mae


--------------------------------------------------------------------------------


















/s/ AFF            
Borrower Initials






















































































Schedule 3 to Multifamily Loan and Security Agreement - Interest Rate Type
Provisions (SARM)
Form 6103.SARM
Page 3
Fannie Mae
03-14
© 2014 Fannie Mae


--------------------------------------------------------------------------------














SCHEDULE 4
TO MULTIFAMILY LOAN AND SECURITY AGREEMENT
Prepayment Premium Schedule
(1% Prepayment Premium - ARM, SARM)
1.
Defined Terms.



All capitalized terms used but not defined in this Prepayment Premium Schedule
shall have the meanings assigned to them in the Loan Agreement.
2.
Prepayment Premium.



(a)Any Prepayment Premium payable under Section 2.03 (Lockout/Prepayment) of the
Loan Agreement shall be equal to the following percentage of the amount of
principal being prepaid at the time of such prepayment, acceleration or
application:
Prepayment Lockout Period
5.00%
The first (1st) calendar day following the Prepayment Lockout Period through the
end of the First Loan Year and each Loan Year thereafter
1.00%



(b)Notwithstanding the provisions of Section 2.03 (Lockout/Prepayment) of the
Loan Agreement or anything to the contrary in this Prepayment Premium Schedule,
no Prepayment Premium shall be payable with respect to any prepayment made on or
after the last calendar day of the fourth (4th) month prior to the month in
which the Maturity Date occurs.




























Schedule 4 to Multifamily Loan and Security Agreement (Prepayment Premium
Schedule - 1% Prepayment Premium - ARM, SARM)
Form 6104.11
Page 1
Fannie Mae
01-11
© 2011 Fannie Mae





--------------------------------------------------------------------------------














/s/ AFF            
Borrower Initials






























































































Schedule 4 to Multifamily Loan and Security Agreement (Prepayment Premium
Schedule - 1% Prepayment Premium - ARM, SARM)
Form 6104.11
Page 2
Fannie Mae
01-11
© 2011 Fannie Mae


--------------------------------------------------------------------------------
















SCHEDULE 5 TO
MULTIFAMILY LOAN AND SECURITY AGREEMENT
Required Replacement Schedule
•
Swimming Pool/Spa Plaster Liner

•
Asphalt Seal Coat/Striping

•
Exterior Walls Paint/Sealant

•
Roof Asphalt Shingles

•
Fan Coil Unit - Electric

•
Pat/Roof Condenser

•
Unit Carpet

•
Resilient Tile

•
Dishwasher

•
Range

•
Microwave

•
Refrigerator

















































Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 1
Schedule 5
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------








/s/ AFF            
Borrower Initials






























































































Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 2
Schedule 5
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------












SCHEDULE 6 TO
MULTIFAMILY LOAN AND SECURITY AGREEMENT
Required Repair Schedule
Repair Items
Estimated Cost
Escrow % (Amount)
Completion Period
Repair Parking Pavement
$2,500.00
150%
Within 180 days of the Effective Date
Asphalt Repair
$ 250.00
150%
Within 180 days of the Effective Date
Repair Storm Drainage
$3,000.00
150%
Within 180 days of the Effective Date
Sidewalk Trip Hazards
$ 250.00
150%
Within 60 days of the Effective Date
Roof Covering Repairs
$3,400.00
150%
Within 180 days of the Effective Date
Leasing office Restroom ADA
$ 600.00
150%
Within 180 days of the Effective Date
Capital improvements escrow including any of the items listed on the attached
schedule
$168,333.00
100%
None
 
 
 
 
TOTAL:
$178,333.00
$183,333.00
 



















Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 1
Schedule 6
08-13
© 2013 Fannie Mae





--------------------------------------------------------------------------------






CAPITAL IMPROVEMENTS ESCROW SCHEDULE
SITEWORK
Site Prep/Earthwork/Utility Services
Site Improvements
Plants
BUILDING EXTERIORS
Cementations Decks
Utility Services
Metal Stairs/Rails
Wood/Plaster
Roofs
Signage/Other
COMMON AREAS
Improvements
Options
UNIT TURNS
Kitchen
Bath
Dining Room
Hallways
Living Room/Dining
Blinds
Paint/Labor
Labor
Tax

Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 2
Schedule 6
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------








/s/ AFF            
Borrower Initials
















































Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 3
Schedule 6
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------


























SCHEDULE 7 TO
MULTIFAMILY LOAN AND SECURITY AGREEMENT
Exceptions to Representations and Warranties Schedule
NONE






































































Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 1
Schedule 7
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------














/s/ AFF            
Borrower Initials
































































































Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR
Page 2
Schedule 7
08-13
© 2013 Fannie Mae


--------------------------------------------------------------------------------




EXHIBIT 1
MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT
(Conversion Option - SARM Loan)
The foregoing Loan Agreement is hereby modified as follows:
1.Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement.
2.The Definitions Schedule is hereby amended by adding the following new
definitions in the appropriate alphabetical order:


“Conversion” means the conversion of the Mortgage Loan from an adjustable rate
to a fixed rate and, if applicable, the extension of the Maturity Date of the
Mortgage Loan to the New Maturity Date.
“Conversion Amendment” means Lender’s then-current form of Amendment to
Multifamily Loan and Security Agreement to be executed by Borrower and Lender to
amend and/or restate all or any part of this Loan Agreement (including any
Schedules, Exhibits or other attachments) in connection with, and reflecting the
terms of, a Conversion of the Mortgage Loan.
“Conversion Amortization Period” has the meaning set forth in the Summary of
Loan Terms.
“Conversion Closing Date” means, after Borrower exercises the Conversion Option,
the date designated by Lender for the closing of the Conversion which date
(a) is a Business Day, (b) is within the Conversion Period and (c) is not more
than ten (10) days after the Conversion Exercise Date.
“Conversion Exercise Date” means the date Borrower accepts the rate quote
provided by Lender in connection with Borrower’s Rate Lock Request, as provided
in Section 16.02(c) (Exercise of Conversion Option; Rate Lock Request).
“Conversion Option” means Borrower’s option pursuant to effect the Conversion
pursuant to the terms hereof.
“Conversion Period” means the period commencing on the first (1st) day of the
second (2nd) Loan Year and ending on the first (1st) day of the third (3rd)
month prior to the Maturity Date of the Mortgage Loan.
“Conversion Review Fee” has the meaning set forth in the Summary of Loan Terms.
“Debt Service Coverage Ratio” means the ratio of the annual Net Operating Income
of the Mortgaged Property to the annual underwritten debt service for the
Mortgage Loan at the proposed Fixed Rate, provided that (a) the interest rate
used in determining such ratio shall be the greater of (1) the Fixed Rate or
(2) the Underwriting Interest Rate (if any); and (b) the Conversion Amortization
Period shall be used in determining such ratio.
Modifications to Multifamily Loan and Security Agreement (Conversion Option -
ARM Loan)
Form 6226
Page 1
Fannie Mae
06-12
© 2012 Fannie Mae


--------------------------------------------------------------------------------




“Fixed Rate” means an interest rate per annum equal to the sum of the Investor
Yield, the Servicing Fee and the Guaranty Fee.
“Fixed Rate Conversion Effective Date” means, if the Conversion Exercise Date
occurs on a Payment Date, the first (1st) day of the calendar month following
the Conversion Exercise Date, or, if the Conversion Exercise Date occurs on any
other day other than a Payment Date, the first (1st) day of the second (2nd)
calendar month following the Conversion Exercise Date, but in no event shall the
Fixed Rate Conversion Effective Date be after the last day of the Conversion
Period.
“Fixed Rate Option” means, in connection with a Conversion, Borrower’s selection
of one (1) of the following fixed rate options for the Loan from and after the
Fixed Rate Conversion Effective Date:
(a)    seven (7) year term with a five (5) year yield maintenance period;
(b)    seven (7) year term with a six and one-half (6.5) year yield maintenance
period;
(c)    ten (10) year term with a seven (7) year yield maintenance period;
(d)    ten (10) year term with a nine and one-half (9.5) year yield maintenance
period; or
(e)    eight (8) through eleven (11) year Fixed+1 loans; provided Fannie Mae is
then offering Fixed+1 loans on a regular basis.
“Guaranty Fee” has the meaning set forth in the Summary of Loan Terms.
“Initial Fixed Rate Payment Date” means the first (1st) day of the calendar
month following the Fixed Rate Conversion Effective Date.
“Investor Yield” means, in connection with a Conversion, the percentage equal to
(a) the required net yield offered for purchase by Fannie Mae or (b) the MBS
pass-through rate offered for purchase by regular buyers of mortgage backed
securities, as applicable, for a new Fannie Mae mortgage loan with the same or
substantially similar loan terms and credit characteristics as the Mortgage Loan
(taking into account the Fixed Rate Option selected by Borrower).
“Maximum Fixed Rate” means the maximum Fixed Rate to which the Mortgage Loan may
be converted, as determined by Lender, so that the Debt Service Coverage Ratio
of the Mortgage Loan is not less than the Minimum Conversion Debt Service
Coverage Ratio.
“MBS” means a Fannie Mae multifamily mortgage backed security.
“Minimum Conversion Debt Service Coverage Ratio” has the meaning set forth in
the Summary of Loan Terms.


Modifications to Multifamily Loan and Security Agreement (Conversion Option -
ARM Loan)
Form 6226
Page 2
Fannie Mae
06-12
© 2012 Fannie Mae


--------------------------------------------------------------------------------




“Net Operating Income” means the amount determined by Lender, pursuant to
Section 16.02(b)(2) (Conversion Eligibility Determination), to be the net
operating income of the Mortgaged Property. At the time of Conversion, the Net
Operating Income used to calculate the Debt Service Coverage Ratio for purposes
of satisfying the Minimum Conversion Debt Service Coverage Ratio requirement in
Section 16.02(b)(3) (Conversion Eligibility Determination) is the surplus net
operating income resulting after subtracting (a) the amount required to support
any other indebtedness on the Mortgaged Property (at the applicable debt service
coverage ratio(s) for such indebtedness(es)) at the time of conversion based on
the underwriting requirements in effect at the time of Conversion from (b) the
Net Operating Income.
“New Maturity Date” means the date to which the Maturity Date is changed, if
applicable.
“NOI Determination Notice” means the notice given by Lender to Borrower pursuant
to Section 16.02(b)(1) (Conversion Eligibility Determination) in which Lender
establishes the Net Operating Income of the Mortgaged Property and the Maximum
Fixed Rate to which the Mortgage Loan may be converted.
“NOI Determination Request” means the notice given by Borrower to Lender
pursuant to Section 16.02(a)(1) (NOI Determination Request) in which Borrower
requests that Lender determines the Net Operating Income of the Mortgaged
Property and the Maximum Fixed Rate to which the Mortgage Loan may be converted.
“Rate Lock Fee” means a fee in an amount equal to two percent (2%) of the unpaid
principal balance of the Mortgage Loan immediately prior to the Initial Fixed
Rate Payment Date.
“Rate Lock Request” means a request from Borrower and Lender for a rate
quotation for the Fixed Rate which shall apply after the Conversion, taking into
account the applicable yield maintenance period.
“Servicing Fee” has the meaning set forth in the Summary of Loan Terms.
“Survey” means the plat of survey of the Mortgaged Property approved by Lender.
“Underwriting Interest Rate” means, in connection with the Conversion, the
then-current minimum underwriting interest rate (if applicable) used by Lender
for underwriting new loans with the same or substantially similar loan terms and
credit characteristics as the Mortgage Loan (taking into account the Fixed Rate
Option selected by Borrower).
3.The following Article is hereby added to the Loan Agreement as Article 16
(Conversion):
ARTICLE 16 - CONVERSION
Section 16.01    Conversion Option.
(a)    Subject to the terms and conditions of this Loan Agreement, Borrower may
exercise the Conversion Option pursuant to which the interest rate payable on
the Mortgage Loan may be converted, one (1) time only, on any Payment Date
during the Conversion Period from the Adjustable Rate to the Fixed Rate.
Modifications to Multifamily Loan and Security Agreement (Conversion Option -
SARM Loan)
Form 6225
Page 3
Fannie Mae
06-12
© 2012 Fannie Mae


--------------------------------------------------------------------------------




(b)    If the interest rate on the Mortgage Loan is converted to the Fixed Rate,
the interest rate on the Mortgage Loan shall remain at the Fixed Rate until the
Maturity Date or New Maturity Date (as applicable) and may not thereafter be
reconverted to the Adjustable Rate. The Monthly Debt Service Payment following a
Conversion shall be in an amount required to pay the unpaid principal balance of
the Mortgage Loan immediately prior to the Initial Fixed Rate Payment Date in
equal monthly installments, including accrued interest at the Fixed Rate, over
the Conversion Amortization Period utilizing the 30/360 Interest Accrual Method
even if Actual/360 is the Interest Accrual Method.
(c)    The Conversion Option shall lapse (1) at 5:00 p.m. (prevailing eastern
time) on the ninetieth (90th) day prior to the expiration of the Conversion
Period if Borrower has not previously delivered to Lender a NOI Determination
Request in accordance with the terms of this Loan Agreement or (2) on the Fixed
Rate Conversion Effective Date, if the Conversion Option is timely exercised but
the Fixed Rate does not become effective on such Fixed Rate Conversion Effective
Date.
(d)    It is anticipated that the Conversion will be effected by the issuance by
Lender of a fixed-rate MBS or by the cash purchase of the Mortgage Loan by
Lender into its portfolio (subject to the provisions of Section 16.02(b)(3)
(Conversion Eligibility Determination)). Borrower acknowledges, however, that
the Conversion is contingent on the capital markets generally, and that from
time to time, disruptions in the capital markets may make conversion infeasible.
In the event Lender is not able to obtain any quotes for the Mortgage Loan at
the Fixed Rate (and does not make a cash bid for the Mortgage Loan), the
interest rate on the Mortgage Loan shall remain at the Adjustable Rate.
Section 16.02    Procedures for Conversion.
(a)    NOI Determination Request.
(1)    Subject to the terms of this Loan Agreement, if Borrower desires to
exercise the Conversion Option, Borrower shall submit a NOI Determination
Request to Lender.
(2)    The NOI Determination Request shall be accompanied by Conversion Review
Fee in the form of a check payable to Lender or by wire transfer to an account
designated by Lender.
(3)    In no event shall the NOI Determination Request be made prior to the
commencement of the Conversion Period or less than ninety (90) days prior to the
expiration of the Conversion Period. Borrower may not submit an NOI
Determination Request if an Event of Default has occurred and is continuing at
the time of the request or if an Event of Default has occurred at any time
within the twelve (12) month period immediately preceding the date of Borrower’s
request. In addition, Borrower may not submit an NOI Determination Request more
than twice in any Loan Year. Borrower shall submit to Lender, within five (5)
days after receipt of a request therefor, all
Modifications to Multifamily Loan and Security Agreement (Conversion Option -
SARM Loan)
Form 6225
Page 4
Fannie Mae
06-12
© 2012 Fannie Mae





--------------------------------------------------------------------------------




information relating to the operation of the Mortgaged Property required by
Lender to determine the Net Operating Income and Borrower’s compliance with this
Loan Agreement. If Borrower fails to provide such information within such
period, Borrower’s NOI Determination Request shall be deemed canceled (however,
such canceled NOI Determination Request shall count as a request for the Loan
Year in which the request was made).
(b)    Conversion Eligibility Determination.
(1)    Within fifteen (15) days after receipt of a NOI Determination Request
(or, if Lender requests additional information from Borrower pursuant to
Section 16.02(a)(3) (NOI Determination Request), within fifteen (15) days after
Lender’s receipt of such additional information), Lender shall determine the Net
Operating Income of the Mortgaged Property and the Maximum Fixed Rate to which
the Mortgage Loan may be converted and shall provide Borrower with the NOI
Determination Notice.
(2)    Lender shall determine the Net Operating Income, in its discretion, on
the basis of the most current annual operating statements (as such statements
may be adjusted by Lender, in its discretion, to reflect items of income,
operating expenses, ground lease payments, if applicable, and replacement
reserves to reflect suitable underwriting) prepared by Borrower for the
Mortgaged Property. In connection with any request by Lender for additional
information, Borrower shall have five (5) days after Borrower’s receipt of such
request to provide Lender with such additional information.
(3)    Borrower may not exercise the Conversion Option unless Lender determines
that, based upon the Net Operating Income set forth in the NOI Determination
Notice and the Fixed Rate quoted in connection with a Rate Lock Request, the
Debt Service Coverage Ratio for the Mortgaged Property is equal to or greater
than the Minimum Conversion Debt Service Coverage Ratio.
(c)    Exercise of Conversion Option; Rate Lock Request.
(1)    If, after receipt of the NOI Determination Notice, Borrower desires to
pursue the exercise of the Conversion Option, Borrower shall, within
fifteen (15) days of Borrower’s receipt of the NOI Determination Notice:
(A)    provide Lender with a title report for the Mortgaged Property prepared
by, or by an agent for, the issuer of the Title Policy, showing marketable fee
simple or leasehold title to the Mortgaged Property (as applicable) to be vested
in Borrower, free and clear of all liens, encumbrances, easements, covenants,
conditions, restrictions and other matters affecting title other than the
Permitted Encumbrances;
(B)    pay to Lender the Rate Lock Fee; and
(C)    make a Rate Lock Request.
Modifications to Multifamily Loan and Security Agreement (Conversion Option -
SARM Loan)
Form 6225
Page 5
Fannie Mae
06-12
© 2012 Fannie Mae





--------------------------------------------------------------------------------




(2)    If the Conversion closes, Lender shall refund the Rate Lock Fee to
Borrower within thirty (30) days after the Conversion Closing Date.  If Borrower
pays the Rate Lock Fee but does not timely exercise the Conversion Option,
Lender shall refund the Rate Lock Fee to Borrower within forty-five (45) days
after receipt of a written request from Borrower (and the interest rate shall
remain at the Adjustable Rate). If Borrower timely exercises the Conversion
Option, but the Conversion is not consummated for any reason other than a
default by Lender in performing its obligations under this Loan Agreement,
Borrower shall forfeit the Rate Lock Fee and shall be fully liable for, and
agrees to pay on demand, any and all loss, costs and/or damages incurred by
Lender in connection with Borrower’s failure to consummate the Conversion as
provided herein, including any loss, costs and/or damages incurred by Lender in
excess of the Rate Lock Fee. Borrower expressly acknowledges that by electing to
convert the interest rate on the Mortgage Loan to the Fixed Rate, and agreeing
to the Fixed Rate as provided herein, Borrower is causing Lender to take a
position in the financial markets in reliance thereon, and the failure of
Borrower to convert the interest rate on the Mortgage Loan to the Fixed Rate as
provided herein will cause Lender to incur economic damages.
(3)    If Borrower desires to exercise the Conversion Option and has complied
with all other requirements of Section 16.04 (Conditions Precedent to Closing of
Conversion), within fifteen (15) days of Borrower’s receipt of the NOI
Determination Notice, Borrower shall initiate the Rate Lock Request by
contacting Lender by telephone prior to 11:00 a.m. (prevailing eastern time) on
any Business Day within such fifteen (15) day period. Lender shall provide
Borrower with a quotation of the Fixed Rate by 3:00 p.m. (prevailing eastern
time) of the day the Rate Lock Request is made. Any Rate Lock Request made after
11:00 a.m. (prevailing eastern time) will be deemed requested at 9:00 a.m. on
the following Business Day. Borrower understands that from time to time, Lender
may not be able to obtain a Fixed Rate quote for a cash rate for Borrower if
Fannie Mae has closed its commitment window for any reason (or is otherwise not
regularly quoting cash bids at that time). Any such quotation shall be
indicative in nature and non-binding on Lender unless such quotation and the
change of the Maturity Date (if applicable) is immediately accepted by Borrower,
and acceptance by Borrower of the rate quote shall constitute an irrevocable
election by Borrower to exercise the Conversion Option. If the Fixed Rate quoted
to Borrower is greater than the Maximum Fixed Rate, Borrower shall not be
permitted to accept the quoted Fixed Rate (or exercise its Conversion Option).
On or before 5:00 p.m. (prevailing eastern time) of the day Borrower accepts the
quoted Fixed Rate, Borrower and Lender shall confirm to each other (by letter
addressed from Lender to Borrower, acknowledged and accepted in writing by
Borrower and transmitted, in each case, by facsimile or other electronic
transmission acceptable to Lender), (A) the Fixed Rate, (B) the New Maturity
Date (if applicable), (C) the Fixed Rate Conversion Effective Date, (D) the new
Monthly Debt Service Payment and (E) the Initial Fixed Rate Payment Date.
Section 16.03    Amendment to Multifamily Loan and Security Agreement.
The Conversion shall be evidenced by the Conversion Amendment.
Modifications to Multifamily Loan and Security Agreement (Conversion Option -
SARM Loan)
Form 6225
Page 6
Fannie Mae
06-12
© 2012 Fannie Mae


--------------------------------------------------------------------------------




Section 16.04    Conditions Precedent to Closing of Conversion.
Borrower’s right to consummate the Conversion and Lender’s obligation to execute
and deliver the Conversion Amendment, shall be subject to satisfaction of each
of the following conditions precedent:
(a)All representations and warranties of Borrower set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
Conversion Closing Date as though made on and as of the Conversion Closing Date.
(b)Borrower shall have performed or complied with all of its obligations under
this Loan Agreement to be performed or complied with on or before the Conversion
Closing Date.
(c)On the Conversion Closing Date, no Event of Default shall have occurred (or
any event which, with the giving of notice or the passage of time, or both,
would constitute an Event of Default has occurred and is continuing).
(d)On the Conversion Closing Date, Lender shall have received all of the
following, each of which, where applicable, shall be executed by individuals
authorized to do so, shall be dated as of the Closing Date, and shall be in form
and substance acceptable to Lender:
(1)    the Conversion Amendment;
(2)    an endorsement to the Title Policy or a new Title Policy as of the
Conversion Closing Date, that the Security Instrument constitutes a valid
mortgage lien on the Mortgaged Property, with the same lien priority insured by
the Title Policy, subject only to the Permitted Encumbrances;
(3)    either (A) the Survey, redated to a date within fifteen (15) days prior
to the Conversion Closing Date showing that there are no liens, encumbrances, or
other matters that have arisen since the date of the Survey other than matters
approved in writing by Lender, or (B) affirmative coverage in the title
insurance endorsement referred to in Section 16.04(d)(2) (Conversion -
Conditions Precedent to Conversion) that there are no exceptions based upon the
results of a visual inspection of the Mortgaged Property, or the absence of any
exception based upon any facts or conditions which have arisen since the date of
the Survey and which would be disclosed by a current survey of the Mortgaged
Property;
(4)    if necessary, an amendment to the Security Instrument to be recorded in
the land records and insured as a supplement to the Security Instrument to
reflect the New Maturity Date;
(5)    an opinion of counsel satisfactory to Lender as to such matters as Lender
may reasonably request; and
(6)    such other documents as Lender may reasonably request related to this
Loan Agreement, the Conversion Amendment or the transactions contemplated hereby
or thereby.
(e)The Mortgaged Property shall not have been damaged, destroyed or subject to
any condemnation or other taking, in whole or any material part, and Lender
shall have received a certificate of Borrower, dated as of the Conversion
Closing Date, to such effect.
Modifications to Multifamily Loan and Security Agreement (Conversion Option -
SARM Loan)
Form 6225
Page 7
Fannie Mae
06-12
© 2012 Fannie Mae


--------------------------------------------------------------------------------














/s/ AFF            
Borrower Initials


























































































Modifications to Multifamily Loan and Security Agreement (Conversion Option -
SARM Loan)
Form 6225
Page 8
Fannie Mae
06-12
© 2012 Fannie Mae
